


Exhibit 10.1

AMENDMENT AND RESTATEMENT
TO
CREDIT AGREEMENT

     AMENDMENT AND RESTATEMENT TO CREDIT AGREEMENT, dated as of August 7, 2013
(this “Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware corporation,
TO-RICOS, LTD., a Bermuda company, and TO-RICOS DISTRIBUTION, LTD., a Bermuda
company (collectively, the “Borrowers”), the various financial institutions that
are parties hereto (collectively, the “Lenders”), and COBANK, ACB (“CoBank”), as
agent (in such capacity, the “Administrative Agent”) for the Lenders.

W I T N E S S E T H:

     WHEREAS, the Borrowers, certain financial institutions and the
Administrative Agent are parties to the Credit Agreement, dated as of December
28, 2009 (as amended, the “Existing Credit Agreement”), and the other Loan
Documents (such capitalized term and all other capitalized terms used herein
without being defined shall have the meanings provided for in Article I);

     WHEREAS, pursuant to Section 2.10 of the Existing Credit Agreement, the
Borrowers desire, as of the Effective Time, to exercise their rights to obtain
Incremental Term B Loan Commitments in the aggregate principal amount equal to
$400,000,000;

     WHEREAS, the Borrowers have requested that, as of the Effective Time, the
Existing Credit Agreement be amended as provided in Section 2.3 and amended and
restated in its entirety as provided in Article III; and

     WHEREAS, the Subject Lenders and the Required Lenders, as applicable, are
willing, subject to the terms and conditions hereinafter set forth, to amend the
Existing Credit Agreement and amend and restate the Existing Credit Agreement in
its entirety, as the case may be;

     NOW, THEREFORE, in consideration of the agreements herein contained, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

     SECTION 1.1 Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:

     “Administrative Agent” is defined in the preamble.

     “Agreement” is defined in the preamble.

     “Amended and Restated Credit Agreement” means the Existing Credit Agreement
as amended and restated pursuant to Article III of this Agreement as of the
Effective Time.

--------------------------------------------------------------------------------




     “A&R Letters of Credit” means “Letters of Credit as defined in the Amended
and Restated Credit Agreement.

     “A&R Revolving Loans” means “Revolving Loans” as defined in the Amended and
Restated Credit Agreement.

     “A&R Swingline Loans” means “Swingline Loans” as defined in the Amended and
Restated Credit Agreement.

     “A&R Term B-1 Loans” means “Term B-1 Loans” as defined in the Amended and
Restated Credit Agreement.

     “Borrowers” is defined in the preamble.

     “Delayed Draw Term Lenders” means those Subject Lenders with a “Delayed
Draw Term Loan Commitment” as set forth on Exhibit B hereto.

     “Delayed Draw Term Loans” means “Delayed Draw Term Loans” as defined in the
Amended and Restated Credit Agreement.

     “Effective Time” is defined in Section 5.1.

     “Effective Time Applicable Percentages” means the Applicable Percentage of
each Subject Lender as of the Effective Time as set forth on Exhibit B hereto.

     “Existing Credit Agreement” is defined in the first recital.

     “Existing Letters of Credit” means the letters of credit outstanding under
the Existing Credit Agreement immediately prior to the Effective Time.

     “Existing Loans” means, collectively, the Existing Revolving Loans and the
Existing Term B-1 Loans.

     “Existing Revolving Loans” means the Revolving Loans that are outstanding
under the Existing Credit Agreement immediately prior to the Effective Time.

     “Existing Term B-1 Loans” means Term B-1 Loans that are outstanding under
the Existing Credit Agreement immediately prior to the Effective Time.

     “Existing Subject Lender” means each Subject Lender that is a party to the
Existing Credit Agreement immediately prior to the Effective Time.

     “Existing Swingline Loans” means the Swingline Loans that are outstanding
under the Existing Credit Agreement immediately prior to the Effective Time.

     “Lenders” is defined in the preamble.

2

--------------------------------------------------------------------------------




     “Required Lender Amendments” means all those amendments to the Existing
Credit Agreement as set forth in Section 2.3 and the Amended and Restated Credit
Agreement, other than the Subject Lender Amendments.

     “Subject Lender Amendments” means (a) with respect to the Revolving
Lenders, those amendments set forth in the Amended and Restated Credit Agreement
relating to the Revolving Credit Commitment or Revolving Loans referred to in
the defined terms “Applicable Rate” and “Maturity Date”; (b) with respect to the
Term B-1 Lenders, those amendments set forth in the Amended and Restated Credit
Agreement relating to the Term B-1 Loans referred to in the defined term
“Applicable Rate”; and (c) with respect to the Delayed Draw Term Lenders, those
amendments set forth in the Amended and Restated Credit Agreement relating
solely to the Delayed Draw Term Loans or Delayed Draw Term Loan Commitment
referred to therein.

     “Subject Lenders” means, collectively, the Revolving Lenders, the Term B-1
Lenders and the Delayed Draw Term Lenders.

     SECTION 1.2 Other Definitions. Unless otherwise defined or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Credit Agreement.

ARTICLE II

INCREMENTAL TERM B COMMITMENTS, ETC.

     SECTION 2.1 Exercise of Commitment Increase. Effective on (and subject to
the occurrence of) the Effective Time, the Borrowers hereby irrevocably exercise
their right, pursuant to Section 2.10(b)(ii) of the Existing Credit Agreement,
to obtain Incremental Term B Commitments in the aggregate principal amount of
$400,000,000.

     SECTION 2.2 Incremental Term B Commitments. Effective on (and subject to
the occurrence of) the Effective Time, each Delayed Draw Term Lender agrees to
make Term B Loans to the Borrowers in an amount equal to its Effective Time
Applicable Percentage under the caption “Delayed Draw Term Loan Commitment” of
$400,000,000, which Term B Loans shall be made pursuant to the provisions
relating to the Delayed Draw Term Loans and the Delayed Draw Term Loan
Commitment (as each such term is both defined and set forth in the Amended and
Restated Credit Agreement).

     SECTION 2.3 Amendment to Existing Credit Agreement. Effective on (and
subject to the occurrence of) the Effective Time, the Required Lenders delete
Section 2.10(i) of the Existing Credit Agreement.

3

--------------------------------------------------------------------------------




ARTICLE III

AMENDMENT AND RESTATEMENT

     Effective on (and subject to the occurrence of) the Effective Time, the
Existing Credit Agreement is amended and restated in its entirety as set forth
in Exhibit A attached hereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     As a condition to the occurrence of the Effective Time, each of the
Borrowers hereby (a) represents and warrants that (i) each of the
representations and warranties of the Loan Parties contained in the Existing
Credit Agreement and in the other Loan Documents (immediately after giving
effect to the transactions contemplated to occur on the Effective Time), the
Amended and Restated Credit Agreement and in the other Loan Documents (as
defined in the Amended and Restated Credit Agreement) (as of the Effective Time)
is true and correct in all material respects (provided that if any such
representation and warranty relates solely to an earlier date, such
representation and warranty shall be true and correct in all material respects
as of such earlier date, and if any such representation and warranty is already
qualified by a materiality standard, it shall be true and correct in all
respects) and (ii) no Default or Event of Default has occurred and is continuing
under either the Existing Credit Agreement (immediately prior to the Effective
Time) or under and as defined in the Amended and Restated Credit Agreement
(immediately after giving effect to the transactions contemplated to occur on
the Effective Time); and (b) agrees that the incorrectness of any representation
and warranty contained in the preceding clause (a) shall constitute an immediate
Event of Default, both under the Existing Credit Agreement and under and as
defined in the Amended and Restated Credit Agreement. Without limiting the
foregoing, as of the Effective Time each of the Borrowers hereby (i) ratifies
and confirms all of the terms, covenants and conditions set forth in the Loan
Documents (as defined in the Amended and Restated Credit Agreement), and hereby
agrees that it remains unconditionally liable to the Administrative Agent and
the Lenders in accordance with the respective terms, covenants and conditions
set forth in the Loan Documents (as defined in the Amended and Restated Credit
Agreement), and all the collateral thereto in favor of the Administrative Agent
and each Lender continues unimpaired and in full force and effect, and (ii)
waives all defenses, claims, counterclaims, rights of recoupment or set-off
against any of its Obligations.

ARTICLE V

CONDITIONS TO EFFECTIVENESS; EXPIRATION

     SECTION 5.1 Effective Time. This Agreement shall become effective at such
time (herein called the “Effective Time”) when the conditions set forth in this
Section have been satisfied.

4

--------------------------------------------------------------------------------




     SECTION 5.1.1 Execution of Agreement. The Administrative Agent shall have
received counterparts of this Agreement duly executed and delivered on behalf of
(a) the Borrowers, (b) the Administrative Agent, (c) each Subject Lender with
respect to each relevant Subject Lender Amendments and (d) the Required Lenders
with respect to each Required Lender Amendments. In addition, the Administrative
Agent shall have counterparts of an acknowledgment to this Agreement duly
executed and delivered on behalf of Pilgrim’s Pride Corporation of West
Virginia, Inc.

     SECTION 5.1.2 Representations and Warranties. The representations and
warranties made by the Borrowers pursuant to Article III shall be true and
correct.

     SECTION 5.1.3 Incremental Term B Commitments. With respect to the
obligation of the Delayed Draw Term Lenders to extend their respective
Incremental Term B Commitments, the Administrative Agent shall have received
from the Borrowers, as provided in Section 2.10(d) of the Existing Credit
Agreement, a certificate of each Loan Party (in sufficient copies for each
Delayed Draw Term Lender) signed by an authorized officer of such Loan Party
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to the Incremental Term B Commitments.

     SECTION 5.1.4 Amended and Restated Credit Agreement. As a condition to the
effectiveness of the Subject Lender Amendments only, all conditions precedent
specified in Section 4.01 of the Amended and Restated Credit Agreement shall
have been satisfied; provided that, notwithstanding the terms of Section 4.01 of
the Amended and Restated Credit Agreement, the Borrowers may deliver, on terms
reasonably satisfactory to the Administrative Agent, any required amendments
(which contemplate the terms of the Amended and Restated Credit Agreement) to
the Mortgages that are filed in connection with the Existing Credit Agreement,
together with legal opinions or title insurance as to the continued
effectiveness of such Mortgages after giving effect to the Amended and Restated
Credit Agreement (a) to the extent the consent of an industrial revenue
authority or similar agency or authority is required with respect to any such
amendment, not later than 30 Business Days (or such longer period of time as may
be agreed to by Administrative Agent in its reasonable discretion so long as
Administrative Agent reasonably determines that Borrowers are utilizing diligent
efforts to obtain such consent) after the Effective Time, (b) otherwise not
later than 10 Business Days after the Effective Time and (c) with respect to
clause (b), if the foregoing has not been delivered by such time, at the
reasonable discretion of the Administrative Agent not later than an additional
10 Business Days thereafter (for a total of not more than 20 Business Days after
the Effective Time); provided, further, that the failure to deliver any of the
foregoing as and when so required to be so delivered hereunder shall constitute
an immediate Event of Default.

5

--------------------------------------------------------------------------------




ARTICLE VI

INITIAL FUNDING: REALLOCATION OF EXISTING LOANS AND
COMMITMENTS, ETC.

     SECTION 6.1 Reallocation.

          (a) Each Subject Lender (including each Existing Subject Lender) shall
fund, in accordance with its applicable Effective Time Applicable Percentage,
its A&R Revolving Loans, A&R Term B-1 Loans and Delayed Draw Term Loans, and
each Existing Letter of Credit and Existing Swingline Loan (and the
participations of the applicable Revolving Lenders therein) shall be deemed
outstanding under the Amended and Restated Credit Agreement.

          (b) To facilitate the allocation described in clause (a) on the
Effective Time:

               (i) (A) each Existing Subject Lender shall be deemed to have
funded, in accordance with its applicable Effective Time Applicable Percentages,
its A&R Revolving Loans and A&R Term B-1 Loans in an aggregate principal amount
equal to the aggregate outstanding principal amount of its Revolving Loans and
Term B-1 Loans, respectively, immediately prior to the Effective Time and shall
not be required to wire transfer funds in such amounts as provided in clause
(a);

                    (B) each Existing Subject Lender shall fund, in accordance
with its applicable Effective Time Applicable Percentages, its A&R Revolving
Loans and A&R Term B-1 Loans to the extent that each such Existing Subject
Lender is required to fund an amount that is greater than the amount it is
deemed to have funded pursuant to clause (b)(i)(A);

                    (C) each Subject Lender that is not an Existing Subject
Lender shall fund, in accordance with its applicable Effective Time Applicable
Percentages, its A&R Revolving Loans, A&R Term B-1 Loans and Delayed Draw Term
Loans; and

                    (D) the Borrowers shall pay to each such Existing Subject
Lender (x) an amount equal to the excess, if any, of the aggregate outstanding
principal amount of each such Existing Subject Lender’s Revolving Loans and Term
B-1 Loans immediately prior to the Effective Time over the amount of the A&R
Revolving Loans and A&R Term B-1 Loans, respectively, it is required to fund
pursuant to its applicable Effective Time Applicable Percentage and (y) all
accrued and unpaid interest on its Revolving Loans and Term B-1 Loans of each
such Existing Subject Lender and any fees that are payable pursuant to Section
2.13 of the Amended and Restated Credit Agreement;

               (ii) (A) the Swingline Lender (as defined in the Amended and
Restated Credit Agreement) shall be deemed to have funded, in accordance with
the requirements of Section 2.05 of the Amended and Restated Credit Agreement,
A&R Swingline Loans in an aggregate principal amount equal to the Existing
Swingline Loans (it being agreed, without limiting the foregoing, that each
Revolving Lender (as defined in the Amended and Restated Credit Agreement) shall
have, as provided in the Amended and Restated Credit Agreement, reimbursement
obligations with respect to such A&R Swingline Loans in accordance with its
applicable Effective Time Applicable Percentage); and (B) the Borrowers shall
have paid all accrued and unpaid interest on the Existing Swingline Loans; and

6

--------------------------------------------------------------------------------




               (iii) (A) each Existing Letter of Credit shall, automatically and
without further action, be deemed to be an A&R Letter of Credit that has been
issued in accordance with the requirements of Section 2.06(b) of the Amended and
Restated Credit Agreement (it being agreed, without limiting the foregoing, that
each Revolving Lender (as defined in the Amended and Restated Credit Agreement)
shall have, as provided in the Amended and Restated Credit Agreement,
reimbursement obligations with respect to such A&R Letters of Credit in
accordance with its Effective Time Applicable Percentage with respect thereto);
and (B) the Borrowers shall have paid any fees that are payable pursuant to
Section 2.13 of the Amended and Restated Credit Agreement.

All amounts required to be funded by the Subject Lenders pursuant to Section
6.1(b)(i)(B) and (C) shall be so funded pursuant to arrangements specified by
the Administrative Agent, in immediately available funds and to an account
specified by the Administrative Agent.

ARTICLE VII

MISCELLANEOUS

     SECTION 7.1 Cross-References. References in this Agreement to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Agreement.

     SECTION 7.2 Loan Document Pursuant to Amended and Restated Credit
Agreement. This Agreement is a Loan Document executed pursuant to and as defined
in the Amended and Restated Credit Agreement.

     SECTION 7.3 Limitation of Amendments. The amendments to the Existing Credit
Agreement set forth in Section 2.3 and Article III shall be limited precisely as
provided for herein and shall not be deemed to be a waiver of, amendment of,
consent to or modification of any other term or provision of the Existing Credit
Agreement or of any term or provision of any other Loan Document or of any
transaction or further or future action on the part of the Borrowers or any
other Loan Party which would require the consent of any of the Lenders under the
Existing Credit Agreement or any other Loan Document.

     SECTION 7.4 Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or PDF transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

     SECTION 7.5 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

     SECTION 7.6 Further Assurances. The Borrowers shall execute and deliver,
and shall cause each other Loan Party to execute and deliver, from time to time
in favor of the Administrative Agent and the Lenders, such documents,
agreements, certificates and other instruments as shall be necessary or
advisable to effect the purposes of this Agreement.

7

--------------------------------------------------------------------------------




     SECTION 7.7 Costs and Expenses. The Borrowers agree to jointly and
severally pay all reasonable costs and expenses of the Administrative Agent
(including the reasonable fees and out-of-pocket expenses of legal counsel of
the Administrative Agent) that are incurred in connection with the execution and
delivery of this Agreement and the other agreements and documents entered into
in connection herewith.

     SECTION 7.8 Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof, but giving effect to Federal laws applicable to national banks.

          (b) Each party hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in the Borough of Manhattan, State of New York, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such courts. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

          (c) Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01 of the Amended and
Restated Credit Agreement. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

     SECTION 7.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

8

--------------------------------------------------------------------------------




     SECTION 7.10 Execution of Acknowledgment. By executing the acknowledgment
to this Agreement, Pilgrim’s Pride Corporation of West Virginia, Inc. hereby
confirms and agrees that each Loan Document to which it is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that on and after the Effective Time each reference therein
to the Existing Credit Agreement shall refer to the Amended and Restated Credit
Agreement and each other Loan Document that is amended in connection therewith
on the Effective Time. Without limiting the foregoing, each such Person waives
all defenses, claims, counterclaims, rights of recoupment or set-off with
respect to any of its obligations under any of the Loan Documents to which it is
a party.

     SECTION 7.11 Certain Waivers and Consents. With respect to the exercise of
the Borrowers of the Incremental Term B Commitments as herein provided, (i) the
Required Lenders waive any and all notices required pursuant to Section 2.10
(b)(ii)(E) and 2.10(c) of the Existing Credit Agreement and (ii) each Delayed
Draw Term Lender waives those conditions set forth in Section 2.10(e)(ii) of the
Existing Credit Agreement. In addition, each Lender executing this Agreement
consents, pursuant to Section 9.02(d) of the Amended and Restated Credit
Agreement, to the termination of the Revolving Loan Commitment of any Person
under the Existing Credit Agreement that is not, at the Effective Time, a
Revolving Lender under the Amended and Restated Credit Agreement.

     SECTION 7.12 Timing of Transactions. For purposes of clarification only,
the transactions contemplated under Article II will be effective pursuant to the
Existing Credit Agreement immediately before the transactions contemplated under
Article III become effective, provided that all such transactions shall become
effective substantially contemporaneously and none of such contemplated
transactions shall become effective unless all of such transactions become
effective.

9

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

BORROWERS:   PILGRIM’S PRIDE CORPORATION       By    /s/ Fabio Sandri   Name:   
Fabio Sandri   Title: Chief Financial Officer


TO-RICOS, LTD.       By    /s/ Fabio Sandri   Name:    Fabio Sandri   Title:
Chief Financial Officer


  TO-RICOS DISTRIBUTION, LTD.       By    /s/ Fabio Sandri   Name:    Fabio
Sandri   Title: Chief Financial Officer







Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:   COBANK, ACB,        as Administrative Agent       By   
/s/ James H. Matzat   Name:    James H. Matzat   Title: Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page



--------------------------------------------------------------------------------






COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., "RABOBANK INTERNATIONAL",
NEW YORK BRANCH       By    /s/ Michalene Donegan   Name:    Michalene Donegan  
Title: Executive Director

 


      By    /s/ Steve Gilbert   Name:    Steve Gilbert   Title: Executive
Director

 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BANK OF MONTREAL       By    /s/ Philip Langhelm   Name:    Philip Langhelm  
Title: Managing Director


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BARCLAYS BANK PLC       By    /s/ Noam Azachi   Name:    Noam Azachi   Title:
Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.       By    /s/ W. Ashley Allen   Name:    W. Ashley Allen
  Title: Sr. Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA       By    /s/ Rafael Tobon   Name:    Rafael Tobon  
Title: Director


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




SOCIÉTÉ GÉNÉRALE       By    /s/ Emmanuel Chesneau   Name:    Emmanuel Chesneau
  Title: Managing Director


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




AGRILAND FARM CREDIT SERVICES, ACA       By    /s/ Jake Aragon   Name:    Jake
Aragon   Title: Chief Credit Officer


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




ING CAPITAL LLC       By    /s/ G. Daniel Sanchez   Name:    G. Daniel Sanchez  
Title: Director


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION       By    /s/ Harry J. Brown   Name:    Harry
J. Brown   Title: Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION       By    /s/ Jeffry S. Millican  
Name:    Jeffry S. Millican   Title: Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.       By    /s/ Odette Smalley   Name:    Odette
Smalley   Title: Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




FARM CREDIT EAST (F/K/A FIRST   PIONEER FARM CREDIT, ACA)       By    /s/ Thomas
W. Cosgrove   Name:    Thomas W. Cosgrove   Title: Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




FIFTH THIRD BANK       By    /s/ Dwayne Sharp   Name:    Dwayne Sharp   Title:
Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC.       By    /s/ Michael King   Name:   
Michael King   Title: Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY       By    /s/ Michael Laurie   Name:   
Michael Laurie   Title: Senior Vice President


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




AMERICAN GENERAL LIFE INSURANCE   COMPANY (F/K/A INTERNATIONAL GROUP, INC.)    
  By        Name:        Title:  


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




THE UNITED STATES LIFE INSURANCE   COMPANY IN THE CITY OF NEW YORK, (AIG ASSET
MANAGEMENT (U.S.), LLC, AS INVESTMENT ADVISOR)       By        Name:       
Title:  


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




WESTERN NATIONAL LIFE INSURANCE   COMPANY, (AIG ASSET MANAGEMENT (U.S.), LLC, AS
INVESTMENT ADVISOR)       By        Name:        Title:  


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




MERIT LIFE INSURANCE COMPANY       By        Name:        Title:  


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




THE VARIABLE ANNUITY LIFE   INSURANCE COMPANY, (AIG ASSET MANAGEMENT (U.S.),
LLC, AS INVESTMENT ADVISOR)       By        Name:        Title:  


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




METROPOLITAN LIFE INSURANCE   COMPANY       By        Name:        Title:  


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




JOHN HANCOCK LIFE INSURANCE   COMPANY       By        Name:        Title:  


JOHN HANCOCK LIFE & HEALTH   INSURANCE CO       By        Name:        Title:  


JOHN HANCOCK VARIABLE LIFE   INSURANCE COMPANY       By        Name:       
Title:  

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




AEGON USA REALTY ADVISORS, INC.   (A/K/A “TRANSAMERICA LIFE INSURANCE COMPANY”)
      By        Name:        Title:  


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




THE PRUDENTIAL INSURANCE COMPANY   OF AMERICA       By        Name:       
Title:  


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:

PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC.     By    /s/ Fabio Sandri  
Name:    Fabio Sandri   Title: Chief Financial Officer


 

 

 

 

 

 

 

 

Amendment and Restatement to Credit Agreement
Signature Page

--------------------------------------------------------------------------------




Exhibit A to
Amendment and Restatement
to
Credit Agreement

CREDIT AGREEMENT

dated as of

August 7, 2013

among

PILGRIM’S PRIDE CORPORATION,
TO-RICOS, LTD.
and
TO-RICOS DISTRIBUTION, LTD.,
as Borrowers

The Lenders Party Hereto

and

COBANK, ACB,
as Administrative Agent
___________________________


COBANK, ACB,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH,
BMO CAPITAL MARKETS
and
ING CAPITAL LLC,
as Joint Lead Arrangers, Joint Syndication Agents and Joint Bookrunners

BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
SOCIÉTÉ GÉNÉRALE AMERICAS SECURITIES, LLC
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Joint Documentation Agents

and

COBANK, ACB,
as Collateral Agent

--------------------------------------------------------------------------------


       


       TABLE OF CONTENTS

          Page ARTICLE I          DEFINITIONS 1            SECTION  1.01
.            Defined Terms 1            SECTION 1.02 . Classification of Loans
and Borrowings 47            SECTION 1.03 . Terms Generally 47
           SECTION 1.04 . Accounting Terms; GAAP 48            SECTION 1.05 .
Timing of Payment or Performance 48 ARTICLE II THE CREDITS 48            SECTION
2.01 . Commitments 48            SECTION 2.02 . Loans and Borrowings 49
           SECTION 2.03 . Requests for Borrowings 50            SECTION 2.04 .
Protective Advances 51            SECTION 2.05 . Swingline Loans 51
           SECTION 2.06 . Letters of Credit 53            SECTION 2.07 . Funding
of Borrowings 57            SECTION 2.08 . Interest Elections 58
           SECTION 2.09 . Termination and Reduction of Commitments 59
           SECTION 2.10 . Increase in Commitments 60            SECTION 2.11 .
Repayment and Amortization of Loans; Evidence of Debt 62            SECTION 2.12
. Prepayment of Loans 63            SECTION 2.13 . Fees 66            SECTION
2.14 . Interest 67            SECTION 2.15 . Alternate Rate of Interest 68
           SECTION 2.16 . Increased Costs 68            SECTION 2.17 . Break
Funding Payments; Make-Whole Amounts 69            SECTION 2.18 . Taxes 71
           SECTION 2.19 . Payments Generally; Allocation of Proceeds; Sharing of
Set-offs 73            SECTION 2.20 . Mitigation Obligations; Replacement of
Lenders 75            SECTION 2.21 . Defaulting Lenders and Voting Participants
76            SECTION 2.22 . Returned Payments 78            SECTION 2.23 .
Bermuda Obligations 79 ARTICLE III REPRESENTATIONS AND WARRANTIES 79
           SECTION 3.01 . Organization; Powers 79            SECTION 3.02 .
Authorization; Enforceability 79            SECTION 3.03 . Governmental
Approvals; No Conflicts 79            SECTION 3.04 . Financial Condition; No
Material Adverse Effect 80            SECTION 3.05 . Properties 80
           SECTION 3.06 . Flood Zones 81            SECTION 3.07 . Litigation 81
           SECTION 3.08 . Compliance with Laws and Agreements 81
           SECTION 3.09 . Investment Company Status 81            SECTION 3.10 .
Taxes 82            SECTION 3.11 . ERISA, etc 82


i

--------------------------------------------------------------------------------




           SECTION 3.12 .            Disclosure 82            SECTION 3.13 .
Material Agreements 82            SECTION 3.14 . Solvency 83            SECTION
3.15 . Insurance 83            SECTION 3.16 . Capitalization and Subsidiaries 83
           SECTION 3.17 . Security Interest in Collateral 83            SECTION
3.18 . Employment Matters 84            SECTION 3.19 . Regulation U; Use of
Proceeds 84            SECTION 3.20 . Patriot Act and Other Specified Laws 84
           SECTION 3.21 . Food Security Act 85            SECTION 3.22 . No
Default 85 ARTICLE IV CONDITIONS 85            SECTION  4.01 . Effective Date 85
           SECTION 4.02 . Each Credit Event 92 ARTICLE V AFFIRMATIVE COVENANTS
92            SECTION 5.01 . Financial Statements; Borrowing Base and Other
Information 93            SECTION 5.02 . Notices of Material Events 95
           SECTION 5.03 . Existence; Conduct of Business 97            SECTION
5.04 . Payment of Obligations 97            SECTION 5.05 . Maintenance of
Properties 97            SECTION 5.06 . Books and Records; Inspection Rights 97
           SECTION 5.07 . Compliance with Laws and Contractual Obligations 98
           SECTION 5.08 . Use of Proceeds 98            SECTION 5.09 . Insurance
98            SECTION 5.10 . Casualty and Condemnation 99            SECTION
5.11 . Appraisals 99            SECTION 5.12 . Field Examinations 100
           SECTION 5.13 . Additional Collateral; Further Assurances 100 ARTICLE
VI NEGATIVE COVENANTS 103            SECTION 6.01 . Indebtedness 103
           SECTION 6.02 . Liens 108            SECTION 6.03 . Fundamental
Changes; Change in Nature of Business 111            SECTION 6.04 . Investments,
Loans, Advances, Guarantees and Acquisitions 114            SECTION 6.05 . Asset
Sales 117            SECTION 6.06 . Sale and Leaseback Transactions 119
           SECTION 6.07 . Swap Agreements 119            SECTION 6.08 .
Restricted Payments; Certain Payments of Indebtedness and Management Fees 120
           SECTION 6.09 . Transactions with Affiliates 121            SECTION
6.10 . Restrictive Agreements 123            SECTION 6.11 . Amendment of
Material Documents 124            SECTION 6.12 . Capital Expenditures 124


ii

--------------------------------------------------------------------------------




           SECTION  6.13.            Minimum Consolidated Tangible Net Worth 124
           SECTION 6.14. Change in Fiscal Year 124 ARTICLE VII EVENTS OF DEFAULT
125 ARTICLE VIII ADMINISTRATIVE AGENT; COLLATERAL AGENT; OTHER AGENTS 128
           SECTION 8.01. Administrative Agent 128            SECTION 8.02.
Collateral Agent 130            SECTION 8.03. Other Agents 132 ARTICLE IX
MISCELLANEOUS 132            SECTION 9.01. Notices 132            SECTION 9.02.
Waivers; Amendments 134            SECTION 9.03. Expenses; Indemnity; Damage
Waiver 137            SECTION 9.04. Successors and Assigns 139
           SECTION 9.05. Survival 143            SECTION 9.06. Counterparts;
Integration; Effectiveness 143            SECTION 9.07. Severability 143
           SECTION 9.08. Right of Setoff 143            SECTION 9.09. Governing
Law; Jurisdiction; Consent to Service of Process 144            SECTION 9.10.
WAIVER OF JURY TRIAL 144            SECTION 9.11. Headings 145
           SECTION 9.12. Confidentiality 145            SECTION 9.13. Several
Obligations; Nonreliance; Violation of Law 146            SECTION 9.14. Patriot
Act 146            SECTION 9.15. Disclosure 147            SECTION 9.16.
Appointment for Perfection 147            SECTION 9.17. Interest Rate Limitation
147            SECTION 9.18. WAIVERS OF FARM CREDIT RIGHTS 147
           SECTION 9.19. Bank Equity Interests 148            SECTION 9.20.
Amendment and Restatement of Prior Credit Agreement 148 ARTICLE X U.S. GUARANTY
148            SECTION 10.01 . Guaranty 148            SECTION 10.02 . Guaranty
of Payment 149            SECTION 10.03 . No Discharge or Diminishment of U.S.
Guaranty 149            SECTION 10.04 . Defenses Waived 150            SECTION
10.05 . Rights of Subrogation 150            SECTION 10.06 . Reinstatement; Stay
of Acceleration 150            SECTION 10.07 . Information 150
           SECTION 10.08 . Taxes 150            SECTION 10.09 . Maximum
Liability 151            SECTION 10.10 . Contribution 151            SECTION
10.11 . Liability Cumulative 152            SECTION 10.12 . Common Enterprise
152


iii

--------------------------------------------------------------------------------




ARTICLE XI THE BORROWER REPRESENTATIVE 152            SECTION  11.01 .          
Appointment; Nature of Relationship 152            SECTION 11.02 . Powers 153
           SECTION 11.03 . Employment of Agents 153            SECTION 11.04 .
Notices 153            SECTION 11.05 . Successor Borrower Representative 153
           SECTION 11.06 . Execution of Loan Documents; Borrowing Base
Certificate 153            SECTION 11.07 . Reporting 153            SECTION
11.08 . Keepwell 153


iv

--------------------------------------------------------------------------------




SCHEDULES:   Commitment Schedule Effective Date Loans and Letters of Credit
Schedule Schedule 1.01         Tax Sharing Agreements Schedule 3.05(a) Real
Property Schedule 3.05(b)   Intellectual Property Schedule 3.07 Disclosed
Matters Schedule 3.11 ERISA Schedule 3.15 Insurance Schedule 3.16 Capitalization
and Subsidiaries Schedule 4.01(n) Mortgaged Properties Schedule 6.01(b) Existing
Indebtedness Schedule 6.02(c) Existing Liens Schedule 6.04(b) Existing
Investments Schedule 6.04(m) Captive Insurance Company Investment Guidelines
Schedule 6.07 Commodity Price Risk Management Guidelines Schedule 6.10 Existing
Restrictions   EXHIBITS:   Exhibit A Form of Borrowing Request Exhibit B Form of
Issuance Request Exhibit C Form of Interest Election Request Exhibit D Form of
Incremental Commitment Joinder Agreement Exhibit E-1 Form of Revolving Note
Exhibit E-2 Form of Swingline Note Exhibit E-3 Form of Delayed Draw Term Note
Exhibit E-4 Form of Term B-1 Note Exhibit E-5 Form of Term B-2 Note Exhibit F-1
Form of U.S. Security Agreement Exhibit F-2 Form of Bermuda Pledge Agreement
Exhibit F-3 Form of Bermuda Security Agreement Exhibit F-4 Form of Puerto Rico
Security Agreement Exhibit G                      Form of U.S. Mortgage Exhibit
H Form of Borrowing Base Certificate Exhibit I-1 Form of Opinion of Borrowers’
U.S. Counsel Exhibit I-2 Form of Opinion of Borrowers’ Bermuda Counsel Exhibit
I-3 Form of Opinion of Borrowers’ Puerto Rico Counsel Exhibit J Form of
Compliance Certificate Exhibit K Form of Assignment and Assumption Exhibit L
Form of Joinder Agreement Exhibit M Form of Bermuda Guaranty Exhibit N Initial
Farm Credit Participants Exhibit O Intercreditor Agreement


v

--------------------------------------------------------------------------------




          CREDIT AGREEMENT, dated as of August 7, 2013 (as it may be amended,
restated, amended and restated or otherwise modified from time to time, this
“Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware corporation,
TO-RICOS, LTD., a Bermuda company, and TO-RICOS DISTRIBUTION, LTD., a Bermuda
company, as Borrowers, the other Loan Parties party hereto, the Lenders party
hereto, COBANK, ACB, as Administrative Agent, COBANK, ACB, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH, BMO
CAPITAL MARKETS and ING CAPITAL LLC, as Joint Lead Arrangers, Joint Syndication
Agents and Joint Bookrunners, BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A.,
SOCIÉTÉ GÉNÉRALE AMERICAS SECURITIES, LLC and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Joint Documentation Agents, and COBANK, ACB, as Collateral
Agent.

          The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are accruing interest
at a rate determined by reference to the Alternate Base Rate.

          “Account” has the meaning assigned to such term in the U.S. Security
Agreement.

          “Account Debtor” means any Person obligated on an Account.

          “Additional Aggregate Basket” means, as of any date, the sum of (a)
the Additional ECF Basket, plus (b) the Additional Equity Interest Basket, plus
(c) the Additional Excess Asset Disposition Basket.

          “Additional ECF Basket” means, as of any date, the difference of:

(a) the aggregate Excess Cash Flow that has accrued, for the period from the
Fiscal Year ending December 30, 2012 until such date, to the extent not required
to prepay the Obligations pursuant to Section 2.12(d); provided that all
payments under Section 2.12(d) for each relevant period shall have been made
prior to or simultaneously with such amounts being used in the determination of
“Additional ECF Basket”;

          minus

(b) any amounts set forth in paragraph (a) above actually utilized on or prior
to such date for Permitted Acquisitions.

--------------------------------------------------------------------------------




          “Additional Equity Interest Basket” means, as of any date, the
difference of:

(a) the aggregate Net Proceeds of issuances of Equity Interests of, or
contributions to, the Company, for the period from the Effective Date until such
date, to the extent not required to prepay the Obligations pursuant to Section
2.12(c)(i); provided that if any payments under Section 2.12(c)(i) are required
to be made as a result of such issuances or contributions, such payments shall
have been made prior to or simultaneously with such amounts being used in the
determination of “Additional Equity Interest Basket”;

          minus

(b) any amounts set forth in paragraph (a) above actually utilized on or prior
to such date for (i) Permitted Acquisitions, (ii) Investments pursuant to
Section 6.04(s), (iii) Restricted Payments utilizing amounts available pursuant
to the Additional Equity Interest Basket pursuant to Section 6.08(a)(viii), (iv)
payments or other distributions utilizing amounts available pursuant to the
Additional Equity Interest Basket pursuant to Section 6.08(b)(iii) and (v)
Capital Expenditures utilizing amounts available pursuant to the Additional
Equity Interest Basket pursuant to Section 6.12(b).

          “Additional Excess Asset Disposition Basket” means, as of any date,
the difference of:

(a) the aggregate Net Proceeds received by any Loan Party pursuant to any
transaction or circumstance described in paragraph (a) of the definition of
“Prepayment Event”, for the period from the Effective Date until such date, to
the extent not used as of such date to prepay the Obligations prior to such date
(or not required to be used as of such date to repay the Obligations) pursuant
to Section 2.12(c)(ii);

          minus

(b) any amounts set forth in paragraph (a) above actually reinvested (or
committed to be reinvested, but only while such commitment is effective) on or
prior to such date in accordance with the proviso to Section 2.12(c)(ii)
(including reinvestments made in the form of Permitted Acquisitions).

          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

          “Administrative Agent” means CoBank, in its capacity as administrative
agent for the Lenders hereunder, and its successors and assigns in such
capacity.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” means, with respect to a specified Person, any other
Person that possesses, directly or indirectly, the power to (a) direct or cause
the direction of the management or policies of the Person specified, whether
through the ability to exercise voting power, by contract or otherwise; or (b)
vote 10% or more of the securities or general partnership interests having
ordinary voting power for the election of directors (or Persons performing
similar functions) of the Person specified.

2

--------------------------------------------------------------------------------




          “Agents” means, individually or collectively as the context may
require, the Administrative Agent, the Joint Lead Arrangers, the Joint
Syndication Agents and the Collateral Agent.

          “Aggregate Credit Exposure” means, at any time, the aggregate Credit
Exposure of all the Lenders.

          “Aggregate Revolving Exposure” means, at any time, the aggregate
Revolving Exposure of all the Revolving Lenders.

          “Agreement” has the meaning assigned to such term in the preamble.

          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00%; provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate as published by Bloomberg Information Services (or on any successor or
substitute page) at approximately 11:00 a.m., London time, on such day (without
any rounding). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

          “Amendment and Restatement Agreement” means the Amendment and
Restatement to Credit Agreement, dated as of the date hereof, among the
Borrowers, the Administrative Agent and the Lenders that are party thereto.

          “Applicable Percentage” means, with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure or Swingline Exposure, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the aggregate Revolving Commitments (if the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Revolving
Exposure at that time); provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Commitment
shall be disregarded in the calculation; (b) with respect to the Term Loans, a
percentage equal to a fraction the numerator of which is such Lender’s
outstanding principal amount of the Term Loans and the denominator of which is
the aggregate outstanding amount of the Term Loans of all Term Lenders; and (c)
with respect to Protective Advances or with respect to the Aggregate Credit
Exposure, a percentage based upon such Lender’s share of the Aggregate Credit
Exposure and the unused Commitments; provided that in the case of Section 2.21
when a Defaulting Lender shall exist, any such Defaulting Lender’s Commitment
shall be disregarded in the calculation.

3

--------------------------------------------------------------------------------




          “Applicable Rate” means (a) for the period ending December 31, 2013,
(i) with respect to the Revolving Loans, Term B-1 Loans and Delayed Draw Term
Loans, a rate per annum equal to (A) 1.25%, in the case of ABR Loans, and (B)
2.25% in the case of Eurodollar Loans, and (ii) with respect to the commitment
fee referred to below, 0.300% per annum; and (b) thereafter, the following rates
per annum, based upon the Leverage Ratio as set forth in the most recent
quarterly compliance certificate received by the Administrative Agent pursuant
to Section 5.01(c):

ARTICLE IV ARTICLE V Applicable ARTICLE VII ARTICLE I Rate for Eurocurrency
ARTICLE VIII ARTICLE II Loans/ ARTICLE IX ARTICLE X ARTICLE III ARTICLE VI
Letter of Applicable Rate for ARTICLE XI Leverage Ratio Credit Fees ABR Loans
Commitment Fee 1. > 3.00:1.00 3.75% 2.75% 0.500% 2. < 3.00:1 but > 3.25% 2.25%
0.400% 2.25:1.00   3. < 2.25:1 but > 2.75% 1.75% 0.350% 1.75:1.00 4. < 1.75:1
but > 2.25% 1.25% 0.300%   1.25:1.00     5. < 1.25:1 but > 2.00% 1.00% 0.250%
0.75:1.00 6. < 0.75:1.00 1.75% 0.75% 0.250%


          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit K or any other form approved by the Administrative Agent.

          “Availability” means, at any time, an amount equal to (a) the lesser
of (i) the aggregate Revolving Commitments and (ii) the Borrowing Base minus (b)
the Aggregate Revolving Exposure.

          “Availability Period” means the period from and including the
Effective Date to but excluding the Maturity Date with respect to the Revolving
Loans.

          “Available Delayed Draw Term Loan Commitment” means, at any time, the
aggregate Delayed Draw Term Loan Commitments then in effect minus the aggregate
principal amount of Delayed Draw Term Loans advanced from and after the
Effective Date.

4

--------------------------------------------------------------------------------




          “Available Inventory Amount” means, as of any time it is to be
determined, the sum of:

(a) the lesser of (i) 65% of the Value of Eligible Inventory consisting of feed
grains, prepaid grain in transit, feed and ingredients, dressed broiler chickens
and commercial eggs and (ii) 85% multiplied by the NOLV Percentage multiplied by
the Value of Eligible Inventory consisting of feed grains, prepaid grain in
transit, feed and ingredients, dressed broiler chickens and commercial eggs;
plus

(b) the lesser of (i) 45% multiplied by 95% of the number of live broiler
chickens constituting Eligible Inventory multiplied by an average weight per
live broiler chicken of 2.75 pounds multiplied by a price per pound equal to 75%
of the difference of (A) the price quoted on the Los Angeles Majority Market on
the date of calculation minus (B) $0.085, rounded up to the nearest 1/4 cent and
(ii) 85% multiplied by the NOLV Percentage multiplied by the Value of Eligible
Inventory consisting of live broiler chickens; plus

(c) the lesser of (i) 70% multiplied by the difference of (A) the Value of
Eligible Inventory consisting of prepared food products minus (B) Inventory
Reserves and (ii) 85% multiplied by the NOLV Percentage multiplied by the Value
of Eligible Inventory consisting of prepared food products; plus

(d) the lesser of (i) 45% of the Value of Eligible Inventory consisting of
breeder hens, breeder cockerels, breeder pullets, commercial hens, commercial
pullets and hatching eggs and (ii) 85% multiplied by the NOLV Percentage
multiplied by the Value of Eligible Inventory consisting of breeder hens,
breeder cockerels, breeder pullets, commercial hens, commercial pullets and
hatching eggs; plus

(e) the lesser of (i) 40% of the Value of Eligible Inventory consisting of
vaccines on the farm and (ii) 85% multiplied by the NOLV Percentage multiplied
by the Value of Eligible Inventory consisting of vaccines on the farm.

     The Administrative Agent may, in its Permitted Discretion, reduce the
advance rates (including the NOLV Percentage) used in computing the Available
Inventory Amount, with any such changes to be effective three Business Days
after delivery of notice thereof to the Borrower Representative and the Lenders.

          “Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments then in effect minus the Aggregate Revolving Exposure.

          “Bank Equity Interests” has the meaning assigned to such term in
Section 9.19.

          “Banking Services” means each and any of the following bank services
provided to any Loan Party by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards); (b) stored value cards; and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items and interstate depository
network services).

5

--------------------------------------------------------------------------------




          “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

          “Banking Services Reserves” means all Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
for Banking Services then provided or outstanding.

          “Bankruptcy Court” means the United States Bankruptcy Court for the
Northern District of Texas, Fort Worth Division.

          “Bermuda Borrowers” means, individually or collectively as the context
may require, To-Ricos and To-Ricos Distribution.

          “Bermuda Guaranty” means a Guarantee Agreement, in substantially the
form of Exhibit M, among the Borrowers and the Administrative Agent, for the
benefit of the Lender Parties.

          “Bermuda Loan Parties” means, individually or collectively as the
context may require, the Bermuda Borrowers and any other Person who becomes a
party to a guarantee (other than any U.S. Loan Party) that guarantees the
payment of, or a security agreement that secures the repayment of, the Bermuda
Secured Obligations, in each case pursuant to Section 5.13(c), and their
successors and assigns.

          “Bermuda Obligations” means all unpaid principal of and accrued and
unpaid interest on all Loans to the Bermuda Borrowers, all LC Exposure in
respect of the Bermuda Borrowers, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Bermuda Loan Parties to
the Lenders or to any Lender, the Administrative Agent, any Issuing Bank with
respect to Letters of Credit of the Bermuda Borrowers or any indemnified party
arising under the Loan Documents.

          “Bermuda Pledge Agreement” means a Share Charge Agreement, in
substantially the form of Exhibit F-2, between the Company and the
Administrative Agent, for the benefit of the Lender Parties.

          “Bermuda Secured Obligations” means all Bermuda Obligations, together
with all (a) Banking Services Obligations of the Bermuda Loan Parties and (b)
Swap Obligations of the Bermuda Loan Parties owing to one or more counterparties
that are Lenders or Affiliates of Lenders at the time that such Swap Obligations
are incurred; provided that at or prior to the time that any transaction
relating to such Swap Obligation is executed, the Lender or Affiliate of a
Lender and the Bermuda Loan Party party thereto shall have delivered written
notice to the Administrative Agent that such a transaction has been entered into
and that it constitutes a Bermuda Secured Obligation entitled to the benefits of
the Collateral Documents in favor of the Lender Parties; provided further, that
the “Bermuda Secured Obligations” of a Bermuda Loan Party shall exclude any
Excluded Swap Obligations with respect to such Bermuda Loan Party..

6

--------------------------------------------------------------------------------




          “Bermuda Security Agreement” means a Deed of Security Assignment and
Charge, in substantially the form of Exhibit F-3, among the Bermuda Loan Parties
and the Administrative Agent, for the benefit of the Lender Parties.

          “BMO” means BMO Capital Markets.

          “Board” means the Board of Governors of the Federal Reserve System of
the United States.

          “Borrower” or “Borrowers” means, individually or collectively as the
context may require, the Company, To-Ricos and To-Ricos Distribution.

          “Borrower Representative” means the Company, in its capacity as
contractual representative of the Borrowers pursuant to Article XI.

          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect; (b) a Term Loan made on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect; (c) a Swingline Loan; and (d) a Protective Advance.

          “Borrowing Base” means, at any time:

(a) the sum of (i) 90% multiplied by the difference of (A) the Eligible Accounts
minus (B) the Dilution Reserve, plus (ii) the Available Inventory Amount, plus
(iii) the aggregate amount of the Borrowers’ cash deposits in restricted
accounts that are subject to the sole dominion and control of the Administrative
Agent pursuant to a Deposit Account Control Agreement, plus (iv) 90% multiplied
by the net liquidation value of the Borrowers’ commodity brokerage accounts that
are subject to a control (or similar) agreement in accordance with the proviso
to Section 6.02(p);

minus

(b) the sum of (i) the Rent or Collateral Access Reserves, plus (ii) the
outstanding amount of Secured Grower Payables that are more than 15 days past
due, plus (iii) without duplication of the Reserves included in the foregoing
components of the Borrowing Base, other Reserves established by the
Administrative Agent in its Permitted Discretion.

          Notwithstanding the foregoing, the aggregate amount of Availability
under the Borrowing Base attributable to the Bermuda Borrowers and the other
Bermuda Loan Parties shall not exceed $25,000,000. The Administrative Agent may,
in its Permitted Discretion, reduce the advance rates set forth above (including
the NOLV Percentage), adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base, with any such changes to be
effective three Business Days after delivery of notice thereof to the Borrower
Representative and the Lenders; provided that the Administrative Agent agrees at
all times to maintain Reserves for Swap Obligations that constitute Secured
Obligations (such Reserves not to exceed the aggregate liability of the Company
and the other Loan Parties with respect to such Swap Obligations). Subject to
the preceding sentence and Section 9.02, Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(f).

7

--------------------------------------------------------------------------------




          “Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit H or another form which is acceptable to
the Administrative Agent in its sole discretion.

          “Borrowing Request” means a request, in substantially the form of
Exhibit A, by the Borrower Representative for a Borrowing of Revolving Loans or
Term Loans, in each case in accordance with Section 2.03.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City or Denver, Colorado are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

          “Capital Expenditures” means, without duplication, with respect to any
period, any expenditure or commitment to expend money for any purchase or other
acquisition of any asset during such period which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company, excluding:

(a) expenditures of the proceeds of insurance settlements, condemnation awards
and other settlements described in paragraph (b) of the definition of
“Prepayment Event” that are reinvested in accordance with the proviso to Section
2.12(c);

(b) expenditures that are accounted for as capital expenditures of such Person
and that have actually been paid for by a third party (other than the Company or
any Subsidiary thereof) and for which neither the Company nor any Subsidiary
thereof has provided, or is required to provide or incur, directly or indirectly
(whether or not contingent upon the occurrence of any event or circumstance),
any consideration, collateral security or other obligation to such third party
or any other Person (whether before, during or after such period);

(c) the book value of any asset owned by such Person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding cash expenditure actually
having been made in such period; provided that (i) any expenditure necessary in
order to permit such asset to be reused shall be included as a Capital
Expenditure during the period in which such expenditure is actually made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired; and

(d) expenditures that are accounted for as Capital Expenditures pursuant to
transactions constituting Permitted Acquisitions.

8

--------------------------------------------------------------------------------




          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a consolidated balance sheet of such Person,
and the amount of such obligations shall be the capitalized amount thereof.

          “Captive Insurance Company” means, collectively, (a) GK Insurance
Company, organized and licensed to provide insurance under the laws of the State
of Vermont, (b) Mayflower Insurance Company, Ltd., organized and licensed to
provide insurance under the laws of Bermuda, and (c) such other captive
insurance companies that are reasonably acceptable to the Administrative Agent,
in each case which conducts no other business (nor suffers to exist any
business) other than providing insurance for the benefit of the Company and the
Subsidiaries with respect to workmen’s compensation, crime, general liability,
auto liability, employee benefits, property risks and live chicken inventory in
accordance with Section 5.09 and reinsurance arrangements or customary risk
sharing or pooling arrangements with respect thereto.

          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Prior Effective Date) other than the Permitted
Holders, of Equity Interests representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) failure of the Permitted Holders to have the right, directly
or indirectly, to designate a majority of the board of directors of the Company;
(c) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
or (d) the Company shall cease to own, free and clear of all Liens (other than
Permitted Liens arising by operation of Requirements of Law and Liens securing
the Secured Obligations), at least 100% of the outstanding voting Equity
Interests of the other Borrowers on a fully diluted basis (other than as a
result of a transaction permitted by Section 6.03 or 6.05).

          “Change in Law” means (a) the adoption of any law, rule or regulation
after the Effective Date; (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Effective Date; or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

          “Charges” has the meaning assigned to such term in Section 9.17.

9

--------------------------------------------------------------------------------




          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans, Swingline Loans or Protective Advances.

          “CoBank” means CoBank, ACB, in its individual capacity, and its
successors.

          “Code” means the Internal Revenue Code of 1986.

          “Collateral” means any and all real and personal property owned,
leased or operated by a Person covered by the Collateral Documents and any and
all other real and personal property of any Loan Party, now existing or
hereafter acquired, that may at any time be subject to a Lien in favor of the
Administrative Agent, on behalf of the Lender Parties, to secure the Secured
Obligations.

          “Collateral Access Agreement” has the meaning assigned to such term in
the U.S. Security Agreement.

          “Collateral Agent” means CoBank, in its capacity as collateral agent
hereunder, and each of its successors and assigns in such capacity.

          “Collateral Documents” means, collectively, the U.S. Security
Agreement, the Bermuda Pledge Agreement, the Bermuda Security Agreement, the
Puerto Rico Security Agreement, each Mortgage, each Collateral Access Agreement,
each IP Security Agreement, each Deposit Account Control Agreement, each Lock
Box Agreement and each other document granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

          “Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Commercial Letters of Credit at such
time, plus (b) the aggregate amount of all LC Disbursements relating to
Commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The Commercial LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate
Commercial LC Exposure at such time.

          “Commercial Letter of Credit” means any Letter of Credit issued for
the purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Borrower in the ordinary
course of business of such Borrower.

          “Commitment” means, with respect to each Lender, the sum of such
Lender’s Revolving Commitment and Delayed Draw Term Loan Commitment, together
with the commitment of such Lender to acquire participations in Protective
Advances hereunder. The initial amount of each Revolving Lender’s and Delayed
Draw Term Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

          “Commitment Schedule” means the Schedule attached hereto identified as
such.

          “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.§ 1
et seq.).

10

--------------------------------------------------------------------------------




          “Company” means Pilgrim’s Pride Corporation, a Delaware corporation.

          “Consolidated Tangible Net Worth” means, as of any date of
determination, Shareholders’ Equity, plus the outstanding principal amount of
Permitted Subordinated Indebtedness on such date, minus Intangible Assets on
such date.

          “Consolidated Total Assets” means, on any date, the aggregate amount
of assets of the Company on a consolidated basis.

          “Credit Exposure” means, as to any Lender at any time, the sum of (a)
such Lender’s Revolving Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of such Lender’s Term Loans outstanding at such time,
plus (c) an amount equal to such Lender’s Applicable Percentage, if any, of the
aggregate principal amount of Protective Advances outstanding at such time.

          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

          “Defaulting Lender” means any Lender or Voting Participant that, as
reasonably determined by the Administrative Agent, has (a) failed to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
within three Business Days of the date required to be funded by it hereunder;
(b) notified any Borrower, the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement; (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans;
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, as reasonably
determined by the Administrative Agent; or (e)(i) become or is insolvent or has
a parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

          “Delayed Draw Term Lenders” means, as of any date of determination,
Lenders having a Delayed Draw Term Loan Commitment or outstanding Delayed Draw
Term Loans.

          “Delayed Draw Term Loan Commitment” means (a) as to any Delayed Draw
Term Lender, the aggregate commitment of such Delayed Draw Term Lender to make
Delayed Draw Term Loans as set forth in the Commitment Schedule or in the most
recent Assignment and Assumption executed by such Delayed Draw Term Lender and
(b) as to all Delayed Draw Term Lenders, the aggregate commitment of all Delayed
Draw Term Lenders to make Delayed Draw Term Loans, which aggregate commitment
shall not exceed $400,000,000 on the Effective Date. After advancing the last
Delayed Draw Term Loan, each reference to a Delayed Draw Term Lender’s Delayed
Draw Term Loan Commitment shall refer to that Delayed Draw Term Lender’s
Applicable Percentage of the Delayed Draw Term Loans.

11

--------------------------------------------------------------------------------




          “Delayed Draw Term Loans” means the Delayed Draw Term Loans extended
by the Delayed Draw Term Lenders to the Borrowers pursuant to Section 2.01(b).

          “Delayed Draw Term Note” means a promissory note of the Borrowers that
is payable to any Delayed Draw Term Lender, in substantially the form of Exhibit
E-3, evidencing the aggregate Indebtedness of the Borrowers to such Delayed Draw
Term Lender resulting from outstanding Delayed Draw Term Loans, and also means
all other promissory notes accepted from time to time in substitution therefor
or renewal thereof.

          “Deposit Account Control Agreement” has the meaning assigned to such
term in the U.S. Security Agreement.

          “Dilution Factors” means, without duplication, with respect to any
period, the aggregate amount of all deductions, credit memos, returns,
adjustments, allowances, bad debt write-offs and other non-cash credits which
are issued to reduce accounts receivable in a manner consistent with current and
historical accounting practices of the Borrowers.

          “Dilution Ratio” means, at any date, the amount (expressed as a
percentage) equal to (a) the aggregate amount of the applicable Dilution Factors
for the 12 most recently ended fiscal months divided by (b) total gross sales
for the 12 most recently ended fiscal months.

          “Dilution Reserve” means, at any date, the product of (a) the excess
of (i) the applicable Dilution Ratio on such date over (ii) 5.00%, multiplied by
(b) the Eligible Accounts on such date.

          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.07.

          “Document” has the meaning assigned to such term in the U.S. Security
Agreement.

          “dollars” or “$” refers to lawful money of the United States.

          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of the United States, any State thereof or the District of Columbia.

          “EBITDA” means, for any period, the sum of (a) Net Income (or net
loss) for such period, plus (b) without duplication and solely to the extent
deducted in determining Net Income (or net loss) for such period, the sum of (i)
Interest Expense for such period, (ii) provisions for Taxes based on income,
profits or capital for such period, including, without limitation, State,
foreign, franchise and similar Taxes, and Tax Distributions made by the Company
on a consolidated basis during such period, (iii) consolidated depreciation
expense of the Company for such period, (iv) consolidated amortization expense
of the Company for such period, (v) consolidated Restructuring Charges of the
Company for such period, (vi) any extraordinary, unusual or non-recurring
non-cash charges, expenses or losses for such period (but excluding any non-cash
charges, expenses or losses that relate to the write-down or write-off of
Inventory) and (vii) all non-cash charges, expenses or losses with respect to
the Company’s adoption of “fresh start” accounting policies, minus (c) without
duplication and solely to the extent included in determining Net Income, the sum
of (i) any extraordinary, unusual or non-recurring income or gains which were
included in the calculation of Net Income (or net loss) for such period, and
(ii) cash expenditures incurred during such period, the effect of which is to
reduce balance sheet provisions previously booked and treated as an
extraordinary, unusual or non-recurring non-cash expense, in each case
determined in accordance with GAAP for such period.

12

--------------------------------------------------------------------------------




          “ECP Loan Guarantor” means, with respect to any transaction under a
Secured Swap Agreement, a Loan Guarantor that, at the time such transaction is
entered into or, if later, when such Loan Guarantor becomes a party hereto, is
an “eligible contract participant” as defined in Section 1a(18) of the Commodity
Exchange Act (and related regulations of the Commodities Futures Trading
Commission) by virtue of having total assets exceeding $10,000,000 and/or
satisfying any other criteria relevant to such status under said Section 1a(18)
(and related regulations).

          “Effective Date” means the date on which the conditions specified in
Section 5.1 of the Amendment and Restatement Agreement are satisfied.

          “Eligible Accounts” means, at any time, the Accounts of the Borrowers
and the Loan Guarantors which the Administrative Agent determines in its
Permitted Discretion are eligible as the basis for the extension of Revolving
Loans, Swingline Loans and the issuance of Letters of Credit hereunder. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:

     (a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Lender Parties);

     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties) or (iii) a Lien in
respect of a Secured Grower Payable; provided that Accounts shall not be deemed
ineligible in respect of Liens arising under PACA, PSA or other similar
Requirements of Law to the extent that a Reserve is maintained in respect of
rights of sellers of livestock, poultry and perishable agricultural commodities
thereunder;

     (c) which is unpaid more than 61 days after the date of the original
invoice therefor, or which has been written off the books of such Borrower or
Loan Guarantor or otherwise designated as uncollectible;

13

--------------------------------------------------------------------------------




     (d) which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates (in the case of
Affiliates, solely to the extent that any Loan Party has knowledge, after due
inquiry, that such Persons are Affiliates of such Account Debtor) are ineligible
pursuant to paragraph (c) above;

     (e) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates (in the case of
Affiliates, solely to the extent that any Loan Party has knowledge, after due
inquiry, that such Persons are Affiliates of such Account Debtor) to all the
Borrowers and the Loan Guarantors exceeds 15% (or 20%, if Wal-Mart is such
Account Debtor and Wal-Mart’s securities are rated BBB- or better by S&P or Baa3
or better by Moody’s at the time of determination) of the aggregate amount of
Eligible Accounts of all the Borrowers and the Loan Guarantors;

     (f) with respect to which any (i) covenant has been breached or (ii)
representation or warranty is not true and correct in all material respects, in
each case to the extent contained in this Agreement or any Security Agreement;
provided that each such representation and warranty shall be true and correct in
all respects to the extent it is already qualified by a materiality standard;

     (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business; (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor; (iii) represents a progress billing; (iv)
is contingent upon such Borrower’s or Loan Guarantor’s completion of any further
performance; (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis; or (vi) relates to payments of interest;

     (h) for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower or Loan Guarantor or if such Account was
invoiced more than once;

     (i) to the extent any check or other instrument of payment has been
returned uncollected for any reason;

     (j) which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets; (ii) has had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator; (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or Federal
bankruptcy laws; (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due; (v) become insolvent; or (vi)
ceased operation of its business;

14

--------------------------------------------------------------------------------




     (k) which is payable by any Account Debtor which has sold all or
substantially all of its assets, to the extent that any Loan Party has or should
reasonably have had knowledge thereof;

     (l) which is owed by an Account Debtor which (i) does not maintain its
chief executive office in (A) the United States (including Puerto Rico), or (B)
solely with respect to Account Debtors of the Bermuda Borrowers, Bermuda; or
(ii) is not organized under the laws of (A) the U.S., any state of the U.S.
(including Puerto Rico) or the District of Columbia, or (B) solely with respect
to Account Debtors of the Bermuda Borrowers, Bermuda, unless, in either case,
such Account is backed by a Letter of Credit reasonably acceptable to the
Administrative Agent which is in the possession of, assigned to and directly
drawable by the Administrative Agent; provided that notwithstanding the failure
of such Borrower or Loan Guarantor to deliver to the Administrative Agent any
such Letters of Credit with respect to such Accounts, such Accounts (in an
aggregate amount not to exceed $30,000,000 at any time) shall constitute
Eligible Accounts (provided, further, that such Borrower or Loan Guarantor shall
promptly deliver to the Administrative Agent possession of any such Letters of
Credit upon the request of the Administrative Agent that is exercised in its
Permitted Discretion);

     (m) which is payable in any currency other than U.S. dollars;

     (n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States (including Puerto Rico), unless such Account is backed by a Letter of
Credit reasonably acceptable to the Administrative Agent which is in the
possession of, assigned to and directly drawable by the Administrative Agent;
provided that notwithstanding the failure of such Borrower or Loan Guarantor to
deliver to the Administrative Agent any such Letters of Credit with respect to
such Accounts, such Accounts (in an aggregate amount not to exceed $30,000,000
at any time) shall constitute Eligible Accounts (provided, further, that such
Borrower or Loan Guarantor shall promptly deliver to the Administrative Agent
any such Letters of Credit upon the request of the Administrative Agent that is
exercised in its Permitted Discretion); or (ii) the government of the U.S., or
any department, agency, public corporation or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940 (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), has been complied with to the Administrative Agent’s
reasonable satisfaction;

     (o) which is owed by any director, officer, employee or Affiliate of any
Loan Party; 

     (p) which is owed by an Account Debtor or any Affiliate of such Account
Debtor (in the case of Affiliates, solely to the extent that any Loan Party has
knowledge, after due inquiry, that such Persons are Affiliates of such Account
Debtor) to which any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

15

--------------------------------------------------------------------------------




     (q) which is subject to (i) any contra-receivable (including any adjustment
pursuant to a cost-plus arrangement) or allowance for bad debt, but only to the
extent of any such contra-receivable or allowance; or (ii) any counterclaim,
deduction, defense, setoff or dispute but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;

     (r) which is evidenced by any promissory note, chattel paper or instrument;

     (s) which is owed by an Account Debtor located in the States of New Jersey,
Minnesota, West Virginia or any other jurisdiction which requires filing of a
“Notice of Business Activities Report” or other similar report in order to
permit any Borrower or Loan Guarantor to which such Account is owed to seek
judicial enforcement in such jurisdiction of payment of such Account, unless
such Borrower or Loan Guarantor (i) has qualified to do business in New Jersey,
Minnesota, West Virginia or such other States, (ii) has filed a Notice of
Business Activities Report with the applicable division of taxation, the
department of revenue or with such other State offices, as appropriate, for the
then-current year, (iii) is exempt from such filing requirement or (iv) is
otherwise not required to make such filing pursuant to Requirements of Law;
provided that such Accounts shall be Eligible Accounts, notwithstanding the
failure to comply with clauses (i) through (iv) above, unless such Borrower or
Loan Guarantor fails to make any such filing promptly following (A) the
occurrence and during the continuance of any Event of Default or (B) a request
therefor made by the Administrative Agent in the exercise of its Permitted
Discretion or the Required Lenders, at any time that (1) any Default shall have
occurred and be continuing or (2) Availability shall be less than $100,000,000;

     (t) with respect to which such Borrower or Loan Guarantor has made any
agreement with the Account Debtor for any reduction thereof, other than
reductions, discounts and adjustments given in the ordinary course of business,
or any Account which was partially paid and such Borrower or Loan Guarantor
created a new receivable for the unpaid portion of such Account; 

     (u) which does not comply in all material respects with Requirements of Law
and regulations, whether Federal, state or local, including without limitation
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;

     (v) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower or
Loan Guarantor has or has had an ownership interest in such goods, or which
indicates any party other than such Borrower or Loan Guarantor as payee or
remittance party; or

     (w) which the Administrative Agent determines, in each case in its
Permitted Discretion, may not be paid by reason of the Account Debtor’s
inability to pay or which the Administrative Agent otherwise determines is
unacceptable for any reason whatsoever.

16

--------------------------------------------------------------------------------




          In the event that an outstanding Account with a face amount equal to
or greater than $5,000,000 which was previously an Eligible Account ceases to be
an Eligible Account hereunder, as measured from the immediately preceding
Borrowing Base Certificate delivered to the Administrative Agent, the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Borrower or Loan
Guarantor may be obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)); and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
such Borrower or Loan Guarantor to reduce the amount of such Account. Standards
of eligibility may be made more restrictive from time to time solely by the
Administrative Agent in the exercise of its Permitted Discretion, with any such
changes to be effective three Business Days after delivery of notice thereof to
the Borrower Representative. With respect to any Letter of Credit delivered by
such Borrower or Loan Guarantor to the Administrative Agent pursuant to
paragraphs (l) and (n) above, the Administrative Agent shall make drawings under
such Letter of Credit promptly following a request therefor by the Borrower
Representative.

          “Eligible Incremental Lender” means, with respect to any Incremental
Commitment, a prospective Lender that would meet the qualifications to be an
assignee set forth in Sections 9.04(b)(i) and (b)(ii)(C) (subject to such
consents, if any, that may be required pursuant to Section 9.04(b)(i)).

          “Eligible Inventory” means, at any time, the Inventory of the
Borrowers and the Loan Guarantors which the Administrative Agent determines in
its Permitted Discretion is eligible as the basis for the extension of Revolving
Loans, Swingline Loans and the issuance of Letters of Credit hereunder. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory shall not include any Inventory:

     (a) which does not consist solely of feed grains, grain in transit, feed,
ingredients, live and dressed broiler chickens, commercial eggs, breeder hens,
breeder pullets, hatching eggs, commercial hens, commercial pullets, prepared
food products and vaccines on the farm;

     (b) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties);

     (c) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties) or (iii) a Lien in
respect of a Secured Grower Payable; provided that Inventory shall not be deemed
ineligible in respect of Liens arising under PACA, PSA or other similar
Requirements of Law to the extent that a Reserve is maintained in respect of
rights of sellers of livestock, poultry and perishable agricultural commodities
thereunder

17

--------------------------------------------------------------------------------




     (d) which is, in the Administrative Agent’s Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, used, unfit for sale or
unacceptable due to age, type, category and /or quantity;

     (e) with respect to which any (i) covenant has been breached or (ii)
representation or warranty is not true and correct in all material respects, in
each case to the extent contained in this Agreement or any Security Agreement;
provided that each such representation and warranty shall be true and correct in
all respects to the extent it is already qualified by a materiality standard;

     (f) in which any Person other than such Borrower or Loan Guarantor shall
(i) have any direct or indirect ownership, interest or title to such Inventory
or (ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;

     (g) which constitutes bill-and-hold goods, goods that are returned or goods
held on consignment;

     (h) which is not located in the United States (including Puerto Rico) or,
solely with respect to Inventory of the Bermuda Borrowers, Bermuda, or is in
transit with a carrier from vendors and suppliers; provided that Inventory
consisting of grain in transit in the United States from vendors and suppliers
may be included as eligible pursuant to this paragraph (h) if either (i) (A) the
Administrative Agent shall have received (1) access, during normal business
hours and at other times reasonably requested by the Administrative Agent, to a
true and correct copy of the bill of lading and other shipping documents for
such Inventory; (2) evidence of satisfactory casualty insurance naming the
Administrative Agent as loss payee and otherwise covering such risks as the
Administrative Agent may reasonably request; (3) confirmation that the
applicable Borrower or Loan Guarantor has paid for the goods; and (4) if the
bill of lading is (x) non-negotiable, a duly executed Collateral Access
Agreement from the applicable carrier of such Inventory, or (y) negotiable,
confirmation that the bill is issued in the name of such Borrower or Loan
Guarantor and consigned to the order of the Administrative Agent, and an
acceptable agreement has been executed with such Borrower’s or Loan Guarantor’s
carrier, in which the carrier agrees that it holds the negotiable bill as agent
for the Administrative Agent and has granted the Administrative Agent access to
the Inventory; (B) the carrier is not an Affiliate of the applicable vendor or
supplier; and (C) the carrier is not an Affiliate of any Borrower or Loan
Guarantor; or (ii) a Rent or Collateral Access Reserve has been established in
an amount determined by the Administrative Agent in its Permitted Discretion in
accordance with the definition of “Rent or Collateral Access Reserve”; 

     (i) which consists of display items, packing or shipping materials,
manufacturing supplies, replacement parts or cooking ingredients;

18

--------------------------------------------------------------------------------




     (j) other than Inventory permitted to be included under paragraph (h)
above, which is located in any location leased by such Borrower or Loan
Guarantor unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Rent or Collateral Access Reserve has been
established in an amount determined by the Administrative Agent in its Permitted
Discretion in accordance with the definition of “Rent or Collateral Access
Reserve”;

     (k) other than Inventory permitted to be included under paragraph (h)
above, which is located in any third party location (including any warehouse) or
is in the possession of a bailee (other than a third party processor), in each
case which is not an independent contract grower (provided that Inventory
located with, or in the possession of, an independent contract grower pursuant
to an agreement entered into after the Prior Effective Date shall be excluded as
Eligible Inventory unless such agreement includes a provision granting
reasonable access, during the continuance of any Event of Default, to the
Administrative Agent to the property of any such contract grower where any such
Inventory is located), and is not evidenced by a Document (other than bills of
lading to the extent permitted pursuant to paragraph (h) above), unless (i) such
third party or bailee has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require in its Permitted Discretion or (ii) an appropriate Rent or Collateral
Access Reserve has been established by the Administrative Agent in its Permitted
Discretion;

     (l) other than Inventory permitted to be included under paragraph (h) or
(k) above, which is at a third party location or outside processor, or is
in-transit to or from such third party location or outside processor;

     (m) which is the subject of a consignment by such Borrower or Loan
Guarantor as consignor;

     (n) which contains or bears any intellectual property rights licensed to
such Borrower or Loan Guarantor unless the Administrative Agent is reasonably
satisfied that it may sell or otherwise dispose of such Inventory on
satisfactory terms without (i) infringing the rights of such licensor, (ii)
violating any contract with such licensor or (iii) incurring any liability with
respect to payment of royalties other than royalties incurred pursuant to sale
of such Inventory under the current licensing agreement;

     (o) which is not reflected in a current perpetual inventory report, or
other inventory report that is reasonably acceptable to the Administrative
Agent, of such Borrower or Loan Guarantor;

     (p) which does not conform in all material respects to all standards
imposed by any applicable Governmental Authority;

     (q) for which reclamation rights have been asserted by the seller; or

     (r) which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable for any reason whatsoever.

19

--------------------------------------------------------------------------------




          In the event that Inventory with a fair market value equal to or
greater than $5,000,000 which has not been sold and was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, as measured from the
immediately preceding Borrowing Base Certificate delivered to the Administrative
Agent, the Borrower Representative shall notify the Administrative Agent thereof
on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. Standards of eligibility may be made more
restrictive from time to time solely by the Administrative Agent in the exercise
of its Permitted Discretion, with any such changes to be effective three
Business Days after delivery of notice thereof to the Borrower Representative.

          “Environmental Laws” means all applicable laws, rules, regulations,
codes, ordinances, orders, rules of common law, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, worker health and safety, or the management,
release or threatened release of any Hazardous Material in the environment.

          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law; (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other ownership interests in a Person, and any warrants,
options or other rights entitling the holder thereof to purchase or acquire any
such equity or other ownership interest.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

          “ERISA Event” means (a) any “reportable event”, as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Plan (other
than a reportable event for which the 30-day notice period is extended or the
report is waived); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by any Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

20

--------------------------------------------------------------------------------




          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are accruing
interest at a rate determined by reference to the Adjusted LIBO Rate.

          “Event of Default” has the meaning assigned to such term in Article
VII.

          “Excess Cash Flow” means, for any Fiscal Year:

(a) EBITDA of the Company on a consolidated basis for such Fiscal Year; minus

(b) the aggregate amount actually paid or payable by the Company on a
consolidated basis in cash for such Fiscal Year on account of Taxes based on
income, profits or capital for such period, including, without limitation,
State, foreign, franchise and similar Taxes, and Tax Distributions; minus

(c) the aggregate amount actually paid or payable by the Company on a
consolidated basis in cash for such Fiscal Year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of asset dispositions that have not yet been used to pay down the
Loans); minus

(d) the aggregate amount actually paid or payable by the Company on a
consolidated basis in cash for such Fiscal Year on account of Interest Expense;
minus

(e) the aggregate amount of all regularly scheduled principal payments
(including payments of revolving loans on the maturity date with respect to such
revolving loans) in respect of (i) the Term Loans and (ii) other Total
Indebtedness, in each case to the extent actually paid or payable by the Company
on a consolidated basis in cash during such Fiscal Year; minus

(f) the aggregate amount of all Restructuring Charges paid or payable by the
Company on a consolidated basis in cash during such Fiscal Year; minus

(g) the sum of (i) EBITDA included above and related to the undistributed
earnings of any Subsidiary to the extent that it exceeds the amount that is
permitted to be declared or paid in dividends or similar distributions by such
Subsidiary to a Loan Party by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary, plus (ii) to the extent that no contractual obligation or
Requirement of Law would restrict the declaration or payment of dividends or
similar distributions of all or a portion of such earnings and no such
declaration or payment is made, the amount of Taxes that would be payable if
such declaration or payment had been made.

21

--------------------------------------------------------------------------------




          “Excluded Swap Obligation” means, with respect to any Loan Guarantor,
any obligations under a Secured Swap Agreement if, and to the extent that, all
or a portion of the Guarantee of such Loan Guarantor of, or the grant under a
Loan Document by such Loan Guarantor of a security interest to secure, such
obligations (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Loan Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 11.08) at the time of the Guarantee of such Loan
Guarantor, or grant by such Loan Guarantor of a security interest, becomes
effective with respect to such obligations.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower under any Loan Document, Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (a) imposed as a result of such recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (b) imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising solely from (i)
such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Loan Document, or (ii) sold or assigned an
interest in any Loan or Loan Document).

          “Excluded Transactions” is defined in Section 6.09(c)(v).

          “Exemption Certificate” has the meaning assigned to such term in
Section 2.18(f)(ii).

          “Farm Credit System Institution” means any farm credit bank, any
Federal land bank association, any production credit association, the banks for
cooperatives and such other institutions as may be a part of the Farm Credit
System and chartered by and subject to regulation by the Farm Credit
Administration.

          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          “FEMA” means the Federal Emergency Management Agency.

22

--------------------------------------------------------------------------------




          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, vice president and assistant to the treasurer and
chief financial officer, or controller (or other officer having similar duties)
of a Borrower.

          “First-Tier Foreign DRE” means any Foreign DRE that is owned directly,
or indirectly through one or more Foreign DREs, by the Company or a Domestic
Subsidiary.

          “First-Tier Foreign Subsidiary” means any Foreign Subsidiary owned
directly by one or more of the Company or its Domestic Subsidiaries, or the
First-Tier Foreign DREs.

          “Fiscal Quarter” means each of the four fiscal quarters of a Fiscal
Year, each of which shall end on a Sunday and shall consist of 13 or 14 weeks,
as appropriate with respect to such Fiscal Year.

          “Fiscal Year” means the 52- or 53-week fiscal year of the Company
ending on the last Sunday in December.

          “Flood Insurance Acts” means, collectively, (a) the National Flood
Insurance Act of 1968 and (b) the Flood Disaster Protection Act of 1973.

          “Foreign DRE” means a Foreign Subsidiary that for U.S. Federal income
tax purposes is classified as a partnership or that is “disregarded as an entity
separate from its owner” (within the meaning of Treas. Reg. §301.7701-2), but
not any such Foreign Subsidiary whose assets consist solely of stock of a
“controlled foreign corporation” (within the meaning of Section 957(a) of the
Code).

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than the United States, each State thereof or the District
of Columbia.

          “Foreign Subsidiary” means each Subsidiary of the Company that is not
a Domestic Subsidiary.

          “FSA” means the Food Security Act of 1985, 7 U.S.C. Section 1631 et
seq.

          “Funding Accounts” means those deposit accounts of the Borrowers to
which the Lenders are authorized to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.

          “GAAP” means generally accepted accounting principles in the United
States.

          “Governmental Authority” means the government of the United States,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof; (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof; (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

23

--------------------------------------------------------------------------------




          “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Improvements” means, with respect to any Mortgaged Property, all
buildings, structures and other improvements now or hereafter existing, erected
or placed on or under the Mortgaged Property, or in any way used in connection
with the use, enjoyment, occupancy or operation of such Mortgaged Property or
any portion thereof, and all fixtures of every kind and nature whatsoever now or
hereafter owned by any of the Borrowers or the Subsidiaries and used or procured
for use in connection with such Mortgaged Property.

          “Incremental Commitment Joinder Agreement” has the meaning assigned to
such term in Section 2.10(c).

          “Incremental Commitment Request” has the meaning assigned to such term
in Section 2.10(b).

          “Incremental Commitments” means, individually or collectively as the
context may require, Incremental Revolving Commitments and Incremental Term
Commitments.

          “Incremental Revolving Commitments” has the meaning assigned to such
term in Section 2.10(a)(i).

          “Incremental Term Commitments” has the meaning assigned to such term
in Section 2.10(a)(ii).

          “Indebtedness” of any Person means, without duplication:

(a) all obligations of such Person (i) for borrowed money or (ii) with respect
to deposits or advances of any kind, in each case owed by such Person to a third
Person;

24

--------------------------------------------------------------------------------




(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) all obligations of such Person in respect of the deferred purchase price of
property or services;

(e) all Indebtedness of others secured by (or, if all conditions thereto have
been satisfied, for which the holder of such Indebtedness has a contingent right
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed; provided that the
amount of Indebtedness of any Person pursuant to this paragraph (e) shall be
deemed to equal the lesser of (i) the aggregate unpaid amount of such
Indebtedness secured by such Lien and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith;

(f) all Guarantees by such Person of Indebtedness of others;

(g) all Capital Lease Obligations of such Person;

(h) the principal components of all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty;

(i) the principal components of all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances;

     (j) obligations under any liquidated earn out, to the extent shown in the
“Liabilities” section of the consolidated balance sheet of the Company; and

     (k) any other Off Balance Sheet Liability.

          The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Indebtedness shall exclude (i) accrued expenses and accounts and trade
payables incurred in the ordinary course of business, (ii) liabilities with
respect to Intercompany IRBs, (iii) reserves for deferred income taxes, (iv)
endorsements for collection or deposit in the ordinary course of business, and
(v) any other indebtedness or portion thereof with respect to which and to the
extent the trustee or other applicable depository in respect of such
indebtedness holds cash or cash equivalents in an amount sufficient to repay the
principal, and accrued interest on, such indebtedness, and the foregoing shall
constitute a redemption or a complete defeasance of such indebtedness pursuant
to the applicable agreement governing such indebtedness.

          “Indemnified Taxes” means Taxes other than Excluded Taxes.

25

--------------------------------------------------------------------------------




          “Indemnitee” has the meaning assigned to such term in Section 9.03(b).

          “Information” has the meaning assigned to such term in Section 9.12.

          “Information Memorandum” means the Bank Meeting presentation dated
July 24, 2013 relating to the Borrowers and the Transactions.

          “ING” means ING Capital LLC.

          “Initial Farm Credit Participants” has the meaning assigned to such
term in Section 9.04(g).

          “Intangible Assets” means assets of the Company on a consolidated
basis that are considered to be intangible assets under GAAP, including customer
lists, goodwill, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.

          “Intercompany IRBs” means any industrial revenue bonds, notes,
debentures or similar instruments issued by a Governmental Authority on behalf
of the Company or a Subsidiary that are (a) owned exclusively by the Company or
a Subsidiary and (b) subordinated to the repayment of the Secured Obligations on
terms reasonably satisfactory to the Administrative Agent.

          “Intercreditor Agreement” means the Intercreditor Agreement, in
substantially the form of Exhibit O or such other form as the Administrative
Agent may reasonably agree to from time to time, among each Person that is, from
time to time, a lender or other obligee with respect to any Permitted
Subordinated Indebtedness, the Loan Parties and the Administrative Agent.

          “Interest Election Request” means a request, in substantially the form
of Exhibit C, by the Borrower Representative to convert or continue a Borrowing,
in each case in accordance with Section 2.08.

          “Interest Expense” means, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations required to be
capitalized in accordance with GAAP, the amortization of debt discounts, the
amortization of all fees payable in connection with the incurrence of
Indebtedness to the extent included in interest expense and capitalized
interest) of the Company on a consolidated basis for such period with respect to
all outstanding Indebtedness of the Company on a consolidated basis (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period), all of the foregoing calculated on a consolidated
basis for the Company for such period.

          “Interest Payment Date” means (a) with respect to any ABR Loan
(including any Swingline Loan) or Term B-2 Loan, (i) the 15th day of each April,
July, October and January and (ii) the Maturity Date; and (b) with respect to
any Eurodollar Loan, (i) the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (ii) the
Maturity Date. 

26

--------------------------------------------------------------------------------




          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day; and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

          “Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.

          “Inventory Reserves” shall mean reserves allocable to Eligible
Inventory determined on a consolidated basis in accordance with GAAP and any
other reserve as deemed appropriate by the Administrative Agent in its Permitted
Discretion from time to time.

          “Investment” by any Person in any other Person means (a) any direct or
indirect loan, advance or other extension of credit or capital contribution to
or for the account of such other Person (by means of any transfer of cash or
other property to any Person or any payment for property or services for the
account or use of any Person, or otherwise); (b) any direct or indirect purchase
or other acquisition of any Equity Interests, bond, note, debenture or other
debt or equity security or evidence of Indebtedness, or any other ownership
interest (including the purchase price of any option, warrant or any other right
to acquire any of the foregoing), issued by such other Person, whether or not
such acquisition is from such or any other Person; (c) any direct or indirect
payment by such Person on a Guarantee of any obligation of or for the account of
such other Person or any direct or indirect issuance by such Person of such a
Guarantee (provided that for purposes of Section 6.04, payments under Guarantees
not exceeding the amount of the Investment attributable to the issuance of such
Guarantee will not be deemed to result in an increase in the amount of such
Investment); (d) any purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all assets of another Person or
any assets of any other Person constituting a business unit (in each case,
whether through purchase of assets, merger or otherwise); or (e) any other
investment of cash or other property by such Person in or for the account of
such other Person. Any repurchase by a Borrower of its own Equity Interests or
Indebtedness shall not constitute an Investment for purposes of this Agreement.
The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon (and without adjustment
by reason of the financial condition of such other Person) and shall, if made by
the transfer or exchange of property other than cash, be deemed to have been
made in an original principal or capital amount equal to the fair market value
of such property at the time of such transfer or exchange. In addition, any
determination of the amount of an Investment shall include all cash and non-cash
consideration paid by or on behalf of such Person or any of its subsidiaries in
connection with such Investment, including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, all indemnities,
earnouts and other contingent payment obligations of such Person set forth in
the “Liabilities” section of the balance sheet of such Person, and the aggregate
amounts paid or to be paid under noncompete, consulting and similar agreements
(other than agreements relating to the provision of services on terms at least
as favorable to the Company or the Subsidiaries as would have been obtained if
negotiated on an arms’-length basis with a third Person) with the sellers
thereof, and all assumptions of Total Indebtedness in connection therewith. 

27

--------------------------------------------------------------------------------




          “IP Security Agreements” means any patent security agreement,
trademark security agreement, copyright security agreement or other agreement
which conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Lender Parties, or intellectual property of a Loan Party,
including any amendment, modification or supplement thereto.

          “Issuance Request” means a request, in substantially the form of
Exhibit B, by the Borrower Representative for the issuance of a Letter of
Credit.

          “Issuing Banks” means, individually or collectively, in the case of
each Letter of Credit, CoBank, FCB and any other Lender proposed by the Borrower
Representative that (a) agrees in its sole discretion to act as an Issuing Bank
and (b) is reasonably acceptable to the Administrative Agent, each in its
capacity as an issuer of Letters of Credit hereunder, and its successors and
assigns in such capacity as provided in Section 2.06(i). Each Issuing Bank
referred to in clause (a) of this definition, may, in its sole discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

          “Joinder Agreement” has the meaning assigned to such term in Section
5.13(a).

          “Joint Bookrunners” means, individually or collectively as the context
may require, CoBank, Rabobank, BMO and ING in their respective capacities as
joint bookrunners hereunder, and each of their successors and assigns in such
capacity.

          “Joint Documentation Agents” means, individually or collectively as
the context may require, Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Société Générale Americas Securities, LLC and Wells Fargo Bank, National
Association in their respective capacities as joint bookrunners hereunder, and
each of their successors and assigns in such capacity.

          “Joint Lead Arrangers” means, individually or collectively as the
context may require, CoBank, Rabobank, BMO and ING, in their respective
capacities as joint lead arrangers hereunder, and each of their successors and
assigns in such capacity.

          “Joint Syndication Agents” means, individually or collectively as the
context may require, CoBank, Rabobank, BMO and ING, in their respective
capacities as joint syndication agents hereunder, and each of their successors
and assigns in such capacity.

28

--------------------------------------------------------------------------------




          “LC Collateral Account” means, individually or collectively as the
context may require, the U.S. LC Collateral Account and the Non-U.S. LC
Collateral Account.

          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.

          “LC Exposure” means, at any time, the sum of the Commercial LC
Exposure and the Standby LC Exposure. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.

          “Lender Parties” means, individually or collectively as the context
may require, the Agents, the Joint Bookrunners, the Lenders, the Voting
Participants and the Issuing Banks.

          “Lenders” means the Persons (other than the Borrowers) that are
parties to this Agreement on the Effective Date and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

          “Letter of Credit” means any Commercial Letter of Credit or Standby
Letter of Credit issued pursuant to this Agreement.

          “Leverage Ratio” means, on any date, the ratio of (a) Senior
Indebtedness on such date, minus the aggregate amount of cash and Permitted
Investments of the Company and its Subsidiaries on such date to (b) EBITDA for
the period of four consecutive Fiscal Quarters ended on such date.

          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate published by Bloomberg Information Services (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits having a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities (it being understood that a purchase and sale agreement or similar
agreement in respect of Equity Interests shall not be considered a purchase
option, call or similar right of a third party for purposes of this clause
(c)). 

29

--------------------------------------------------------------------------------




          “Loan Documents” means this Agreement, the Amendment and Restatement
Agreement, any Notes issued pursuant to this Agreement, any Letters of Credit
applications, the Collateral Documents, the U.S. Guaranty, the Bermuda Guaranty,
the Intercreditor Agreement and all other agreements, instruments, documents and
certificates identified in or entered into pursuant to Section 4.01 or the other
terms of this Agreement, in each case executed by or on behalf of any Loan Party
and delivered to, or in favor of, the Administrative Agent or any other Lender
Party in connection with any of the foregoing agreements, instruments and
documents.

          “Loan Guarantor” means (a) with respect to the U.S. Secured
Obligations, each U.S. Loan Guarantor; and (b) with respect to the Bermuda
Secured Obligations, each Loan Party and any other Person that becomes a Loan
Guarantor pursuant to Sections 5.13(a) and (c).

          “Loan Guaranty” means, individually or collectively as the context may
require, the U.S. Guaranty and the Bermuda Guaranty.

          “Loan Parties” means, individually or collectively as the context may
require, the U.S. Loan Parties and the Bermuda Loan Parties.

          “Loans” means the loans and advances made by the Lenders pursuant to
this Agreement, including Swingline Loans and Protective Advances.

          “Lock Box Agreement” means, individually and collectively, each “Lock
Box Agreement” referred to in the U.S. Security Agreement.

          “Loss” has the meaning assigned to such term in Section 9.03(b).

          “Make-Whole Amount” has the meaning assigned to such term in Section
2.17(b).

          “Management Fees” means any management fees, consulting fees, advisory
fees or other similar fees paid to the Parent Entity or any Affiliate thereof;
provided that the term Management Fees shall not include costs and expenses of
the Parent Entity incurred in connection with overhead services provided by the
Parent Entity to the Company and the Subsidiaries.

          “Matched Maturity U.S. Treasury Rate” has the meaning assigned to such
term in Section 2.17(b).

          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations or condition, financial or otherwise, of
the Company and the Subsidiaries taken as a whole; (b) the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan Documents
to which they are party; (c) the Collateral, the Administrative Agent’s Liens
(for the benefit of the Lender Parties) on the Collateral or the priority of
such Liens; or (d) the legality, validity, binding effect or enforceability
against any Loan Party of the Loan Documents or the rights of, or benefits
available to, the Administrative Agent or any other Lender Party under the Loan
Documents. 

30

--------------------------------------------------------------------------------




          “Material Agreements” means, collectively, each agreement and contract
to which any Loan Party is a party as of the Effective Date that, if terminated
or breached, could reasonably be expected to result in a Material Adverse
Effect.

          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Company and the Subsidiaries in an aggregate outstanding
principal amount exceeding $25,000,000. For purposes of determining Material
Indebtedness, the “obligations” of any Borrower or any Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

          “Material Subsidiary” means any Subsidiary of the Company that is a
Domestic Subsidiary or a First-Tier Foreign DRE and (a) the portion of
Consolidated Total Assets attributable, on a stand-alone basis, to such
Subsidiary exceeds 5% of the Consolidated Total Assets as of the end of the most
recently completed Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01; or (b) the portion of EBITDA (after
excluding all intercompany transactions) attributable, on a stand-alone basis,
to such Subsidiary exceeds 5% of EBITDA as of the end of the most recently
completed eight Fiscal Quarters for which financial statements have been
delivered pursuant to Section 5.01; provided that (i) any Domestic Subsidiary or
First-Tier Foreign DRE that directly or indirectly owns a Material Subsidiary
shall itself be a Material Subsidiary and (ii) in the event that Domestic
Subsidiaries or First-Tier Foreign DREs that would otherwise not be Material
Subsidiaries shall in the aggregate account for a percentage in excess of 10% of
the Consolidated Total Assets or 10% of EBITDA as of the end of and for the most
recently completed Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01, then one or more of such Subsidiaries
designated by the Company (or, if the Company shall make no designation, one or
more of such Subsidiaries in descending order based on their respective
contributions to Consolidated Total Assets), shall be included as Material
Subsidiaries to the extent necessary to eliminate such excess.

          “Maturity Date” means (a) with respect to the Revolving Loans
(including Swingline Loans), the fifth anniversary of the Effective Date or any
earlier date on which the Revolving Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof; (b) with respect to the Delayed Draw
Term Loans, the fifth anniversary of the Effective Date; and (c) with respect to
the Term B Loans, December 28, 2014.

          “Maximum Liability” has the meaning assigned to such term in Section
10.09.

          “Maximum Rate” has the meaning assigned to such term in Section 9.17.

          “Mexican Credit Facility” means, collectively, (a) that certain
Amended and Restated Credit Agreement, dated as of October 19, 2011, among PPC
Mexico, the other borrower party thereto, the guarantors party thereto, the
lenders party thereto and ING, as agent for the lenders, (b) the guaranty set
forth therein, (c) the Pledge Agreement (as defined therein) and (d) all other
agreements, instruments, documents and certificates entered into by PPC Mexico
and its subsidiaries in connection therewith. 

31

--------------------------------------------------------------------------------




          “Minimum Availability Period” means any period (a) commencing when
Availability is on any date less than an amount equal to the lesser of (i) 20%
of the aggregate Revolving Commitments then in effect and (ii) $100,000,000; and
(b) ending after Availability is equal to or greater than an amount equal to the
lesser of (i) 20% of the aggregate Revolving Commitments then in effect and (ii)
$100,000,000 for a period of 30 consecutive days for purposes of the definition
of “Weekly Reporting Period”.

          “Moody’s” means Moody’s Investors Service, Inc.

          “Mortgaged Property” means the real properties referred to on Schedule
4.01(n).

          “Mortgages” means any mortgage, deed of trust or other agreement, in
substantially the form of Exhibit G, in each case including such provisions as
shall be necessary to conform each such document to Requirements of Law, which
conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Lender Parties, on the real property and fixtures of a Loan Party
described therein to secure the Secured Obligations.

          “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

          “Net Income” means, for any period, the consolidated net income (or
loss) of the Company, determined on a consolidated basis; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Company
or any of the Subsidiaries; and (b) the income (or deficit) of any Person (other
than a Subsidiary) in which the Company or any of the Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Company or such Subsidiary in the form of dividends or similar
distributions.

          “Net Proceeds” means, with respect to any event, but only as and when
received by the Company or any of the Subsidiaries, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
(ii) in the case of a casualty, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments; net of
(b) the sum of (i) all reasonable fees and out-of-pocket expenses paid to third
parties (other than Affiliates) in connection with such event, (ii) all
out-of-pocket expenses reimbursed to Affiliates in connection with such event,
(iii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event (it being understood that such amount shall include the amount of all
distributions and other payments required to be made to minority equity holders
by the recipient of such Net Proceeds as a result of such sale, transfer or
disposition), and (iv) the amount of all Taxes paid or Tax Distributions (or
reasonably estimated to be payable), including in connection with the grant,
exercise, conversion or vesting of any award of Equity Interests of the Company,
and the amount of any reserves reasonably established by the Company for the
purpose of funding any liabilities that are incurred in connection with the
disposition of any asset (including pension and other post-employment benefit
obligations associated with such disposition) and contingent liabilities
reasonably estimated to be payable, in each case during the Fiscal Year that
such event occurred or the next succeeding Fiscal Year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer); provided that, to the extent that any such reserves are not
utilized by the Company or the Subsidiaries to fund the applicable liabilities
prior to the end of such succeeding Fiscal Year, the amount of such unutilized
reserves shall constitute “Net Proceeds”.

32

--------------------------------------------------------------------------------




          “NOLV Percentage” means, with respect to a particular category of
inventory, the net orderly liquidation value percentage identified for such
category in the most recent inventory appraisal provided by the Borrower
Representative to the Administrative Agent.

          “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

          “Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.10.

          “Non-U.S. Collection Deposit Account” has the meaning assigned to such
term in the U.S. Security Agreement.

          “Non-U.S. LC Collateral Account” has the meaning assigned to such term
in Section 2.06(j).

          “Notes” means, individually or collectively as the context may
require, the Revolving Notes, the Swingline Notes, the Delayed Draw Term Notes,
the Term B-1 Notes and the Term B-2 Notes.

          “Obligated Party” has the meaning assigned to such term in Section
10.02.

          “Obligations” means, individually or collectively as the context may
require, the U.S. Obligations and the Bermuda Obligations.

          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person as part of a factoring, securitization or similar
transaction and not in connection with the compromise, settlement or collection
thereof; or (b) any indebtedness, liability or obligation arising with respect
to any other transaction which is the functional equivalent of or takes the
place of any Indebtedness described in paragraph (a)(i) or (b) of the definition
thereof, but which does not constitute a liability on the balance sheets of such
Person (other than operating leases).

          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

33

--------------------------------------------------------------------------------




          “PACA” means the Perishable Agricultural Commodities Act, 1930, 7
U.S.C. Section 499a et seq.

          “Parent Entity” means (a) JBS USA Holdings, Inc., a Delaware
corporation, or (b) any wholly-owned subsidiary thereof that is (i) organized
under the laws of the United States, any State thereof or the District of
Columbia, and (ii) has been formed for the purpose of acquiring a majority of
the Equity Interests of the Company, or merging or consolidating with the
Company for the purpose of acquiring a majority of the Equity Interests of the
Company.

          “Participant” has the meaning set forth in Section 9.04(c).

          “Patriot Act” has the meaning assigned to such term in Section 3.20.

          “Paying Guarantor” has the meaning assigned to such term in Section
10.10.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

          “Permitted Acquisition” means the purchase or other acquisition
(whether by merger, amalgamation or otherwise) by the Company or any other
Subsidiary of Equity Interests in, or all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of), any Person if, in the case of any purchase
or other acquisition of Equity Interests in a Person, such Person, upon the
consummation of such acquisition, will be a wholly-owned Subsidiary (including
as a result of a merger or consolidation between any Subsidiary and such
Person); provided that (a) such purchase or acquisition was not preceded by, or
consummated pursuant to, an unsolicited tender offer or proxy contest initiated
by or on behalf of the Company or any Subsidiary; (b) all transactions related
thereto are consummated in accordance with Section 5.07(a); (c) the business of
such Person, or such assets, as the case may be, constitute a business permitted
by Section 6.03(b); (d) in the case of any newly created or acquired Domestic
Subsidiary that is required to be a Loan Party pursuant to Section 5.13(a), such
Subsidiary shall be a U.S. Loan Guarantor and all of such Subsidiary’s assets
(including, if applicable, the Equity Interests of such Subsidiary) are subject
to a valid, perfected first priority security interest (subject to Permitted
Liens) in favor of the Administrative Agent (for the benefit of the Lender
Parties); (e) in the case of a newly created or acquired Subsidiary that is
organized under the laws of Bermuda, such Subsidiary shall become a party to a
guarantee agreement that guarantees repayment of the Bermuda Secured Obligations
and a security agreement that secures repayment of the Bermuda Secured
Obligations, in each case in accordance with Section 5.13(c); and (f)(i)
immediately prior to any such purchase or other acquisition or entering into a
commitment with respect to such purchase or acquisition, whichever occurs first,
(A) no Default or Event of Default shall have occurred and be continuing and (B)
the Borrowers shall be in compliance with the covenant set forth in Section
6.13; (ii) immediately after giving effect to any such purchase or other
acquisition, or entering into a commitment with respect to such purchase or
acquisition, whichever occurs first, on a Pro Forma Basis, (A) no Default or
Event of Default shall have occurred and be continuing and (B) the Borrowers
shall be in compliance with the covenant set forth in Section 6.13 (it being
understood that Eligible Accounts and Eligible Inventory acquired in the
applicable Permitted Acquisition shall be included for purposes of determining
such compliance immediately after giving effect to such Permitted Acquisition)
for the Test Period ending immediately preceding the consummation of any such
purchase or other acquisition for which financial statements have been delivered
pursuant to Section 5.01(a) or (b); and (iii) the Company shall have delivered
to the Administrative Agent a certificate of its chief financial officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all the requirements set forth in this definition have been
satisfied with respect to such purchase or other acquisition, together with
reasonably detailed calculations demonstrating satisfaction of the requirements
set forth in clauses (f)(i)(B) and (f)(ii)(B) above.

34

--------------------------------------------------------------------------------




          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

          “Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
or not paid in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) other than Liens imposed by ERISA, pledges and deposits made in the ordinary
course of business (i) in compliance with workers’ compensation, unemployment
insurance, health, disability or other employee benefits or social security
legislation or property, casualty or liability insurance and other social
security laws or retirement benefits or similar laws or regulations and (ii) in
respect of letters of credit or bank guarantees that are posted to secure the
payment of items in clause (i);

(d) Liens granted and deposits and other investments made to secure (i) the
performance of bids, contracts, leases, statutory obligations, surety bonds,
appeal bonds, performance bonds, bid bonds, customs bonds and other obligations
of a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit or bank guarantees that are posted to secure the
payment of items in clause (i);

(e) Liens incurred to secure appeal bonds and judgment and attachment liens in
respect of judgments;

(f) easements, zoning restrictions, mineral reservations, rights-of-way,
restrictions, encroachments, covenants, servitudes and similar encumbrances on
real property customarily granted by similar situated property owners in the
Borrowers’ industry or imposed by Requirements of Law or arising in the ordinary
course of business that do not materially and adversely affect the use, value or
enjoyment of the affected property as currently used by the applicable Loan
Party or interfere with the ordinary conduct of business of any Borrower or any
of the Subsidiaries in any material respect;

(g) leases, subleases, licenses or sublicenses entered into by the Borrowers or
the Subsidiaries or granted to third Persons by the Borrowers or the
Subsidiaries in the ordinary course of business (including interests of any
lessor, sublessor, licensee or sublicensee thereunder) that do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of any Borrower or any Subsidiary; 

35

--------------------------------------------------------------------------------




(h) Liens of a collecting bank arising in the ordinary course of business and
covering only items being collected upon and bankers’ liens, rights of setoff
and other similar Liens on cash and investments on deposit in one or more
accounts maintained by the Company or any of the Subsidiaries, in each case in
the ordinary course of business, securing amounts owing to such bank with
respect to cash management arrangements, including those involving pooled cash
management and deposit accounts, and netting arrangements in respect of such
accounts; provided that, to the extent required by the terms of the applicable
Loan Documents, such bank shall have entered into a Deposit Account Control
Agreement with the Administrative Agent with respect to any such accounts; and

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

          “Permitted Holder” means any Parent Entity or its Affiliates.

          “Permitted Investments” means:

     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000 and which has, at
the time of acquisition of the applicable certificate of deposit, banker’s
acceptance or time deposit, (i) in the case of such investments maturing within
180 days from the date of acquisition thereof, short-term debt ratings of A-1 or
better by S&P and P-1 or better by Moody’s, and (ii) in the case of such
investments maturing later than 180 days (but in any event within one year) from
the date of acquisition thereof, long-term debt ratings of AA+ or better by S&P
and Aa1 or better by Moody’s;

36

--------------------------------------------------------------------------------




     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in paragraph (a) above and entered into with a
financial institution satisfying the criteria described in paragraph (c) above;

     (e) direct obligations issued by any State of the United States or any
political subdivision of such state or public instrumentality thereof maturing
within one year and having, at the time of acquisition, the highest long-term
rating obtainable from both S&P and Moody’s;

     (f) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) at least 95% of the
assets of which constitute Permitted Investments of the type described in
paragraphs (a) through (e) above and (iii) have portfolio assets of at least
$1,000,000,000; and

     (g) in respect of any Foreign Subsidiary, (i) instruments equivalent to
those Permitted Investments referred to in paragraphs (a) through (f) above that
are denominated in local currencies other than Dollars, which have a credit
quality and tenor no less favorable than the credit quality and tenor of those
Permitted Investments referred to in paragraphs (a) through (f) above and
customarily used by Persons for short-term cash management purposes in the
jurisdiction of the relevant Foreign Subsidiary, to the extent reasonably
required in connection with any business conducted by such Foreign Subsidiary
and (ii) in the case of PPC Mexico and its subsidiaries, investments permitted
under Section 6.3 of the Mexican Credit Facility as in effect as of the
Effective Date.

          “Permitted Lien” means any Lien permitted under Section 6.02.

          “Permitted Subordinated Indebtedness” has the meaning assigned to such
term in Section 6.01(y).

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

          “Pledged Subsidiary” has the meaning assigned to such term in Section
6.03(a)(i)(E).

          “PPC Mexico” means Avícola Pilgrim’s Pride de Mexico, S. A. de C.V.

          “Prepayment Event” means:

     (a) any sale, transfer or other disposition of any property or asset of any
Loan Party described in Section 6.05(e), (g), (h) or (m); provided that the
receipt of amounts from transactions described in this paragraph (a) shall
constitute a Prepayment Event only to the extent such amounts exceed $10,000,000
in any Fiscal Year; or 

37

--------------------------------------------------------------------------------




     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $1,000,000; provided that the receipt of amounts from
transactions described in this paragraph (b) shall constitute a Prepayment Event
only to the extent such amounts exceed $5,000,000 in any Fiscal Year; or

     (c) the issuance of any Equity Interests of, or contributions to, the
Company, other than any of the foregoing if the Net Proceeds therefrom are (i)
used to finance a Permitted Acquisition, (ii) used to make Capital Expenditures
in accordance with Section 6.12 or (iii) received by the Company in connection
with issuances to directors, officers, employees or members of management of the
Company or any Subsidiary (or the estates, heirs, family members, spouses or
former spouses of any of the foregoing) pursuant to any employee benefit plan or
employment agreement, or for other compensatory reasons; provided that the
receipt of amounts from transactions described in this clause (iii) shall
constitute a Prepayment Event only to the extent such amounts exceed $10,000,000
in any Fiscal Year (provided that any amount by which such amounts received by
the Company are less than $10,000,000 in any Fiscal Year may be carried over to
the next following Fiscal Year; and provided, further, that the aggregate amount
permitted to be excluded as a Prepayment Event pursuant to this clause (iii),
after giving effect to any such amount carried over, shall not exceed
$20,000,000 in any Fiscal Year); or

     (d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 (other than Section 6.01(t)(i), unless
the Net Proceeds of such Indebtedness are used to finance a Permitted
Acquisition).

          “Prime Rate” means, on any day, a rate of interest per annum equal to
the “U.S. Prime Rate” as reported from time to time in the Money Rates Section
of the Eastern Edition of The Wall Street Journal or, if The Wall Street Journal
shall cease publication or cease publishing the “U.S. Prime Rate” on a regular
basis, such other regularly published average prime rate applicable to such
commercial banks as is acceptable to the Administrative Agent in its reasonable
discretion, with the consent of the Company, which consent will not be
unreasonably withheld (provided that the Company’s consent shall not be required
at any time there has occurred and is continuing any Default or an Event of
Default).

          “Prior Credit Agreement” means the Credit Agreement, dated as of
December 28, 2009, as amended prior to the Effective Date, among the Borrowers,
the lenders that were parties thereto, certain other agents and the
Administrative Agent.

          “Prior Effective Date” means December 28, 2009.

          “Pro Forma Basis” means, with respect to any test hereunder in
connection with any event, that such test shall be calculated after giving
effect on a pro forma basis for the period of such calculation to (a) such event
as if it happened on the first day of such period (it being understood that with
respect to any acquisition or disposition, any such adjustments (including cost
savings that are reasonably acceptable to the Administrative Agent) shall be
permitted solely to the extent they arise out of events which are directly
attributable to the acquisition or the disposition, are factually supportable
and are expected to have a continuing impact within 180 days after the date of
such acquisition or disposition, and as certified by a Financial Officer of the
Company); or (b) the incurrence of any Indebtedness by the Company or any
Subsidiary and any incurrence, repayment, issuance or redemption of other
Indebtedness of the Company or any Subsidiary occurring at any time subsequent
to the last day of the Test Period and on or prior to the date of determination,
as if such incurrence, repayment, issuance or redemption, as the case may be,
occurred on the first day of the Test Period. 

38

--------------------------------------------------------------------------------




          “Protective Advance” has the meaning assigned to such term in Section
2.04(a).

          “PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section
181 et seq.

          “Puerto Rico Security Agreement” means a Pledge, Assignment and
Security Agreement, in substantially the form of Exhibit F-4, among the Bermuda
Loan Parties and the Administrative Agent, for the benefit of the Lender
Parties.

          “Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank International”, New York Branch in its individual capacity, and its
successors.

          “Redomestication” has meaning assigned to such term in Section
6.03(a)(iii).

          “Register” has the meaning assigned to such term in Section
9.04(b)(iv).

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

          “Rent or Collateral Access Reserve” means, with respect to any
facility, warehouse, distribution center, regional distribution center, depot,
rail car or other location where any Inventory subject to Liens arising by
operation of Requirements of Law is located and as to which no Collateral Access
Agreement is in effect, a reserve equal to (i) three months’ rent at such
facility, warehouse, distribution center, regional distribution center, depot or
other location or (ii) in the case of a rail car, an amount equal to the freight
for transporting such Inventory and any other amounts payable by the Loan
Parties to the applicable carrier.

          “Report” means reports prepared by the Collateral Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Borrowers’ assets from information furnished by or on behalf
of the Borrowers, after the Collateral Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lender Parties by the Administrative Agent.

          “Required Lenders” means, at any time, Lenders having (or, in the case
of Voting Participants, holding participations in) Credit Exposure and unused
Commitments representing more than 66 2/3% of the sum of the aggregate Credit
Exposure and unused Commitments at such time. For purposes of this definition,
the Credit Exposure and unused Commitments of each Lender shall be reduced by
the amount thereof that is allocated to Voting Participants. 

39

--------------------------------------------------------------------------------




          “Required Revolving Lenders” means, at any time, Revolving Lenders
having (or, in the case of Voting Participants, holding participations in)
Revolving Exposures and unused Revolving Commitments representing more than 50%
of the sum of the Aggregate Revolving Exposure and unused Revolving Commitments
at such time. For purposes of this definition, the Revolving Exposure and unused
Revolving Commitments of each Revolving Lender shall be reduced by the amount
thereof that is allocated to Voting Participants.

          “Requirement of Law” means, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

          “Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rent or Collateral Access Reserves, Dilution
Reserves, Inventory Reserves, reserves for Swap Obligations that constitute
Secured Obligations, reserves for Permitted Liens that attach to any Loan
Party’s Accounts or Inventory pursuant to Section 6.02, reserves for contingent
liabilities of any Loan Party, reserves in respect of rights of sellers of
livestock, poultry and perishable agricultural commodities under PACA, PSA or
other similar Requirements of Law (including outstanding checks to livestock
growers, swine fee payables, deferred livestock payables and the grower
guarantee payables), reserves for consignee’s, warehousemen’s and bailee’s
charges, reserves for unpaid and accrued sales taxes, reserves for banker’s
liens, rights of setoff or similar rights and remedies as to deposit accounts,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation (whether or not previously disclosed
to the Lender Parties) and reserves for Taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party, in each
case without duplication.

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company.

          “Restructuring Charges” means any asset impairment charges, lease
termination costs, severance costs, facility shutdown costs, write-offs and
write-downs of Intangible Assets and other related restructuring charges related
to or associated with a permanent reduction in capacity, closure of plants or
facilities, cut-backs or plant closures or a significant reconfiguration of a
facility.

          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Sections 2.09 and 2.10, respectively, and (b)
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable. The initial aggregate amount of
the Lenders’ Revolving Commitments is $700,000,000.  

40

--------------------------------------------------------------------------------




          “Revolving Exposure” means, with respect to any Lender at any time,
the sum (without duplication) of (a) the outstanding principal amount of
Revolving Loans of such Lender at such time, plus (b) the Swingline Exposure of
such Lender at such time, plus (c) the LC Exposure of such Lender at such time.

          “Revolving Lender” means, as of any date of determination, a Lender
with a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

          “Revolving Loans” means the Revolving Loans extended by the Revolving
Lenders to the Borrowers pursuant to Section 2.01(a) and the Prior Credit
Agreement.

          “Revolving Note” means a promissory note of the Borrowers that is
payable to any Revolving Lender, in substantially the form of Exhibit E-1,
evidencing the aggregate Indebtedness of the Borrowers to such Revolving Lender
resulting from outstanding Revolving Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.

          “SEC” means the Securities and Exchange Commission.

          “Secured Grower Payables” means all amounts owed from time to time by
any Borrower to any Person on account of the purchase price of agricultural
products or services (including poultry and livestock) if the Administrative
Agent reasonably determines that such Person is entitled to the benefits of any
grower’s or producer’s lien, statutory trust or similar security arrangements to
secure the payment of any amounts owed to such Person (in each case whether any
of the foregoing arises under PACA, PSA or other similar Requirements of Law).

          “Secured Obligations” means, individually or collectively as the
context may require, the U.S. Secured Obligations and the Bermuda Secured
Obligations.

          “Secured Swap Agreement” means any Swap Agreement with a Lender or an
Affiliate of a Lender at the time of entering into such Swap Agreement that
constitutes a “swap” within the meaning of Section 1(a)(47) of the Commodity
Exchange Act.

41

--------------------------------------------------------------------------------




          “Security Agreements” means, individually or collectively as the
context may require, the U.S. Security Agreement, the Bermuda Pledge Agreement,
the Bermuda Security Agreement and the Puerto Rico Security Agreement.

          “Senior Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness (other than unsecured Indebtedness) of the Company at
such date, determined on a consolidated basis, to the extent required to be
reflected in the “Liabilities” section of the consolidated balance sheet of the
Company (it being understood that all current intercompany liabilities shall be
excluded whether shown on the consolidated balance sheet or excluded therefrom
on a net basis).

          “Senior Note Documents” means, collectively, (a) the Senior Notes, (b)
each indenture that is entered into in connection with the purchase of the
Senior Notes and (c) all the guarantees and other material agreements entered
into in connection with the foregoing.

          “Senior Notes” means the certain 7.875% senior unsecured notes of the
Company due 2018 in an original aggregate principal amount of $500,000,000.

          “Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Company as of such date; provided that
losses in an amount not to exceed $25,000,000 in any Fiscal Year for non-cash
losses related to non-recurring items shall be excluded from the calculation of
shareholders’ equity of the Company.

          “Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Standby Letters of Credit at such time, plus
(b) the aggregate amount of all LC Disbursements relating to Standby Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Standby LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the aggregate Standby LC Exposure at such time.

          “Standby Letter of Credit” means any Letter of Credit other than a
Commercial Letter of Credit.

          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

          “Subject Lenders” has the meaning assigned to such term in the
Amendment and Restatement Agreement.

42

--------------------------------------------------------------------------------




          “Subject Loan Party” has the meaning assigned to such term in Section
6.03(a)(ii)(B).

          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity (a) of which securities or other ownership interests representing
more than 50% of the ordinary voting power (or, in the case of a partnership,
more than 50% of the voting power general partnership interests) are, as of such
date, owned, controlled or held; or (b) in which, as of such date, the parent is
the controlling general partner or otherwise possesses the ability (without the
consent of any other Person but giving effect to any contractual arrangements
with third Persons) to control the management thereof (whether by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent).

          “Subsidiary” means any direct or indirect subsidiary of the Company or
a Loan Party, as applicable.

          “Successor Company” has the meaning assigned to such term in Section
6.03(a)(ii)(B)(2).

          “Supported Loan Guarantor” means, at any time, a Loan Guarantor that,
at such time, is not an “eligible contract participant” as defined in Section
1a(18) of the Commodity Exchange Act and related regulations of the Commodities
Futures Trading Commission, except by virtue of the support of the ECP Loan
Guarantors under Section 11.08.

          “Swap Agreement” means any agreement or exchange-traded transaction
with respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by present or former directors, officers,
employees, members of management or consultants of the Company or any of the
Subsidiaries (or the estate, heirs, family members, spouse, or former spouse of
any of the foregoing) shall be a Swap Agreement.

          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements; and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

          “Swingline Exposure” means, at any time, the sum of the aggregate
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

          “Swingline Lender” means CoBank, FCB in its capacity as lender of
Swingline Loans hereunder.

          “Swingline Loan” means a Loan made pursuant to Section 2.05.

43

--------------------------------------------------------------------------------




          “Swingline Note” means a promissory note of the Borrowers that is
payable to the Swingline Lender, in substantially the form of Exhibit E-2,
evidencing the aggregate Indebtedness of the Borrowers to the Swingline Lender
resulting from outstanding Swingline Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.

          “Tax Distribution” means, with respect to any Person, any dividend or
other distribution to any direct or indirect member of an affiliated group that
files a consolidated U.S. Federal tax return with such Person, in accordance
with one of the tax sharing agreements set forth on Schedule 1.01 or any other
tax sharing agreement or similar arrangement in each case in an amount not in
excess of the amount that such Person (or such Person and its subsidiaries)
would have been required to pay in respect of Federal, State or local Taxes, as
the case may be, in respect of such year if such Person had paid such Taxes
directly as a stand-alone taxpayer (or on behalf of a stand-alone group).

          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

          “Term B Lenders” means, individually or collectively as the context
may require, the Term B-1 Lenders and the Term B-2 Lenders.

          “Term B Loans” means, individually or collectively as the context may
require, the Term B-1 Loans or the Term B-2 Loans.

          “Term B-1 Lenders” means, as of any date of determination, Lenders
having outstanding Term B-1 Loans.

          “Term B-1 Loans” means the Term B-1 Loans extended by the Term B-1
Lenders to the Borrowers pursuant to the Prior Credit Agreement.

          “Term B-1 Note” means a promissory note of the Borrowers that is
payable to any Term B-1 Lender, in substantially the form of Exhibit E-4,
evidencing the aggregate Indebtedness of the Borrowers to such Term B-1 Lender
resulting from outstanding Term B-1 Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.

          “Term B-2 Lenders” means, as of any date of determination, Lenders
having outstanding Term B-2 Loans.

          “Term B-2 Loans” means the Term B-2 Loans extended by the Term B-2
Lenders to the Borrowers pursuant to the Prior Credit Agreement.

          “Term B-2 Note” means a promissory note of the Borrowers that is
payable to any Term B-2 Lender, in substantially the form of Exhibit E-5,
evidencing the aggregate Indebtedness of the Borrowers to such Term B-2 Lender
resulting from outstanding Term B-2 Loans, and also means all other promissory
notes accepted from time to time in substitution therefor or renewal thereof.

44

--------------------------------------------------------------------------------




          “Term Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of Term Loans of such Lender at such time.

          “Term Lenders” means, individually or collectively as the context may
require, the Delayed Draw Term Lenders or the Term B Lenders.

          “Term Loans” means, individually or collectively as the context may
require, the Delayed Draw Term Loans or the Term B Loans.

          “Test Period” means the applicable period for testing the financial
covenant set forth in Section 6.13.

          “Title Insurance Company” means Chicago Title Insurance Company or any
other nationally reputable title insurance company that is retained by the
Borrowers and is reasonably acceptable to the Administrative Agent.

          “To-Ricos” means To-Ricos, Ltd., a Bermuda company.

          “To-Ricos Distribution” means To-Ricos Distribution, Ltd., a Bermuda
company.

          “Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Company at such date, determined on a
consolidated basis, to the extent required to be reflected in the “Liabilities”
section of the consolidated balance sheet of the Company (it being understood
that all current intercompany liabilities shall be excluded whether shown on the
consolidated balance sheet or excluded therefrom on a net basis).

          “Transactions” means, collectively, the execution, delivery and
performance by the Borrowers of this Agreement, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or, in the case of Term B-2 Loans or Term B-2 Borrowings, the rate of
interest provided in Section 2.14(c).

          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

          “United States” or “U.S.” means the United States.

          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

45

--------------------------------------------------------------------------------




          “U.S. Collection Deposit Account” has the meaning assigned to such
term in the U.S. Security Agreement.

          “U.S. Guaranty” means Article X of this Agreement.

          “U.S. LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

          “U.S. Loan Guarantor” means each Loan Party (other than (i) the
Company and (ii) the Bermuda Loan Parties and their subsidiaries) and any other
Person that becomes a U.S. Loan Guarantor pursuant to Section 5.13(a).

          “U.S. Loan Parties” means the Company, the Company’s Domestic
Subsidiaries and First-Tier Foreign DREs party hereto on the Effective Date and
any other Person who, as required by the terms hereof, becomes a party to this
Agreement in its capacity as a U.S. Loan Party pursuant to a Joinder Agreement
and their successors and assigns.

          “U.S. Obligations” means all unpaid principal of and accrued and
unpaid interest on the Loans, all LC Exposure, all accrued and unpaid fees and
all expenses, reimbursements, indemnities and other obligations of the U.S. Loan
Parties to the Lenders or to any Lender, the Administrative Agent, any Issuing
Bank with respect to a Letter of Credit or any indemnified party arising under
the Loan Documents.

          “U.S. Secured Obligations” means all U.S. Obligations, together with
all (a) Banking Services Obligations of the U.S. Loan Parties and (b) Swap
Obligations of the U.S. Loan Parties owing to one or more counterparties that
are Lenders or Affiliates of Lenders at the time that such Swap Obligations are
incurred; provided that at or prior to the time that any transaction relating to
such Swap Obligation is executed, the Lender or Affiliate of a Lender and the
U.S. Loan Party party thereto shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a U.S. Secured Obligation entitled to the benefits of the Collateral
Documents in favor of the Lender Parties; provided, further, that the “U.S.
Secured Obligations” of a U.S. Loan Party shall exclude any Excluded Swap
Obligations with respect to such U.S. Loan Party.

          “U.S. Security Agreement” means a Pledge and Security Agreement, in
substantially the form of Exhibit F-1, among the U.S. Loan Parties and the
Administrative Agent, for the benefit of the Lender Parties, and any other
pledge or security agreement entered into, after the Effective Date by any other
U.S. Loan Party (as required by this Agreement or any other Loan Document), or
any other Person.

          “Value of Eligible Inventory” means, at any given time, (a) with
respect to Eligible Inventory consisting of feed grains, prepaid grain in
transit, feed and ingredients, dressed broiler chickens, commercial eggs,
breeder hens, breeder cockerels, breeder pullets, commercial hens, commercial
pullets, hatching eggs, live broiler chickens and prepared food products, the
standard and/or moving average cost determined for such Eligible Inventory,
consistently applied in accordance with GAAP; and (b) with respect to Eligible
Inventory consisting of vaccines on the farm, the moving average cost determined
for such inventory basis, consistently applied in accordance with GAAP.

46

--------------------------------------------------------------------------------




          “Voting Participant” has the meaning assigned to such term in Section
9.04(f).

          “Voting Participant Notification” has the meaning assigned to such
term in Section 9.04(f).

          “Wal-Mart” means Wal-Mart Stores, Inc., a Delaware corporation.

          “Weekly Reporting Period” means any period (a) during which any
Default or any Event of Default has occurred and is continuing, or (b) that
constitutes a Minimum Availability Period; provided that if the circumstances
described in clause (a) or (b), as applicable, shall occur and cease to exist
twice during any calendar year, then any subsequent Weekly Reporting Period
occurring during such calendar year shall continue through the end of such
calendar year.

          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as amended, restated, amended
and restated, or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, amendments and restatements or
other modifications set forth herein); (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, to the
extent such successors and assigns are permitted hereunder and under the other
Loan Documents; (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement; (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and (f)
any reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, together with all rules, regulations and interpretations thereunder or
related thereto. A Default or Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
by the Administrative Agent pursuant to this Agreement or, in the case of a
Default, is cured (i) within any period of cure expressly provided for in this
Agreement (in the case of any Default occurring other than pursuant to paragraph
(f), (g) or (k) of Article VII) or (ii) prior to time that any Lender Party
exercises any remedies under any Loan Document (in the case of any Default or
Event of Default occurring pursuant to paragraph (f), (g) or (k) of Article
VII); provided that the Borrower Representative may exercise its right to cure
any such Default or Event of Default only if it has provided notice of such
Default to the Administrative Agent to the extent required pursuant to Section
5.02(a); and an Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived by the Administrative Agent.

47

--------------------------------------------------------------------------------




          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) all determinations of whether the Borrowers are in compliance with the
covenant set forth in Section 6.13 shall be made in accordance with GAAP
consistently applied in accordance with the financial statements for the fiscal
year of the Company ended December 30, 2012 and (b) if the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to reflect the effect of any change occurring
after the Effective Date in GAAP or in the application thereof on the operation
of such provision (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then the Borrower
and the Administrative Agent shall negotiate in good faith to amend such
covenant and related definitions (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
GAAP or in the application thereof; provided that such provision shall be
interpreted on the basis of GAAP in accordance with clause (a) above until such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith. Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants herein shall
be calculated, without giving effect to any election under Statement of
Accounting Financial Standards 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value
thereof.

          SECTION 1.05. Timing of Payment or Performance. Except as set forth in
the proviso to the definition of “Interest Period”, when the payment of any
obligation or performance of any covenant, duty or obligation is stated to be
due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and, in respect of payment, such extension of time shall be reflected in
computing interest or fees, as the case may be.

ARTICLE II

THE CREDITS

          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, (a) each Revolving Lender agrees to make Revolving Loans to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment or (ii) the Aggregate Revolving
Exposure exceeding the lesser of the aggregate Revolving Commitments and the
Borrowing Base, subject to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.04;
and (b) each Delayed Draw Term Lender agrees to make Delayed Draw Term Loans to
the Borrowers in the initial minimum amount of $100,000,000 and additional
advances in minimum increments of $25,000,000, from and after May 1, 2014 and
through December 28, 2014, in an aggregate amount not to exceed each such
Lender’s Delayed Draw Term Loan Commitment; provided that there shall not be
more than a total of seven Borrowings of Delayed Draw Term Loans by the
Borrowers. Pursuant to the Prior Credit Agreement, the Revolving Lenders, the
Term B-1 Lenders and the Term B-2 Lenders made Revolving Loans, Term B-1 Loans
and Term B-2 Loans, respectively, to the Borrowers, which Revolving Loans and
Term Loans that are outstanding on the Effective Date (as set forth in the
Effective Date Loans and Letters of Credit Schedule) shall, as provided in the
Amendment and Restatement Agreement, automatically and without further action,
continue to be outstanding for all purposes under this Agreement and the other
Loan Documents. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

48

--------------------------------------------------------------------------------




          SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class. Any Protective Advance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05, respectively. The Term Loans shall amortize as set forth
in Section 2.11.

          (b) Subject to Section 2.14, (i) each Borrowing of Revolving Loans,
Delayed Draw Term Loans and Term B-1 Loans shall be comprised entirely of ABR
Loans or Eurodollar Loans, in each case as the Borrower Representative may
request in accordance herewith; and (ii) each Term B-2 Loan shall be comprised
entirely of Loans accruing interest at a fixed rate, as provided in Section
2.14(c); provided that all Borrowings made on the Effective Date must be made as
ABR Borrowings but may be converted into Eurodollar Borrowings in accordance
with Section 2.08. Each Swingline Loan shall be an ABR Loan. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

          (c) Subject to Section 2.01(b), at the commencement of each Interest
Period for any Borrowing of a Eurodollar Revolving Loan, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $5,000,000. Subject to Section 2.01(b), at the time that any Borrowing of
an ABR Revolving Loan is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that each Borrowing of an ABR Revolving Loan may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e), the repayment of a Protective
Advance as contemplated by Section 2.04(a) or the repayment of a Swingline Loan
as contemplated by Section 2.05(c). Each Swingline Loan shall be in any amount
requested by the Borrower Representative. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding.

49

--------------------------------------------------------------------------------




          (d) Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

          SECTION 2.03. Requests for Borrowings. To request a Borrowing, the
Borrower Representative shall notify the Administrative Agent of such request in
a written Borrowing Request signed by the Borrower Representative and delivered
by PDF or facsimile (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., Denver, Colorado time, three Business Days before the date of the
proposed Borrowing; or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., Denver, Colorado time, one Business Day prior to the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 8:00 a.m., Denver, Colorado time, on the
date of the proposed Borrowing. Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.01:

          (i) the name of the applicable Borrower;

          (ii) the aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;

          (iii) the date of such Borrowing, which shall be a Business Day;

          (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

          (v) in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

50

--------------------------------------------------------------------------------




          SECTION 2.04. Protective Advances. (a) Subject to the limitations set
forth below, the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
with absolutely no obligation), to make Revolving Loans to the Borrowers, on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof; (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations; or (iii)
to pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees and expenses as described in Section 9.03) and
other sums payable under the Loan Documents (any of such Revolving Loans are
herein referred to as “Protective Advances”); provided that the aggregate amount
of Protective Advances outstanding at any time shall not at any time exceed 5%
of the aggregate Revolving Commitments; and provided, further, that the
aggregate amount of outstanding Protective Advances plus the Aggregate Revolving
Exposure shall not exceed the aggregate Revolving Commitments. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Administrative Agent (for the benefit of the Lender Parties) in
and to the Collateral of the U.S. Loan Parties (in the case of Protective
Advances made to the Company) or the Collateral of all the Loan Parties (in the
case of Protective Advances made to the Bermuda Borrowers) and shall constitute
U.S. Secured Obligations (in the case of Protective Advances made to the
Company) or Bermuda Secured Obligations (in the case of Protective Advances made
to the Bermuda Borrowers). All Protective Advances shall be ABR Borrowings. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Revolving Lenders to make a Revolving Loan to repay a
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).

          (b) Upon the making of a Protective Advance by the Administrative
Agent (whether before or after the occurrence of a Default), each Revolving
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Revolving Lender is required to fund its participation in any
Protective Advance purchased hereunder, the Administrative Agent shall promptly
distribute to such Revolving Lender, such Revolving Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $100,000,000
or (ii) the sum of the Aggregate Revolving Exposure exceeding the lesser of the
aggregate Revolving Commitments and the Borrowing Base, in each case both before
and immediately after giving effect to such Swingline Loan; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.

51

--------------------------------------------------------------------------------




          (b) To request a Swingline Loan, the Borrower Representative shall
notify the Administrative Agent of such request by PDF or facsimile, not later
than 2:00 p.m., Denver, Colorado time, on the day of a proposed Swingline Loan.
Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower Representative. The Swingline Lender shall
make each Swingline Loan available to the Borrowers by means of a credit to the
Funding Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank.

          (c) Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default or Event of Default and regardless of whether any
Revolving Lender is then required to fund its Applicable Percentage of the
Swingline Exposure pursuant to Section 2.05(d)), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender or the Administrative Agent, as
the case may be, without recourse or warranty, an undivided interest and
participation in such Swingline Loan in proportion to its Applicable Percentage
of the Revolving Commitment. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Swingline Loans is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Swingline Loan or the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitment, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Loan.

          (d) Promptly following (i) notice by the Administrative Agent to any
Revolving Lender of the occurrence of any Event of Default or (ii) any request
therefor (which request the Swingline Lender may make from time to time in its
sole and absolute discretion) by the Swingline Lender to the Administrative
Agent (which request the Administrative Agent shall promptly forward to each
Revolving Lender), each Revolving Lender shall make a Revolving Loan in a
principal amount equal to such Revolving Lender’s Applicable Percentage of the
Swingline Exposure then outstanding. Each Revolving Lender receiving any such
notice or request shall wire transfer, at or before 3:00 p.m., Denver, Colorado
time, on the Business Day that it receives such notice or request immediately
available funds in an amount equal to such Revolving Lender’s Applicable
Percentage of the Swingline Exposure specified in such notice or request to the
account of the Administrative Agent most recently designated for such purpose by
notice to the Revolving Lenders, and the Administrative Agent shall promptly pay
over such amounts to the Swingline Lender for application to the outstanding
Swingline Loans; provided that if any such notice or request is received by a
Revolving Lender after 12:00 noon, Denver, Colorado time, on any Business Day,
such amounts shall not be required to be so wire transferred until 3:00 p.m.,
Denver, Colorado time, on the next following Business Day.

52

--------------------------------------------------------------------------------




          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, pursuant to a written Issuance Request, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Issuance Request, form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall deliver PDF or facsimile to the applicable Issuing Bank and
the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a written Issuance Request. Each such
written Issuance Request shall specify the date on which such Letter of Credit
is to expire (which shall comply with paragraph (c) of this Section), the amount
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. It is understood that the reinstatement of all or a
portion of a Letter of Credit in accordance with the terms thereof following a
drawing thereunder shall not constitute an amendment, renewal or extension of
such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $200,000,000 and (ii) the Aggregate Revolving Exposure shall not exceed
the lesser of the aggregate Revolving Commitments and the Borrowing Base.

          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date with respect to the
Revolving Loans; provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods (which shall not
in any event extend beyond the date that is five Business Days prior to the
Maturity Date with respect to the Revolving Loans) under customary “evergreen”
provisions.

          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the applicable Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrowers on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

53

--------------------------------------------------------------------------------




          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall, subject to the terms
hereof, reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 10:00 a.m., Denver, Colorado
time, on the Business Day that the Borrower Representative receives notice of
such LC Disbursement, if such notice is received prior to 8:00 a.m., Denver,
Colorado time, on such Business Day (or, if the Borrower Representative receives
notice of such LC Disbursement after 8:00 a.m., Denver, Colorado time, on any
Business Day, by 10:00 a.m., Denver, Colorado time, on the next following
Business Day); provided that the Borrower Representative may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan (or applicable portion
thereof). If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Applicable Percentage thereof, and the Bermuda Borrowers shall
have no obligation to reimburse any Person with respect to any LC Disbursement
in respect of a Letter of Credit that does not constitute a Bermuda Obligation.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrowers, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable Issuing Bank the amounts so received by it
from the Revolving Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrowers pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the applicable Issuing Bank, then to such Revolving
Lenders and the applicable Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
applicable Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrowers of their obligation to reimburse such
LC Disbursement. Notwithstanding any other provision of this Agreement, in no
case shall the Bermuda Borrowers be obligated to reimburse, nor shall any
reimbursement made hereunder by the Bermuda Borrowers be applied to reimburse,
an LC Disbursement which does not constitute a Bermuda Obligation.

54

--------------------------------------------------------------------------------




          (f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein; (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect; (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to the Borrowers to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by Requirements
of Law) suffered by any Borrower that are caused by the applicable Issuing
Bank’s failure to exercise the standard of care hereunder to be applicable when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction by
final and nonappealable judgment), such Issuing Bank shall be deemed to have
exercised such standard of care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, or refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Borrower
Representative by PDF or facsimile of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the applicable Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
accrue interest, for each day from and including the date such LC Disbursement
is made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.14(e) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the applicable Issuing Bank shall be for the account of such Revolving
Lender to the extent of such payment.

55

--------------------------------------------------------------------------------




          (i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of an Issuing Bank.
At the time any such replacement shall become effective, the Borrowers shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

          (j) Cash Collateralization. Subject to Section 2.19(b), if any Event
of Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Revolving Lenders demanding the deposit of cash collateral pursuant to this
paragraph, (i) the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the Lender
Parties (the “U.S. LC Collateral Account”), an amount in cash equal to 105% of
the LC Exposure as of such date plus accrued and unpaid interest thereon, and
(ii) without duplication under clause (i), the Bermuda Borrowers shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lender Parties (the “Non-U.S. LC Collateral
Account”), an amount in cash equal to 105% of the LC Exposure with respect to
the Bermuda Borrowers as of such date plus accrued and unpaid interest thereon;
provided that in each case the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in paragraph (h) or (i)
of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations, in the
case of deposits in the U.S. LC Collateral Account, and the Bermuda Secured
Obligations, in the case of deposits in the Non-U.S. LC Collateral Account. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over each such account and (x) the Company hereby
grants the Administrative Agent (for the benefit of the Lender Parties) a
security interest in the U.S. LC Collateral Account to secure the Secured
Obligations and (y) the Bermuda Borrowers hereby grant the Administrative Agent
(for the benefit of the Lender Parties) a security interest in the Non-U.S. LC
Collateral Account to secure the Bermuda Secured Obligations. Other than any
interest earned on the investment of such deposits, which investments shall be
in the form of Permitted Investments made at the option and sole discretion of
the Administrative Agent (in accordance with its usual and customary practices
for investments of this type) and at the Borrowers’ risk and reasonable expense,
such deposits shall not accrue interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in each such account shall
be applied by the Administrative Agent to reimburse the applicable Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Company or the Bermuda Borrowers, as applicable, for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of the Required Revolving Lenders), be applied, in the case of
deposits in the U.S. LC Collateral Account, to satisfy other Secured Obligations
or, in the case of deposits in the Non-U.S. LC Collateral Deposit Account, to
satisfy other Bermuda Secured Obligations. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all such Events of
Default have been cured or waived.

56

--------------------------------------------------------------------------------




          (k) Existing Letters of Credit. On the Effective Date, all letters of
credit that were outstanding pursuant to the Prior Credit Agreement (as set
forth in the Effective Date Loans and Letters of Credit Schedule) shall, as
provided in the Amendment and Restatement Agreement, automatically and without
further action, be deemed to be a Letter of Credit that has been issued
hereunder as of the Effective Date for all purposes hereunder and under the
other Loan Documents. Without limiting the foregoing (i) each such letter of
credit shall be included in the calculation of LC Exposure, (ii) all liabilities
of the Borrowers and the other Loan Parties with respect to such letters of
credit shall constitute Obligations and (iii) each Lender shall have
reimbursement obligations with respect to such letters of credit as provided in
this Section 2.06.

          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 10:00 a.m., Denver, Colorado time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Term Loans shall be made as provided in Sections 2.01(b), (c) and
(d) and 2.02(b) and Swingline Loans shall be made as provided in Section 2.05.
The Administrative Agent will make such Loans available to the Borrower
Representative promptly by crediting the amounts so received, in like funds, to
the Funding Account(s); provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance shall be retained by the Administrative Agent.

          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

57

--------------------------------------------------------------------------------




          SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower Representative may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Term B-2 Borrowings, Swingline Borrowings or Protective Advances, which may
not be converted or continued.

          (b) To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election in an
Interest Election Request signed by the Borrower Representative and delivered by
PDF or facsimile by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable.

          (c) Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

     (i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to paragraphs
(iii) and (iv) below shall be specified for each resulting Borrowing);

     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

58

--------------------------------------------------------------------------------




If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

          (e) If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Delayed Draw Term Loan Commitment shall be
reduced, dollar-for-dollar, by the aggregate principal amount of Delayed Draw
Term Loans made hereunder from time to time, (ii) the Revolving Credit
Commitment shall terminate on the earlier to occur of (A) the Maturity Date and
(B) the occurrence of any event described in clause (i) or (ii) of Section
2.12(g) and (iii) the Delayed Draw Term Loan Commitments shall terminate on the
earlier to occur of (A) December 28, 2014 and (B) the occurrence of any event
described in clause (i) or (ii) of Section 2.12(g).

          (b) The Borrower Representative may at any time terminate the
Revolving Commitments in their entirety upon (i) the payment in full in cash of
all outstanding Loans, together with accrued and unpaid interest thereon and on
any Letters of Credit; (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to such Letters of Credit, the
deposit by the applicable Borrower in the applicable LC Collateral Accounts of
cash (or, with the consent of the Administrative Agent, the Required Lenders and
each applicable Issuing Bank, a back-up standby letter of credit) equal to 105%
of the LC Exposure as of such date in accordance with Section 2.06(j); (iii) the
payment in full in cash of the accrued and unpaid fees; and (iv) the payment in
full in cash of all accrued and unpaid reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.

          (c) The Borrower Representative may from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than $25,000,000
(or, in either case, if less, the aggregate remaining applicable Commitment) and
(ii) the Borrowers shall not reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.11, the Aggregate Revolving Exposure would exceed the aggregate
Revolving Commitments.

59

--------------------------------------------------------------------------------




          (d) The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraphs (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

          (e) For clarification purposes only, no commitments exist by any of
the Lenders as of the Effective Date to make available additional Term B Loans.

          SECTION 2.10. Increase in Commitments.

          (a) (i) After the Effective Date, the Borrowers shall have the right
to increase the aggregate Revolving Commitments by obtaining additional
Revolving Commitments (“Incremental Revolving Commitments”), either from one or
more of the Lenders or an additional Eligible Incremental Lender; provided that
(A) any such Incremental Revolving Commitment shall be in a minimum amount of
$25,000,000; (B) the aggregate amount of all Incremental Revolving Commitments
effected pursuant hereto shall not exceed $250,000,000; (C) after giving effect
to any such Incremental Revolving Commitment, the aggregate Commitments shall
not exceed $1,850,000,000; (D) any such new Revolving Lender shall have assumed
all of the rights and obligations of a “Revolving Lender” hereunder; (E) any
such Incremental Revolving Commitments shall, subject to Section 2.10(e), be on
the same terms as the other Revolving Commitments; and (F) all of the procedures
and other conditions described in this Section 2.10 shall have been satisfied.

          (ii) After the earlier to occur of (x) the Term B Loans having been
repaid in full in cash and (y) January 1, 2015, the Borrowers shall have the
right to increase the aggregate Delayed Draw Term Loan Commitments by obtaining
additional Term Loan Commitments (“Incremental Term Commitments”), either from
one or more of the Lenders or an additional Eligible Incremental Lender;
provided that (A) any such Incremental Term Commitment shall be in a minimum
amount of $25,000,000; (B) the aggregate amount of all Incremental Term
Commitments effected pursuant hereto shall not exceed $500,000,000; (C) after
giving effect to any such Incremental Term Commitment, the aggregate Commitments
shall not exceed $1,850,000,000; (D) any such new Term Lender shall have assumed
all of the rights and obligations of a “Term Lender” hereunder; (E) any such
Incremental Term Commitments shall, subject to Section 2.10(e), be on the same
terms as the other Delayed Draw Term Loan Commitments; and (F) all of the
procedures and other conditions described in this Section 2.10 shall have been
satisfied.

60

--------------------------------------------------------------------------------




          (b) The Borrower Representative shall request an Incremental
Commitment by delivering a notice (an “Incremental Commitment Request”) to the
Administrative Agent, who shall promptly notify the Lenders of the substance
thereof. The notice by the Administrative Agent to the Lenders describing each
Incremental Commitment Request shall specify the time period (to be determined
by the Borrower Representative in consultation with the Administrative Agent,
but in no event be less than 15 Business Days from the date of delivery by the
Borrower of the applicable Incremental Commitment Request to the Administrative
Agent) within which each Lender is required to inform the Borrower
Representative and the Administrative Agent whether such Lender intends to
participate in the applicable Incremental Commitment. Each Lender shall notify
the Administrative Agent within the required time period whether or not it
agrees to participate in the applicable Incremental Commitment and, if so, shall
specify the amount of such Incremental Commitment it desires to be allocated to
it. Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment. Each determination by a Lender to
participate in an Incremental Commitment shall be made by it in its sole and
absolute discretion.

          (c) The Administrative Agent shall notify the Borrower Representative
and each Lender of the Lenders’ responses to each Incremental Commitment
Request. The Borrowers may obtain the agreement of additional Eligible
Incremental Lenders to become Lenders pursuant to an Incremental Commitment
Joinder Agreement, in substantially the form of Exhibit D (each, an “Incremental
Commitment Joinder Agreement”). Each such Eligible Incremental Lender shall, as
a condition to participating in any Incremental Commitment, be required to
deliver all forms, if any, that are required to be delivered by such Eligible
Incremental Lender pursuant to Section 9.04 and any other information that the
Administrative Agent requires from Lenders as a condition to becoming a party to
this Agreement. Any Incremental Commitment shall be allocated among the existing
Lenders that agree to participate in such Incremental Commitment and additional
Eligible Incremental Lenders who agree to become Lenders pursuant to an
Incremental Commitment Joinder Agreement (in each case, up to the amount of each
such Person’s agreed participation) as agreed by the Borrower Representative and
the Administrative Agent.

          (d) Any amendment hereto solely for Incremental Commitments shall be
in form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrower
Representative (on behalf of the Borrowers) and the Lender(s) being added or
increasing their Commitments. As a condition precedent to any such increase, the
Borrowers shall deliver to the Administrative Agent a certificate of each Loan
Party (in sufficient copies for each Lender) signed by an authorized officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase; and (ii) in the case of the
Borrowers, certifying that, before and immediately after giving effect to such
increase, (A) the representations and warranties contained in Article III and
the other Loan Documents shall be true and correct, except that such
representations and warranties that relate solely to an earlier date shall be
true and correct in all material respects as of such earlier date; (B) no
Default or Event of Default shall have occurred and be continuing or would
result from any such Incremental Commitment; and (C) at the time of and
immediately after giving effect to each such Incremental Commitment, the
Borrowers shall be in compliance with the covenant set forth in Section 6.13 (on
a Pro Forma Basis for the Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) ending immediately preceding such
Incremental Commitment), which compliance shall be evidenced by the due
completion, execution and delivery of a Compliance Certificate and based on the
assumption that such Incremental Commitment was fully drawn on the first day of
such Test Period.

61

--------------------------------------------------------------------------------




          (e) The terms and provisions of the Loans made with respect to any
Incremental Commitments shall (i) rank pari passu in right of payment and of
security with, and shall have the same guarantees as the existing Loans; (ii)
have a maturity date that is not earlier than the Maturity Date of the Delayed
Draw Term Loans; (iii) have a weighted average life to maturity that is no
shorter than the weighted average life to maturity of the Delayed Draw Term
Loans; (iv) have a rate of interest as set forth in each applicable Incremental
Commitment Joinder Agreement; provided that if such interest rate is greater
than the interest rate on the Delayed Draw Term Loans, the interest rate on the
existing Loans shall be increased so as to equal the interest rate applicable to
the incremental Loans comprising such Incremental Loan Borrowing; and (v)
otherwise be treated the same as, and not be entitled to any additional benefits
than or impose any more obligations than, the Delayed Draw Term Loans.

          (f) Any existing Lender that has a Note and participates in any
Incremental Commitment shall, substantially contemporaneously with the delivery
of its Note to be replaced to the Borrowers, receive a replacement Note that
evidences the aggregate principal amount of its Loans outstanding hereunder. Any
new Lender requesting a Note shall receive such a Note in an amount equal to the
aggregate principal amount of the Incremental Commitments for which its funds
pursuant to the terms of this Section.

          (g) Within a reasonable time after the effective date of any
Incremental Commitment, the Administrative Agent shall, and is hereby authorized
and directed to, revise the Commitment Schedule to reflect any Incremental
Commitment and shall distribute such revised Commitment Schedule to each of the
Lenders and the Borrowers, whereupon such revised Commitment Schedule shall
replace the prior Commitment Schedule and become part of this Agreement. On the
Business Day following any such increase, all outstanding ABR Advances shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages. Eurodollar Advances
shall not be reallocated among the Lenders prior to the expiration of the
applicable Interest Period in effect at the time of any such increase.

          SECTION 2.11. Repayment and Amortization of Loans; Evidence of Debt.
(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date; (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent; (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and demand by the Swingline Lender.

          (b) Beginning on April 15, 2015 and continuing on the 15th day of each
July, October, January and April thereafter, the Borrowers shall repay 1.875% of
the aggregate outstanding principal amount of the Delayed Draw Term Loans that
are outstanding on December 28, 2014. To the extent not previously paid, all
unpaid Delayed Draw Term Loans shall be paid in full in cash by the Borrowers on
the Maturity Date for the Delayed Draw Term Loans.

62

--------------------------------------------------------------------------------




          (c) To the extent not previously paid, all unpaid Term B Loans shall
be paid in full in cash by the Borrowers on the Maturity Date for the Term B
Loans.

          (d) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

          (e) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

          (f) The entries made in the accounts maintained pursuant to paragraphs
(e) or (f) of this Section shall be evidence, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

          (g) Any Lender may request that Loans made by it be evidenced by a
Note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more Notes in such
form payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).

          SECTION 2.12. Prepayment of Loans. (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (f) of this Section
and payment of any amounts that are required to be paid pursuant to Section
2.17.

          (b) In the event and on such occasion that the Aggregate Revolving
Exposure exceeds the lesser of (A) the aggregate Revolving Commitments and (B)
the Borrowing Base, the Borrowers shall promptly (but in no event later than
8:00 a.m., Denver, Colorado time, the following Business Day) prepay (or in the
case of the LC Exposure, cash collateralize) the Revolving Loans, LC Exposure
and/or Swingline Loans in an aggregate amount equal to such excess.

63

--------------------------------------------------------------------------------




          (c) In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event
(other than any event described in paragraph (c)(iii) of the definition of the
term “Prepayment Event”, in which case the Net Proceeds therefrom shall be
applied pursuant to this paragraph (c) on the date that is 120 days after the
end of each Fiscal Year in which such Net Proceeds were received), the Borrowers
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.12(e) below in an aggregate
amount equal to (i) in the case of a prepayment event described in paragraph (c)
of the definition of the term “Prepayment Event”, at any time that the sum of
the Borrowers’ cash on hand and Availability exceeds $850,000,000, 50% of such
Net Proceeds; and (ii) in the case of all other Prepayment Events, 100% of such
Net Proceeds; provided that, in the case of any such “Prepayment Event”, if,
within 365 days after receipt of such Net Proceeds, the Loan Parties have a
signed commitment to apply the Net Proceeds from such event (or a portion
thereof) to acquire (or replace or rebuild) assets useful in the business of the
Loan Parties, and no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds so
long as such Net Proceeds are actually reinvested by the Borrowers within 180
days after the expiration of such 365 day period; provided, further, that if any
such Net Proceeds therefrom that have not been so applied by the end of such
180-day period, the Borrowers shall immediately prepay the Obligations in an
amount equal to such Net Proceeds that have not been so committed or applied.

          (d) Until the payment in full in cash of the Term B Loans, the
Borrowers shall prepay the Obligations (other than the Delayed Draw Term Loans)
as set forth in Section 2.12(e) on the date that is (A) on or prior to 120 days
(in the case of the Term B-1 Loans) or (B) 120 days (in the case of the Term B-2
Loans), in each case after the end of each Fiscal Year, in an amount equal to
(i) 75% (or, if the aggregate principal amount of the Term B Loans on the last
day of the Fiscal Year immediately preceding such date of prepayment is
$400,000,000 or less, 50%) of the Company’s Excess Cash Flow for the immediately
preceding Fiscal Year minus (ii) the aggregate principal amount of the Term
Loans and (to the extent accompanied by a permanent reduction of the Revolving
Commitments) the Revolving Loans that the Borrowers have prepaid pursuant to
Section 2.12(a) during the period beginning on the first day of the applicable
Fiscal Year for which Excess Cash Flow is being calculated and ending on the
date such prepayment pursuant to this paragraph (d) is required to be made, so
long as such amounts have not been deducted from previous prepayments required
pursuant to this paragraph (d). Each Excess Cash Flow prepayment shall be
accompanied by a certificate signed by a Financial Officer of the Company
certifying the manner in which Excess Cash Flow and the resulting prepayment
were calculated, which certificate shall be in form and substance satisfactory
to the Administrative Agent.

          (e) All such amounts pursuant to Sections 2.12(c) and (d) shall be
applied, first to prepay any Protective Advances that may be outstanding, second
to prepay the Term Loans (to be applied to installments of the Term Loans
ratably in accordance with the then outstanding amounts thereof), third to
prepay the Swingline Loans, fourth to prepay the Revolving Loans without a
corresponding reduction in the Revolving Commitment and fifth to cash
collateralize outstanding LC Exposure (in an amount equal to 100% of the amount
thereof) without a corresponding reduction in the Revolving Commitment; provided
that the amounts applied pursuant to Section 2.12(d) shall not be applied to the
prepayment of the Delayed Draw Term Loans. All such amounts pursuant to Section
2.12(a) may be applied to prepay the Revolving Loans or the Term Loans, as the
Borrower Representative shall direct; provided that any amounts applied pursuant
to Section 2.12(a) to prepay the Term Loans shall be applied first to the next
four scheduled principal installments of the Term B Loans, and thereafter
ratably in accordance with the then outstanding amounts thereof. Notwithstanding
the foregoing, (i) in the case of any mandatory prepayment of the Term B-2 Loans
pursuant to (A) Section 2.12(c) in connection with any event described in
paragraph (c) or (d) of the definition of the term “Prepayment Event” or (B)
Section 2.12(g), any Term B-2 Lender may elect not to have its Term B-2 Loans
prepaid by delivering a notice of such election to the Administrative Agent and
the Borrower Representative not later than 5:00 p.m., Denver, Colorado time, on
the Business Day that the Borrower Representative provides notice of such
prepayment to the Administrative Agent pursuant to Section 2.12(f), in which
case the amounts that would have been applied to a prepayment of such Term B-2
Loans shall instead be applied in the order set forth in the preceding sentence,
except that no such amounts shall be applied to prepay any of the Term B-2
Loans; and (ii) any such application of proceeds from Collateral securing solely
the Bermuda Secured Obligations shall be made solely in respect of the Bermuda
Secured Obligations.

64

--------------------------------------------------------------------------------




          (f) The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
PDF or facsimile of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., Denver, Colorado time, three
Business Days before the date of prepayment; (ii) in the case of prepayment of
an ABR Borrowing or Term B-2 Borrowing, not later than 11:00 a.m., Denver,
Colorado time, one Business Day before the date of prepayment; or (iii) in the
case of prepayment of a Swingline Loan, not later than 2:00 p.m., Denver,
Colorado time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing under Section 2.12(a) shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.14.

          (g) Upon the occurrence of (i) any merger (whether pursuant to one
transaction or a series of transactions) of the Parent Entity or any of its
Affiliates (other than Subsidiaries of the Company, provided that any such
Subsidiary is not the Parent Entity) into the Company or (ii) any merger
(whether pursuant to one transaction or a series of transactions) of the Company
into the Parent Entity or any of its Affiliates (other than Subsidiaries of the
Company, provided that any such Subsidiary is not the Parent Entity), all the
Commitments shall automatically terminate, and the Borrowers shall immediately
(A) prepay in full in cash all outstanding Loans, together with accrued and
unpaid interest thereon and on any Letters of Credit; (B) cancel or return all
outstanding Letters of Credit (or alternatively, with respect to such Letters of
Credit, deposit in the applicable LC Collateral Accounts cash (or, with the
consent of the Administrative Agent, the Required Lenders and each applicable
Issuing Bank, a back-up standby letter of credit) equal to 105% of the LC
Exposure as of such date in accordance with Section 2.06(j)); (C) pay in full in
cash all accrued and unpaid fees; and (D) pay in full in cash all accrued and
unpaid reimbursable expenses and other Obligations, together with accrued and
unpaid interest thereon.

65

--------------------------------------------------------------------------------




          SECTION 2.13. Fees.

          (a) The Borrowers agree to pay to the Administrative Agent for the
account of each Revolving Lender and Delayed Draw Term Lender, as the case may
be, a commitment fee, which shall accrue at the rate per annum set forth as
describe in, or under the caption “Commitment Fee”, as applicable, in the
definition of “Applicable Rate” on the average daily amount of the Available
Revolving Commitment and Available Delayed Draw Term Loan Commitment,
respectively, of each such Lender during the period from and including the
Effective Date to but excluding the date on which each such Lender’s Revolving
Commitment or Delayed Draw Term Loan Commitment, as the case may be, terminates.
Commitment fees accrued through and including the last day of each calendar
quarter shall be payable on the 15th day of each April, July, October and
January of each year and on the date on which the Revolving Commitment or the
Delayed Draw Term Loan Commitment, as the case may be, terminates, commencing on
the first such date to occur after the Effective Date. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed. Solely for purposes of determining the Available
Revolving Commitment in connection with the computation of commitment fees of
the Revolving Lender that is also the Swingline Lender (but no other Lender),
the Revolving Exposure of such Revolving Lender shall be deemed to include the
aggregate principal amount of Swingline Loans.

          (b) The Borrowers agree to pay to the Administrative Agent, for the
account of each Revolving Lender, a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s applicable LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Revolving Lender ceases to have any LC Exposure. In addition,
the Borrowers agree to pay the applicable Issuing Bank a fronting fee with
respect to each Letter of Credit, in an amount equal to the greater of (i)
0.125% of the face amount of such Letter of Credit and (ii) $1,000, payable on
the date of the issuance and any renewal or extension of such Letter of Credit
(and, in the event that the face amount of any Letter of Credit is increased
after the date of issuance thereof, the Borrowers agree to pay the applicable
Issuing Bank, on the date of any such increase, an additional fronting fee in an
amount equal to the greater of (i) 0.125% of the amount by which the face amount
of such Letter of Credit has been increased and (ii) $1,000), as well as the
applicable Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of each calendar quarter shall be payable on the 15th day of each
April, July, October and January of each year, commencing on the first such date
to occur after the Effective Date; provided that all such fees shall be payable
on the date on which the Revolving Commitments terminate and any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 Business Days after demand. All
participation fees and fronting fees payable pursuant to this paragraph (b)
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

66

--------------------------------------------------------------------------------




          (c) The Borrowers agree to pay to the Administrative Agent and the
other Agents, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrowers and the Agents.

          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the applicable
Issuing Bank or other Agents, in the case of fees payable to them) for
distribution, in the case of commitment fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

          SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall accrue interest at the Alternate Base Rate
plus the Applicable Rate.

          (b) The Loans comprising each Eurodollar Borrowing shall accrue
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

          (c) The Term B-2 Loans shall accrue interest at a rate equal to 9% per
annum.

          (d) Each Protective Advance shall accrue interest at the Alternate
Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

          (e) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, (i) all Loans shall accrue interest at 2%
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other overdue amount
outstanding hereunder, such amount shall accrue interest at 2% plus the rate
that is applicable to Alternate Base Rate Loans.

          (f) Accrued interest on each Loan (for ABR Loans and Term B-2 Loans,
accrued through the last day of the prior calendar quarter) shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) or (e)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

          (g) All interest hereunder shall be computed on the basis of a year of
360 days (or 365/366 days, in the case of ABR Loans, the interest payable on
which is then based on the Prime Rate) and shall be payable for the actual
number of days elapsed. The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

67

--------------------------------------------------------------------------------




          SECTION 2.15. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or 

     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

          SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;

     (ii) subject the Administrative Agent, any Lender or the Issuing Bank to
any Taxes (other than (x) Excluded Taxes and (y) Indemnified Taxes and Other
Taxes covered by Section 2.18) imposed as a result of a present or former
connection between such Administrative Agent, Lender or Issuing Bank and the
jurisdiction imposing such Tax on its Loans, Letters of Credit or Commitments,
or its deposits, reserves, other liabilities or capital attributable to such
Loans, Letters of Credit or Commitments; or

     (iii) impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise in respect of any
such Eurodollar Loan or Letter of Credit), then the Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered; provided that the Borrowers
shall not be treated less favorably with respect to such amounts than other
similarly situated borrowers of such Lender or Issuing Bank (it being understood
that this provision shall not be construed to obligate any Lender or Issuing
Bank to make available any information that, in its sole discretion, it deems
confidential).

68

--------------------------------------------------------------------------------




           (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered;
provided that the Borrowers shall not be treated less favorably with respect to
such amounts than other similarly situated borrowers of such Lender or Issuing
Bank (it being understood that this provision shall not be construed to obligate
any Lender or Issuing Bank to make available any information that, in its sole
discretion, it deems confidential).

           (c) A certificate of a Lender or Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 Business Days after receipt thereof.

           (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; and provided, further, that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

           SECTION 2.17. Break Funding Payments; Make-Whole Amounts. (a) In the
event of (i) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (ii) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (iii) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance therewith), or (iv)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.20, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event (excluding loss of the Applicable Rate). A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

69

--------------------------------------------------------------------------------




          (b) Without limiting the terms of paragraph (a) and subject to clause
(i) of the last sentence of Section 2.12(e), in the event of any (x) voluntary
prepayment of the Term B-2 Loans pursuant to Section 2.12(a), (y) mandatory
prepayment of the Term B-2 Loans pursuant to (1) Section 2.12(c) in connection
with any event described in paragraph (c) or (d) of the definition of the term
“Prepayment Event” or (2) Section 2.12(g), or (z) repayment of the Term B-2
Loans following the acceleration thereof by the Lenders, pursuant to the last
paragraph of Article VII, as a result of the occurrence of a Change in Control,
the applicable Borrower shall pay, together with each such prepayment, a sum
(the “Make-Whole Amount”) to the Administrative Agent (for the pro rata account
of each Term B-2 Lender) in an amount equal to:

     (i) a fraction, the numerator of which shall be the principal amount of the
Term B-2 Loans being prepaid, and the denominator of which shall be the
aggregate outstanding principal amount owing with respect to the Term B-2 Loans
immediately prior to such prepayment;

     multiplied by

     (ii) the excess, if any, of:

     (A) the sum as of the date of such prepayment of the following:

     (1) each payment of principal required to be made with respect to the Term
B-2 Loans during the remaining term thereof, including the principal payment due
at the Maturity Date, assuming that all such payments of the Term B-2 Loans were
made when due and that no other prepayment was made; plus

     (2) each payment of interest which would be required to be paid during the
remaining term of the Term B-2 Loans on the aggregate principal amount of the
Term B-2 Loans from time to time outstanding (assuming such payments were made
when due as described in paragraph (A)(1) above) at an interest rate for the
remainder of the term of the Term B-2 Loans equal to the annual interest rate
then in effect with respect to the Term B-2 Loans on the date of prepayment;

     minus

     (B) the sum as of the date of such prepayment of the following:

     (1) each payment of principal required to be made with respect to the Term
B-2 Loans during the remaining term thereof, including the principal payment due
at the Maturity Date, assuming that all such payments on the Term B-2 Loans were
made when due and that no other prepayment was made; plus

70

--------------------------------------------------------------------------------




     (2) each payment of interest which would be required to be paid during the
remaining term of the Term B-2 Loans on the aggregate principal amount of the
Term B-2 Loans from time to time outstanding (assuming such payments were made
when due as described in paragraph (B)(1) above) at an interest rate for the
remainder of the term of the Term B-2 Loans equal to the then applicable Matched
Maturity U.S. Treasury Rate plus 50 basis points for the period from the date of
prepayment to the Maturity Date;

and discounting the amount of such excess (on a monthly basis) from the date
fixed therefor back to the date of such prepayment at a rate equal to the then
applicable Matched Maturity U.S. Treasury Rate for each such date.

          For the purpose of calculating the Make-Whole Amount, the term
“Matched Maturity U.S. Treasury Rate” shall mean, as of the date any
determination thereof is to be made with respect to any prepayment, a per annum
rate equal to the arithmetic mean of the annual yields to maturity for United
States Treasury securities having a term to maturity equal to the period from
the date of such prepayment to the date such payment would have become due, as
quoted in The Wall Street Journal published most recently prior to the second
Business Day preceding the date of prepayment. If no maturity exactly
corresponding to such period shall appear therein, such yields for the two most
closely corresponding published maturities shall be calculated pursuant to the
foregoing sentence, and the Matched Maturity U.S. Treasury Rate shall be
interpolated from such yields on a straight-line basis (rounding, in the case of
relevant periods, to the nearest month). If The Wall Street Journal no longer
publishes such information, such annual yields shall be determined, by reference
to Release H.15 or any successor publication under the heading “Treasury
Constant Maturities” or, for periods less than one year, “Treasury Bills –
Secondary Market”. If Release H.15 is no longer published, such annual yields
shall be determined, at the Borrowers’ expense, by an independent investment
banking firm acceptable to the Borrowers and the Administrative Agent. The
Borrowers acknowledge that the Make-Whole Amount is being paid to each Term B-2
Lender in consideration of their actual or imputed funding losses that may be
incurred in connection with any voluntary prepayment of the Term B-2 Loans.

          SECTION 2.18. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made without setoff, counterclaim
or other defense, and free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required by Requirements of Law to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (i) subject to paragraph (g), the sum
payable shall be increased as necessary so that after making all required
deductions or withholding (including deductions or withholding applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions or withholding been made; (ii) the
Borrowers shall make such deductions or withholding; and (iii) the Borrowers
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with Requirements of Law.

          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with Requirements of Law.

71

--------------------------------------------------------------------------------




          (c) Subject to paragraph (g), the Borrowers, except as set forth
below, shall jointly and severally indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes levied,
assessed on (whether or not directly paid by) the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrowers hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that, notwithstanding anything
to the contrary herein, the Bermuda Borrowers shall have no obligation to
indemnify any Person with respect to Indemnified Taxes or Other Taxes levied in
respect of payments made by the Company or obligations that do not constitute
Bermuda Obligations. A certificate as to the amount of such payment or liability
delivered to the Borrower Representative by a Lender or the Issuing Bank, or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes, and in any event within 45 days of any payment being due, by the
Borrowers to a Governmental Authority, the Borrower Representative shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

          (e) Each Lender (other than a Foreign Lender) on or prior to the date
on which such Lender becomes a Lender hereunder (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent, but only for so long as such Lender is legally entitled to do so), shall
deliver to the Borrowers and the Administrative Agent two completed copies of
Internal Revenue Service Form W-9.

          (f) Each Foreign Lender, on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent, but only for so
long as such Foreign Lender is legally entitled to do so), shall deliver to the
Borrowers and the Administrative Agent either

     (i) two duly completed copies of either (x) Internal Revenue Service Form
W-8BEN claiming eligibility of the Foreign Lender for benefits of an income tax
treaty to which the United States is a party or (y) Internal Revenue Service
Form W-8ECI, or in either case an applicable successor form; or

     (ii) in the case of a Foreign Lender that is not legally entitled to
deliver either form listed in paragraph (f)(i), (x) a certificate of a duly
authorized officer of such Foreign Lender to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a controlled foreign corporation receiving
interest from a related Person within the meaning of Section 881(c)(3)(C) of the
Code (such certificate, an “Exemption Certificate”) and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN or applicable successor form.

72

--------------------------------------------------------------------------------




          (g) The Borrowers shall not be obligated to pay any additional amounts
to any Lender pursuant to paragraph (a), or to indemnify any Lender pursuant to
paragraph (c), in respect of United States federal withholding taxes to the
extent imposed as a result of (i) the failure of such Lender to deliver to the
Borrowers the form or forms and/or an Exemption Certificate, as applicable to
such Lender, pursuant to paragraph (e) or (f), (ii) such form or forms and/or
Exemption Certificate not establishing a complete exemption from U.S. federal
withholding tax on payments of interest or the information or certifications
made therein by the Lender being untrue or inaccurate on the date delivered in
any material respect, or (iii) the Lender designating a successor lending office
at which it maintains its Loans which has the effect of causing such Lender to
become obligated for tax payments in excess of those in effect immediately prior
to such designation; provided that the Borrowers shall be obligated to pay
additional amounts to any such Lender pursuant to paragraph (a), and to
indemnify any such Lender pursuant to paragraph (c), in respect of United States
federal withholding taxes if (i) any such failure to deliver a form or forms or
an Exemption Certificate or the failure of such form or forms or Exemption
Certificate to establish a complete exemption from U.S. federal withholding tax
on payments of interest or inaccuracy or untruth contained therein resulted from
a change in any applicable statute, treaty, regulation or other applicable law
or any interpretation of any of the foregoing occurring after the Effective
Date, which change rendered such Lender no longer legally entitled to deliver
such form or forms or Exemption Certificate or otherwise ineligible for a
complete exemption from such U.S. federal withholding tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Lender’s lending office was made at the request of the Borrowers, or
(iii) the obligation to pay any additional amounts to any such Lender pursuant
to paragraph (a) or to indemnify any such Lender pursuant to paragraph (c) is
with respect to an assignee Lender that becomes a Lender pursuant to a request
by a Borrower under Section 2.20(b) or 9.02(d), and such obligation is solely a
result of such Lender not being legally entitled to deliver such form or forms
and/or Exemption Certificate establishing a complete (or partial) exemption from
U.S. federal withholding tax at the time that such assignee Lender becomes a
Lender.

          SECTION 2.19. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17(a) or 2.18) prior
to 11:00 a.m., Denver, Colorado time, on the date when due, in immediately
available funds, without set off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 5500 South Quebec Street, Greenwood
Village, Colorado 80111, except payments to be made directly to an Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.16, 2.17(a), 2.18 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof, but in any event not later than
1:00 p.m., Denver, Colorado time, on the date of such receipt if received by the
Administrative Agent not later than 11:00 a.m., Denver, Colorado time, on such
date. If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments hereunder shall be made in
dollars.

73

--------------------------------------------------------------------------------




          (b) Any proceeds of Collateral received by the Administrative Agent
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct shall be applied ratably
first, to pay any fees (other than the Make-Whole Amount), indemnities, or
expense reimbursements including amounts then due to the Administrative Agent,
the Collateral Agent and each Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations); second, to pay any fees
(other than the Make-Whole Amount) or expense reimbursements then due to the
Lender Parties from the Borrowers (other than in connection with Banking
Services or Swap Obligations); third, to pay interest due in respect of
Protective Advances; fourth, to pay the principal of Protective Advances; fifth,
to pay interest then due and payable on the Loans (other than Protective
Advances); sixth, to prepay principal on the Loans (other than Protective
Advances) and LC Disbursements, the Make-Whole Amount and any amounts owing with
respect to Swap Obligations; seventh, to pay an amount to the Administrative
Agent equal to one hundred five percent (105%) of the aggregate undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements ratably in accordance with the then outstanding amounts
thereof, to be held as cash collateral for such Obligations; eighth, to pay any
amounts owing with respect to Banking Services; and ninth, to pay any other
Secured Obligation due to the Administrative Agent or any other Lender Party by
the Borrowers. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless an Event
of Default is in existence, neither the Administrative Agent nor any other
Lender Party shall apply any payment which it receives to any Eurodollar Loan of
a Class, except (i) on the expiration date of the Interest Period applicable to
any such Eurodollar Loan or (ii) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.17(a). The Administrative Agent and the other Lender Parties shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
Notwithstanding the foregoing, (A) any such application of proceeds from
Collateral securing solely the Bermuda Secured Obligations shall be made solely
in respect of the Bermuda Secured Obligations and (B) Excluded Swap Obligations
with respect to any Loan Guarantor shall not be paid with amounts received from
such Loan Guarantor or such Loan Guarantor’s assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

74

--------------------------------------------------------------------------------




          (c) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant. Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

          (d) Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is demanded to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.19(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

          SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.16, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment;

75

--------------------------------------------------------------------------------




          (b) If any Lender requests compensation under Section 2.16, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender becomes a Defaulting Lender, then the Borrowers may (i) at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), and the assignee shall have assumed all
unfunded obligations of such Lender in respect of such Lender’s Revolving
Commitment, and (C) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments; or (ii) if approved by the Required Lenders, terminate the Commitments
of such Lender and repay all non-contingent obligations of the Borrowers owing
to such Lender relating to the Loans and participations held by such Lender as
of such termination date. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply. This Section 2.20 shall not be the
exclusive remedy of the Borrowers with respect to any Lender Party that is a
Defaulting Lender.

          SECTION 2.21. Defaulting Lenders and Voting Participants.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
or Voting Participant becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Lender or Voting Participant is a Defaulting
Lender:

     (a) fees shall cease to accrue on the unfunded portion of the Commitments
of such Defaulting Lender pursuant to Section 2.13(a);

     (b) the Commitment, Revolving Exposure and Term Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders and Voting
Participants, the Required Lenders or the Required Revolving Lenders, as
applicable, have taken or may take any action hereunder (including any consent
to any amendment or waiver pursuant to Section 9.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders and Voting
Participants, or each affected Lender and Voting Participant, which affects such
Defaulting Lender differently than other affected Lenders or Voting Participants
shall require the consent of such Defaulting Lender;

76

--------------------------------------------------------------------------------




     (c) if any Swingline Exposure or LC Exposure exists at the time a Lender or
Voting Participant becomes a Defaulting Lender then:

     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the aggregate of all non-Defaulting Lenders’
Revolving Commitments and (B) the conditions set forth in Section 4.02 are
satisfied at such time; and

     (ii) if the reallocation described in paragraph (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (A) first, prepay such Swingline
Exposure and (B) second, cash collateralize such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to paragraph (i)
above) in accordance with the procedures set forth in Section 2.06(j) and for so
long as any such LC Exposure is outstanding;

     (iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.21(c), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
2.13(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;

     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.21(c), then the fees payable to the Lenders pursuant
to Sections 2.13(a) and 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

     (v) if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to this Section 2.21(c), then, without prejudice to any
rights or remedies of the applicable Issuing Bank or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and letter of credit fees
payable under Section 2.13(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;

     (d) so long as any Lender or Voting Participant is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, create, incur, amend, make or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the Revolving Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.21(c), and participating interests in any such newly issued, extended,
created, incurred, made or increased Letter of Credit or newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and

77

--------------------------------------------------------------------------------




     (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.19(c)
but excluding Section 2.20(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable Requirements of Law, be applied at such
time or times as may be determined by the Administrative Agent first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, pro rata, to the payment of any amounts owing by such
Defaulting Lender to the applicable Issuing Bank or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by an Issuing
Bank or the Swingline Lender, to be held in such account as cash collateral for
future funding obligations of the Defaulting Lender of any participating
interest in any Swingline Loan or any Letter of Credit; fourth, to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, held in such account as cash collateral for future
funding obligations of the Defaulting Lender of any Loans under this Agreement;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction.

          In the event that the Administrative Agent, the Borrowers, the Issuing
Banks and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s or Voting Participant’s
Revolving Commitment and on such date such Lender or Voting Participant shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender or Voting Participant to hold such Loans in accordance with its
Applicable Percentage. This Section 2.21 shall not be the exclusive remedy of
the Borrowers with respect to any Lender Party that is a Defaulting Lender.

          SECTION 2.22. Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.22 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.22 shall survive the
termination of this Agreement.

78

--------------------------------------------------------------------------------




          SECTION 2.23. Bermuda Obligations. Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents, the term “Borrower”
shall include To-Ricos and To-Ricos Distribution only to the extent of the
Bermuda Obligations. The Bermuda Borrowers shall have no obligation to pay or
reimburse any cost or expense or indemnify or hold harmless any Person with
respect to any Loss that is not a direct and proximate result of the Bermuda
Borrowers’ action (or failure to act). In addition, nothing in this Agreement
shall be interpreted or construed as an agreement by the Bermuda Borrowers to
pay or reimburse, or a direct or indirect Guarantee by the Bermuda Borrowers of,
or direct or indirect pledge of their assets to secure, the U.S. Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

          Each Loan Party represents and warrants to the Lender Parties that:

          SECTION 3.01. Organization; Powers. Each of the Loan Parties and each
of the Subsidiaries is duly organized or formed and validly existing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, its jurisdiction of organization or formation and
every jurisdiction where such qualification is required.

          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

          SECTION 3.03. Governmental Approvals; No Conflicts. As of the
Effective Date, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents; (b) will not violate any Requirement of Law applicable to any Loan
Party or any of the Subsidiaries; (c) will not violate or result in a default
under any indenture or other agreement or instrument binding upon any Loan Party
or any of the Subsidiaries or its assets, or give rise to a right under any such
indenture, agreement or instrument (other than a Loan Document) to require any
payment to be made by any Loan Party or any of the Subsidiaries; and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of the Subsidiaries, except Liens created or permitted pursuant to
the Loan Documents, except to the extent that any such failure to make or
obtain, or any such violation, default or payment, in each case referred to in
clauses (a) through (c), individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

79

--------------------------------------------------------------------------------




          SECTION 3.04. Financial Condition; No Material Adverse Effect. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
Fiscal Year ended December 30, 2012, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
on a consolidated basis as of such dates and for such periods in accordance with
GAAP.

          (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 30,
2012 (after giving effect to the Transactions).

          SECTION 3.05. Properties. (a) As of the Effective Date, Schedule
3.05(a) sets forth the address of each parcel of real property that is owned,
leased or subleased by each Loan Party (it being understood that the failure to
list on such Schedule real property having an insignificant value shall not
result in a breach of this Section; provided that each Loan Party hereby
represents and warrants that it reasonably believes that such Schedule sets
forth the address of each parcel of real property that is owned, leased or
subleased by each Loan Party as of the Effective Date). Each of such leases and
subleases is valid and enforceable in accordance with its terms and is in full
force and effect, and (i) no default by any Loan Party, or (ii) to the knowledge
of any Loan Party after due inquiry, no default by any other party to any such
lease or sublease exists, except where the foregoing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each of the Loan Parties and the Subsidiaries has good and indefeasible
title to, or valid leasehold interests in, all its real and personal property
that is material to its business, free of (i) all Liens (other than Permitted
Liens) and (ii) other defects in title that (A) materially interfere with its
ability to conduct its business or to utilize such property, or materially
affect the value of such property, in each case in a manner consistent with the
intended purpose of such assets or property, or (B) could reasonably be expected
to have a Material Adverse Effect.

          (b) As of the Effective Date, Schedule 3.05(b) sets forth a correct
and complete list of (i) all registered trademarks, trade names, copyrights and
patents and (ii) material unregistered trademarks and copyrights, in each case
necessary to the business of the Loan Parties as currently conducted. Except as
could not reasonably be expected to result in a Material Adverse Effect, each of
the Loan Parties and the Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use of such
intellectual property by the Loan Parties and the Subsidiaries does not
infringe, individually or in the aggregate, in any material respect upon the
rights of any other Person, and the Loan Parties’ rights thereto are not subject
to any licensing agreement or similar arrangement, other than immaterial license
agreements granted in the ordinary course of business.

80

--------------------------------------------------------------------------------




          SECTION 3.06. Flood Zones. Except (a) as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (b) as shown on the surveys delivered to the Administrative Agent
pursuant to Section 4.01(n)(ii), or (c) to the extent that the Company has
provided a reasonably detailed notice thereof to the Administrative Agent, no
portion of any Mortgaged Property is located in an area identified by FEMA as an
area having special flood hazards pursuant to the Flood Insurance Acts. With
respect to any Mortgaged Property that is located in an area identified by FEMA
as an area having special flood hazards pursuant to the Flood Insurance Acts,
the applicable Loan Party has obtained, or will promptly obtain, the insurance
required pursuant to Section 5.09(b).

          SECTION 3.07. Litigation. (a) Except for the Disclosed Matters, there
are no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened in
writing (i) against the Loan Parties, any of the Subsidiaries or any of their
property or assets that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (ii) that involve this
Agreement (other than actions, suits or proceedings brought by any Lender Party,
any Participant or any of their Affiliates), (iii) that, as of the Effective
Date, involve the Transactions, or (iv) that, after the Effective Date, involve
the Transactions and could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

          (b) Except for the Disclosed Matters, (i) no Loan Party nor any of the
Subsidiaries (A) has received written notice of any claim with respect to any
Environmental Liability or (B) knows of any environmental condition existing at
any property owned, leased or subleased by the Loan Parties or the Subsidiaries,
or arising out of the operation of their businesses, that provides a basis for
any Environmental Liability, in the case of each of clauses (A) and (B) above,
that could reasonably be expected to have a Material Adverse Effect, except to
the extent that it has provided a reasonably detailed notice thereof to the
Administrative Agent, and (ii) except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of the Subsidiaries (A) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (B) has become subject to any known Environmental Liability.

          (c) Since the Effective Date, the Loan Parties reasonably believe that
there has been no change in the status of the Disclosed Matters, which has not
been disclosed in reasonable detail to the Administrative Agent, that,
individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

          SECTION 3.08. Compliance with Laws and Agreements. Each Loan Party and
the Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments (including
Material Agreements) binding upon it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

          SECTION 3.09. Investment Company Status. No Loan Party nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

81

--------------------------------------------------------------------------------




          SECTION 3.10. Taxes. Each of the Loan Parties and the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested or are unpaid in
compliance with Section 5.04 or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

          SECTION 3.11. ERISA, etc. Except as listed on Schedule 3.11, no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect. The
minimum funding standards of ERISA and the Code with respect to each Plan have
been satisfied, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Bermuda Borrowers and their subsidiaries organized under the laws of
Bermuda are in compliance with the requirements of all applicable Bermuda laws
relating to pension plans, except where the failure to comply, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

          SECTION 3.12. Disclosure. As of the Effective Date and after giving
effect to the Transactions, each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other contractual restrictions to which
it or any Subsidiary is subject, and all other matters reasonably known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. As of the date any such information was provided,
neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of any Loan Party to the Administrative Agent or any other Lender Party (other
than projected financial information and other forward looking information and
information of a general economic or industry specific nature) in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, (a) the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time delivered and (b) it is understood and agreed that
uncertainty is inherent in any forecasts or projections and no assurances can be
given by the Company or the other Loan Parties of the future achievement of such
performance and that actual results may vary from projected results and such
variances may be material.

          SECTION 3.13. Material Agreements. No Loan Party nor any of the
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound in any respect that could reasonably be expected
to result in a Material Adverse Effect. Immediately prior to, and after giving
effect to the occurrence of, the Effective Date, (a) no default or event of
default has occurred or will occur under any of the Material Agreements and (b)
the Borrowers are not compelled under any of the Material Agreements to secure
any obligations thereunder equally and ratably with the Obligations.

82

--------------------------------------------------------------------------------




          SECTION 3.14. Solvency. (a) On the Effective Date after giving effect
to the consummation of the Transactions, (i) the fair value of the assets of the
Loan Parties, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

          (b) No Loan Party intends to, and no Loan Party believes that it or
any of the Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, reasonably taking into account the timing of and amounts of cash
to be received by it or any such Subsidiary (whether from anticipated
refinancings, asset sales, capital contributions or otherwise) and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

          SECTION 3.15. Insurance. As of the Effective Date, Schedule 3.15 sets
forth a list of all insurance policies maintained by or on behalf of the Loan
Parties (it being understood that the failure to list on such Schedule any
insignificant insurance policies shall not result in a breach of this Section,
provided that each Loan Party hereby represents and warrants that it reasonably
believes that such Schedule sets forth a list of all insurance policies
maintained by or on behalf of the Loan Parties). As of the Effective Date, all
premiums in respect of the insurance of the Borrowers and the Subsidiaries have
been paid. The Borrowers reasonably believe that the insurance maintained by or
on behalf of the Loan Parties is adequate.

          SECTION 3.16. Capitalization and Subsidiaries. Schedule 3.16 sets
forth (a) a correct and complete list of the name and relationship to the
Company of each of the Company’s Subsidiaries; (b) a true and complete listing
of each class of each of the Borrowers’ authorized Equity Interests (other than
the Company), of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.16; and (c) the type of entity of the
Company and each of the Subsidiaries, in each case as of the Effective Date. All
of the issued and outstanding Equity Interests of each Subsidiary owned by any
Loan Party have been duly authorized and issued and are fully paid and
non-assessable (to the extent such concepts are relevant with respect to such
ownership interests).

          SECTION 3.17. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral (to the extent required hereunder and thereunder) in favor of the
Administrative Agent, for the benefit of the Lender Parties, and, to the extent
required hereunder and under the Collateral Documents, such Liens constitute
(or, in the case of real property, upon filing of the Mortgages as necessary
will constitute) perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances and Permitted Liens, to the extent any
such Liens would have priority over the Liens in favor of the Administrative
Agent pursuant to any Requirement of Law or agreement; and (b) Liens perfected
only by possession (including possession of any certificate of title), to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.

83

--------------------------------------------------------------------------------




          SECTION 3.18. Employment Matters. As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of the Borrowers, threatened in writing which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties and the Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, State, local or foreign law
dealing with such matters, except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary, except
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

          SECTION 3.19. Regulation U; Use of Proceeds. Neither the Company nor
any Subsidiary is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board) and no part of the proceeds of any Loan made hereunder will be used to
purchase or carry any margin stock or to extend credit to others for such a
purpose that could reasonably be expected to result in a violation of Regulation
U. The Borrowers shall have used the proceeds of the Loans in accordance with
Section 5.08.

          SECTION 3.20. Patriot Act and Other Specified Laws. (a) To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot
Act”). No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, in violation in any material respect of the United
States Foreign Corrupt Practices Act of 1977. No Loan Party is engaged in or has
engaged in any course of conduct that could reasonably be expected to subject
any of their respective properties to any Lien, seizure or other forfeiture
under any criminal law, racketeer influenced and corrupt organizations or other
similar criminal laws. None of the Loan Parties is named on the list of
Specially Designated Nationals of Blocked Persons maintained by the United
States Department of Treasury Office of Foreign Assets Control.

          (b) No Borrower nor any other Loan Party (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)); (ii) engages in any dealings or
transactions prohibited by Section 2 of such Executive Order, or, to the
knowledge of the Borrowers and the Loan Parties after due inquiry, is otherwise
associated with any such Person in any manner that violates such Section 2; or
(iii) is a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

84

--------------------------------------------------------------------------------




          SECTION 3.21. Food Security Act. Except where such failure could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, no Borrower has received any written notice pursuant to
Section 1324(e)(1) or (3) of the FSA and there has not been filed any financing
statement or notice, purportedly in compliance with the provisions of the FSA,
that purports to perfect a security interest in farm products purchased by any
Borrower in favor of a secured creditor of the seller of such farm products.
Except where such failure could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, to the extent applicable,
each Borrower has registered as a buyer of farm products, pursuant to Section
1324(c)(2)(D) of the FSA, with the Secretary of State of each State in which
farm products are produced that are purchased by the Company or any of the
Subsidiaries and which has a central filing system, and each such registration
is in full force and effect.

          SECTION 3.22. No Default. No Default or Event of Default has occurred
and is continuing.

ARTICLE IV

CONDITIONS

          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied in the judgment of the Administrative Agent and the Subject Lenders:

     (a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) to the extent required by Section 5.1.1 of the
Amendment and Restatement Agreement, from each applicable party either (A) a
counterpart of the Amendment and Restatement Agreement signed on behalf of each
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include PDF or facsimile transmission of a signed signature page of
the Amendment and Restatement Agreement) that each such party has signed a
counterpart of the Amendment and Restatement Agreement; and (ii) duly executed
copies (or PDF or facsimile copies) of the Loan Documents and such other
certificates, documents, instruments and agreements as the Subject Lenders or
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by the Amendment and Restatement Agreement, including
any Notes requested by a Lender pursuant to Section 2.11(e), payable to the
order of each such requesting Lender, and written opinions of the Loan Parties’
counsel, addressed to the Administrative Agent and the other Lender Parties in
substantially the form of Exhibits I-1 (in the case of the Loan Parties’ U.S.
counsel), I-2 (in the case of the Loan Parties’ Bermuda counsel) and I-3 (in the
case of the Loan Parties’ Puerto Rico counsel).

85

--------------------------------------------------------------------------------




     (b) Financial Statements and Projections. The Administrative Agent and the
Subject Lenders shall have received (i) audited consolidated financial
statements of the Company for Fiscal Years 2010, 2011 and 2012; (ii) unaudited
interim consolidated financial statements of the Company for each of its Fiscal
Quarters ended after Fiscal Year 2012, to the extent such financial statements
are available, and such financial statements delivered pursuant to clauses (i)
and (ii) shall not, in the reasonable judgment of the Administrative Agent and
subject to the provisions of the penultimate paragraph of this Section 4.01,
reflect any material adverse change in the consolidated financial condition of
the Company, as reflected in the financial statements or projections contained
in the Information Memorandum; and (iii) the Company’s projected income
statement, balance sheet and statement of cash flows for (A) the period
commencing with the last Fiscal Quarter end prior to the Effective Date through
the end of Fiscal Year 2013, which shall be prepared on a quarterly basis, and
(B) Fiscal Years ending December 28, 2014 and December 27, 2015, which shall be
prepared on an annual basis.

     (c) Corporate Structure. The Administrative Agent and the Subject Lenders
shall be satisfied with the corporate structure, capital structure, debt
instruments, other Material Agreements and governing documents of the Loan
Parties and the Subsidiaries.

     (d) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent and the Subject Lenders shall
have received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other equivalent body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the Financial Officers and any other officers of such Loan Party authorized to
sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation, certificate
of formation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its bylaws or operating, limited liability company, management
or partnership agreement, and (ii) if obtainable from the applicable
jurisdiction, a long form good standing certificate (or, in the case of the
Bermuda Borrowers, a certificate of compliance issued by the Registrar of
Companies in Bermuda) for each Loan Party from its jurisdiction of organization.

     (e) No Default Certificate. The Administrative Agent and the Subject
Lenders shall have received a certificate, signed by the chief financial officer
of the Company and dated the Effective Date (i) stating that no Default has
occurred and is continuing; and (ii) stating that the representations and
warranties contained in Article III are true and correct as of such date, except
that such representations and warranties that relate solely to an earlier date
shall be true and correct in all material respects as of such earlier date.

86

--------------------------------------------------------------------------------




     (f) Fees. The Agents and the Subject Lenders shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable and documented out-of-pocket fees, disbursements and
expenses of legal counsel of the Administrative Agent, the Joint Lead Arrangers
and their Affiliates, as set forth in Section 9.03), on or before the Effective
Date.

     (g) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search report in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no Liens on any of the
assets of the Loan Parties, except for Permitted Liens or Liens discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

     (h) Collateral Access and Control Agreements. The Administrative Agent
shall have received each Collateral Access Agreement and Deposit Account Control
Agreement that is required to be provided pursuant to each Security Agreement.

     (i) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower.

     (j) Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base, as of
June 30, 2013, together with customary supporting documentation and supplemental
reporting, the foregoing to be satisfactory to the Administrative Agent and the
Subject Lenders.

     (k) Closing Availability. After giving effect to Section 6.1 of the
Amendment and Restatement Agreement and all Borrowings to be made on the
Effective Date, Availability shall not be less than $200,000,000; provided that,
solely for purposes of determining Availability with respect to this Section
4.01(k), clause (a) of the definition of “Availability” shall be deemed to refer
only to the Borrowing Base, rather than to the lesser of the aggregate Revolving
Commitments and the Borrowing Base.

     (l) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates, if any, representing the shares of
Equity Interests pledged pursuant to the Security Agreements, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof; and (ii) each promissory note (if
any) pledged to the Administrative Agent pursuant to the Security Agreements
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

     (m) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lender Parties, a perfected Lien (or in the case of Equity
Interests of the Bermuda Borrowers, a first registered charge) on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall be in proper form for filing,
registration or recordation.

87

--------------------------------------------------------------------------------




     (n) Mortgages, etc. The Administrative Agent shall have received, with
respect to each Mortgaged Property, each of the following, in form and substance
reasonably satisfactory to the Administrative Agent:

     (i) a Mortgage encumbering such Mortgaged Property in favor of the
Administrative Agent, duly executed and acknowledged by each Loan Party that is
the owner of or holder of any interest in such Mortgaged Property, and otherwise
in form necessary for recording in the recording office of each applicable
political subdivision where each such Mortgaged Property is situated, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof in order to create
in favor of the Administrative Agent (for the benefit of the Lender Parties) a
valid, perfected first priority security interest and mortgage lien (subject to
Permitted Liens) under Requirements of Law, and such UCC-1 financing statements
and any other instruments as are, in the judgment of the Administrative Agent,
necessary to create in favor of the Administrative Agent (for the benefit of the
Lender Parties) a valid, perfected first priority security interest and mortgage
lien (subject to Permitted Liens) under Requirements of Law;

     (ii) maps or plans of an as-built survey of the sites of such Mortgaged
Property that are certified to the Administrative Agent and the Title Insurance
Company in a manner satisfactory to each of them by an independent land surveyor
or engineer licensed to perform surveys in the State where such Mortgaged
Property is located and satisfactory to the Administrative Agent and the Title
Insurance Company, which maps or plans and the surveys on which they are based
shall be made in accordance with the most recent Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping and meeting the accuracy requirements as defined therein, including the
requirement that there shall be surveyed and shown on such maps, plats or
surveys the following: (A) a current “as-built” survey showing the location of
any adjoining streets, easements (including the recording information with
respect to all recorded instruments), the mean high water base line or other
legal boundary lines of any adjoining bodies of water, fences, zoning or
restriction setback lines, rights-of-way, utility lines to the points of
connection and any encroachments; (B) all means of ingress and egress, the
amount of acreage and square footage, the address of such Mortgaged Property,
the legal description of such Mortgaged Property; (C) the location of all
improvements as constructed on such Mortgaged Property; (D) the measured
distances from the Improvements to be set back and specified distances from
street or property lines in the event that deed restrictions, recorded plats or
zoning ordinances require the same; (E) all courses and distances referred to in
the legal description, and the names of all adjoining owners on all sides of
such Mortgaged Property, to the extent available; and (F) the flood zone
designation, if any, in which such Mortgaged Property is located. The legal
description of such Mortgaged Property shall be shown on the face of each survey
or affixed thereto. In addition, such maps, plats or surveys shall be sufficient
for the Title Insurance Company to remove all standard survey exceptions from
the title insurance policy (or commitment) relating to such Mortgaged Property
and issue the endorsements of the type required by paragraph (iii) below.
Notwithstanding the foregoing, in the event that the applicable Loan Party has
surveys in its possession that are in form sufficient to allow the Title
Insurance Company to remove all standard survey exceptions from the title
insurance policy (or commitment) relative to the applicable Mortgaged Property
and issue the endorsements of the type required by paragraph (iii) below (to the
extent the same are available in the applicable jurisdiction), then the
applicable Loan Party shall not be required to comply with the foregoing survey
requirements relative to such Mortgaged Property;

88

--------------------------------------------------------------------------------




     (iii) a mortgagee’s title insurance policy (or policies) or marked up
unconditional commitment for such insurance that is issued by the Title
Insurance Company in favor of the Administrative Agent and is in form and
substance satisfactory to the Administrative Agent. Without limiting the
foregoing, each such policy shall (A) be in an amount satisfactory to the
Administrative Agent not to exceed the value of the Mortgaged Property covered
thereby; (B) insure that the interests created by each Mortgage on the
applicable Mortgaged Property creates in favor of the Administrative Agent (for
the benefit of the Lender Parties) a valid, perfected first priority security
interest and mortgage lien thereon free and clear of all defects and
encumbrances other than Permitted Liens and as otherwise approved by the
Administrative Agent; (C) include a current survey reading; (D) be in the form
of ALTA 2006 Loan Policy (or equivalent policies to the extent available in the
applicable jurisdiction); (E) contain such endorsements and affirmative
coverages as the Administrative Agent may require, including without limitation
(to the extent applicable with respect to such Mortgaged Property and available
in the jurisdiction in which such Mortgaged Property is located), the following:
aggregation or tie-in endorsement (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount); revolving credit endorsement; creditors’ rights
endorsement; zoning endorsement; variable rate endorsement; survey endorsement;
comprehensive endorsement; first loss and last dollar endorsements; access and
entry coverage; location coverage; mineral rights, water rights and surface
damage coverage; separate tax parcel endorsement; subdivision coverage; usury
endorsement; doing business endorsement; subdivision endorsement; environmental
protection lien endorsement; CLTA 119.2 endorsement; utility availability
endorsement; contiguity coverage; waiver of arbitration endorsement; and such
other endorsements as the Administrative Agent shall require in order to provide
insurance against specific risks identified by the Administrative Agent in
connection with such Mortgaged Property; and (F) be issued directly by the Title
Insurance Company and with such co-insurance and reinsurance as may be required
by the Administrative Agent. Notwithstanding the foregoing, no zoning
endorsement will be required in the event that the applicable Loan Party obtains
a property zoning report for such Mortgaged Property indicating that the
Mortgaged Property is not in violation of the applicable zoning requirements.
The Administrative Agent shall have received evidence satisfactory to it that
all premiums in respect of each such policy, all charges for mortgage recording
and similar taxes, and all related expenses, if any, have been paid;

89

--------------------------------------------------------------------------------




     (iv) such customary affidavits, certificates, information (including
financial data) and instruments of indemnification (including so-called “gap”
indemnification) as shall be required to induce the Title Insurance Company to
issue the title policies and endorsements contemplated herein (and the
Administrative Agent shall execute such documentation required by the applicable
jurisdiction so that the Title Insurance Company may issue such title insurance
policies and endorsements);

     (v) such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as necessary or required to
consummate the transaction contemplated herein or as shall reasonably be deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee or leasehold interest constituting such Mortgaged Property to grant the Lien
contemplated by the applicable Mortgage with respect to such Mortgaged Property;

     (vi) a copy of all documents referred to, or listed as exceptions to title
in, the title policy or policies referred to in paragraph (iii) above;

     (vii) copies of all leases, subleases, tenancies, occupancy agreements,
rental agreements and other similar agreements related to possessory interest,
if any, in which the applicable Loan Party holds the lessor’s interest
thereunder;

     (viii) UCC-1 financing statements and other instruments relating to such
Mortgaged Property naming each applicable Loan Party as the debtor and the
Administrative Agent as the secured party, such UCC financing statements and
instruments to be filed in the same recording office where the applicable
Mortgage is filed and such other locations required by a Requirement of Law in
order to perfect its first priority perfected security interest in such
Mortgaged Property;

     (ix) a zoning report prepared by the Planning and Zoning Resource
Corporation, or a similar firm reasonably acceptable to the Administrative
Agent, and issued in favor of the Administrative Agent stating that (A) such
Mortgaged Property is zoned in a classification which permits its intended use
and purpose; (B) there are no conditions on such Mortgaged Property that are not
in compliance with such applicable zoning ordinances or that are not legally
non-compliant; and (C) otherwise in form and substance satisfactory to the
Administrative Agent;

     (x) a legal opinion of satisfactory local counsel admitted to practice in
the State in which such Mortgaged Property is located, covering such matters as
may be reasonably requested by the Administrative Agent; and

90

--------------------------------------------------------------------------------




     (xi) such other approvals, opinions or documents as the Administrative
Agent may request, each in form and substance satisfactory to the Administrative
Agent.

     (o) Approvals. All governmental and third party approvals necessary in
connection with the Transactions and the financing contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or, to the knowledge
of the Loan Parties after due inquiry, threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
Transactions or the financing contemplated hereby.

     (p) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in compliance with the terms of Section 5.09 in form, scope
and substance satisfactory to the Administrative Agent, together with
certificates of insurance naming the Administrative Agent, on behalf of the
Lender Parties, as an additional insured or loss payee, as applicable, to the
extent required under Section 5.09.

     (q) Appraisals and Field Exams. The Subject Lenders shall be satisfied with
(i) the field examination, dated January 27, 2013, of the Accounts, Inventory
and related working capital matters and financial information of the Borrowers,
and (ii) the appraisal that was previously delivered to the Administrative Agent
in connection with the closing of the Existing Credit Agreement, with respect to
the Inventory, equipment and real property of the Credit Parties.

     (r) “Know Your Customer” Requirements. The Administrative Agent and the
Subject Lenders shall have received all documentation and other information
requested by the Administrative Agent and required under applicable “know your
customer” and anti-money laundering rules and regulations, including all
information required to be delivered pursuant to Section 9.14.

     (s) Purchase of Bank Equity Interests. The Borrowers shall have purchased
the Bank Equity Interests they are then required to purchase in CoBank and each
other Farm Credit System Institution, as each of CoBank or any such other Farm
Credit System Institution shall have specified to the Borrowers.

     (t) Other Documents. The Administrative Agent and the Subject Lenders shall
have received such other documents as any Subject Lender or their respective
counsel may have reasonably requested.

     Any of the foregoing conditions precedent (other than as provided in
Sections 4.01(a)(i), (f), (j) and (s)) shall be deemed to have been met to the
extent that the Borrowers have previously delivered pursuant to the Prior Credit
Agreement the relevant materials, in form and substance reasonably satisfactory
to the Administrative Agent, and the Administrative Agent has not requested
re-delivery of such materials prior to the Effective Date.

     The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

91

--------------------------------------------------------------------------------




          SECTION 4.02. Each Credit Event. The obligations of (a) each Lender to
make a Loan on the occasion of any Borrowing and (b) each Issuing Bank to issue,
amend, renew, reinstate or extend any Letter of Credit (it being understood that
the conversion into or continuation of a Eurodollar Loan or, solely with respect
to Section 4.02(a), the amendment, renewal, reinstatement or extension of a
Letter of Credit does not constitute a Borrowing or the issuance of a Letter of
Credit), are subject to the satisfaction of the following conditions:

     (a) The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance of such Letter of Credit, as
applicable, except that such representations and warranties (A) that relate
solely to an earlier date shall be true and correct in all material respects as
of such earlier date and (B) shall be true and correct in all respects to the
extent they are qualified by a materiality standard.

     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal, reinstatement or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

     (c) After giving effect to any Borrowing or the issuance, amendment,
renewal, reinstatement or extension of any Letter of Credit, the Aggregate
Revolving Exposure shall not exceed the lesser of (i) the Borrowing Base as in
effect at such time and (ii) the aggregate Revolving Commitments as in effect at
such time.

Each Borrowing and each issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrowers on the date thereof as
to the matters specified in paragraphs (a), (b) and (c) of this Section 4.02.
Each amendment, renewal, reinstatement or extension of a Letter of Credit shall
be deemed to constitute a representation and warranty by the Borrowers on the
date thereof as to the matters specified in paragraphs (b) and (c) of this
Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed (or alternatively, with respect
to such Letters of Credit, cash (or, with the consent of the Administrative
Agent, the Required Lenders and each applicable Issuing Bank, a back-up standby
letter of credit) equal to 105% of the LC Exposure shall have been deposited by
the applicable Borrowers in the applicable LC Collateral Accounts in accordance
with Section 2.06(j)), each Loan Party executing this Agreement covenants and
agrees with the Lender Parties that:

92

--------------------------------------------------------------------------------




          SECTION 5.01. Financial Statements; Borrowing Base and Other
Information. The Borrowers will furnish to the Administrative Agent (which shall
in turn furnish to each other Lender Party):

     (a) within 90 days after the end of each Fiscal Year, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Year, setting forth
in each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the previous Fiscal Year, all reported on by a “Big
Four” accounting firm, or other independent public accountants of recognized
national standing that are reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company on a
consolidated basis, accompanied by any final management letter prepared by said
accountants;

     (b) within 45 days after the end of each of the first three Fiscal
Quarters, the Company’s unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous Fiscal Year;

     (c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of the Company, in
substantially the form of Exhibit J, (i) certifying, in the case of the
financial statements delivered under paragraph (b) above, as presenting fairly
in all material respects the financial condition and results of operations of
the Company on a consolidated basis, subject to normal year-end audit
adjustments and the absence of footnotes; (ii) certifying whether a Default or
Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto; (iii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.13; and (iv) stating whether any change
in GAAP or in the application thereof has occurred since the later of the date
of the audited financial statements referred to in Section 3.04 and the date of
the prior certificate delivered pursuant to this paragraph (c) indicating such a
change and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

     (d) solely to the extent available from the Company’s accounting firm,
concurrently with any delivery of financial statements under paragraph (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under Section
6.13 (which certificate may be limited to the extent required by accounting
rules or guidelines); provided that the Company agrees to exercise commercially
reasonable efforts to obtain such a certificate;

     (e) as soon as available, but in any event not more than 60 days following
the beginning of each Fiscal Year, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and statement of cash
flow) of the Company for each quarter of the upcoming Fiscal Year, in form
reasonably satisfactory to the Administrative Agent;

93

--------------------------------------------------------------------------------




     (f) as soon as available but in any event within 10 Business Days of the
end of each fiscal month (or, within five Business Days of the end of each
calendar week (it being understood that a calendar week ends at midnight on
Saturday), during any Weekly Reporting Period), a Borrowing Base Certificate
which calculates the Borrowing Base as of the last day of the fiscal period then
ended, together with supporting information in connection therewith and any
additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request;

     (g) as soon as available, but in any event within 10 Business Days of the
end of each fiscal month (or, in the case of paragraphs (g)(i) and (g)(ii)
below, within five Business Days of the end of each calendar week, during any
Weekly Reporting Period) and at such other times as may be reasonably requested
by the Administrative Agent, as of the fiscal period then ended, all delivered
electronically in a formatted file reasonably acceptable to the Administrative
Agent:

     (i) a summary aging of each Borrower’s and Loan Guarantor’s Accounts (based
on invoices aged by invoice date and the balance due for each Account Debtor)
reconciled to the Borrowing Base Certificate delivered as of such date prepared
in a manner reasonably acceptable to the Administrative Agent;

     (ii) a schedule detailing each Borrower’s and Loan Guarantor’s Inventory,
in form reasonably satisfactory to the Administrative Agent, (A) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement or warehouse agreement), by class
(work-in-process and finished goods), by product type and by volume on hand,
which Inventory shall be valued at the lower of cost (standard and/or moving
average) or market and adjusted for Reserves as the Administrative Agent has
previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate; (B) including a report of Inventory
aging by fresh plant and prepared foods in total, and LOCOM reports to support
reserves; and (C) reconciled to the Borrowing Base Certificate delivered as of
such date;

     (iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;

     (iv) a reconciliation of each Borrower’s and Loan Guarantor’s Accounts
between the amounts shown in each Borrower’s and Loan Guarantor’s general ledger
and financial statements and the reports delivered pursuant to paragraph (i)
above; and

     (v) a reconciliation of the loan balance per each Borrower’s and Loan
Guarantor’s general ledger to the loan balance under this Agreement;

94

--------------------------------------------------------------------------------




     (h) as soon as available, but in any event within 10 Business Days after
the end of each fiscal month, during any period that aggregate principal amount
of the outstanding Term B Loans exceeds $400,000,000, a monthly lender operating
report of the Company that is consistent with past practices;

     (i) promptly after the same become publicly available, copies of all proxy
statements and periodic reports on Form 10-K, Form 10-Q and Form 8-K that are
filed by the Company or any Subsidiary with the SEC or any national securities
exchange, as the case may be; provided that any documents required to be
delivered pursuant to paragraphs (a) and (b) and this paragraph (i) shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address referenced in Section 9.01(b); or (ii) on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another relevant website, if any to which each Lender Party has access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); and provided, further, that the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; and

     (j) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any other Lender Party may reasonably request.

          SECTION 5.02. Notices of Material Events. The Borrower Representative
will furnish to the Administrative Agent (which shall post such notices to the
other Lender Parties) prompt written notice, accompanied by a statement of a
Financial Officer or other executive officer of the Borrower Representative
setting forth in reasonable detail the nature of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto, of the following:

     (a) the occurrence of any Default or Event of Default;

     (b) receipt of any notice of any governmental investigation or any
governmental or other litigation or proceeding commenced or threatened against
any Loan Party that (i) could reasonably be expected to result in a Material
Adverse Effect (including any such litigation or proceeding (A) seeking
injunctive relief or (B) that is asserted or instituted against any Plan, its
fiduciaries or its assets) or (ii) alleges criminal misconduct by the Company or
the Subsidiaries;

     (c) any Lien (other than Permitted Liens) or claim made or asserted against
any of the Collateral in the amount of $25,000,000 or more;

     (d) any damage, destruction or other casualty event involving the
Collateral in the amount of $25,000,000 or more, whether or not covered by
insurance;

95

--------------------------------------------------------------------------------




     (e) any and all written notices of default received by the Company or the
Subsidiaries under or with respect to any leased location or public warehouse
where Collateral is located with a fair market value in excess of $5,000,000;

     (f) to the extent not provided pursuant to Section 5.01(i), all (i)
amendments to the Mexican Credit Facility, and (ii) material amendments to the
Material Agreements, together with a copy of each such amendment;

     (g) concurrently with the delivery of each Borrowing Base Certificate
pursuant to Section 5.01(f), a mark-to-market reconciliation with respect to the
Swap Obligations that constitute Secured Obligations;

     (h) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $25,000,000, any such notice to be delivered concurrently with the
delivery of a quarterly compliance certificate under Section 5.01(c);

     (i) receipt by the Loan Parties of any notice or notices (or amendment to
any previous notice) under PACA, PSA or other similar Requirements of Law (in
each case, other than any such notice consisting solely of a provision in the
applicable invoice relating thereto reserving a seller’s rights under such
acts), in respect of claims in an aggregate amount at any one time outstanding
for all such notices of $25,000,000 or more, to preserve the benefits of any
trust applicable to any assets of any Loan Party under the provisions of PACA,
PSA or other similar Requirements of Law (and the Loan Parties shall provide, or
shall cause to be provided, promptly to the Administrative Agent a true, correct
and complete copy of such notice or notices (or amendment), as the case may be,
and other information delivered in connection therewith), any such notice to be
delivered concurrently with the delivery of a quarterly compliance certificate
under Section 5.01(c);

     (j) any change in respect of the Disclosed Matters that could reasonably be
expected to result in a Material Adverse Effect;

     (k) the occurrence of any event described in Section 3.06, 3.07(b) or
3.07(c), in each case as and when any such notice is required to be delivered
pursuant to each Section;

     (l) concurrently with the delivery of each quarterly compliance certificate
pursuant to Section 5.01(c), (i) any claim with respect to a material
Environmental Liability, (ii) any Loan Party becoming aware of any environmental
condition existing at any property owned, leased or subleased by the Loan
Parties or the Subsidiaries, or arising out of the operation of their
businesses, that provides a basis for any material Environmental Liability, or
(iii) any material governmental investigation or any material governmental or
other litigation or proceeding being commenced or threatened against any Loan
Party that is asserted or instituted against any Plan, its fiduciaries or its
assets; and

96

--------------------------------------------------------------------------------




     (m) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

          SECTION 5.03. Existence; Conduct of Business. Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted, in
each case except where the failure to so preserve, renew, keep in full force and
effect or maintain could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or 6.05;
and (b) carry on and conduct its business, in all material respects, in the
poultry industry and such other activities that are substantially similar,
related or incidental thereto (including, without limitation, processing,
packaging, distribution and wholesales of poultry and related or similar
products).

          SECTION 5.04. Payment of Obligations. Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all Material Indebtedness as and when
due (except to the extent not constituting an Event of Default under paragraph
(f) of Article VII), all Taxes and other claims, which claims, if unpaid, could
result in a Lien on any Loan Party’s property, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect;
it being understood that, to the extent that certain Taxes or other such claims
cannot (pursuant to contractual agreement or Requirements of Law) be contested
before such Taxes or other amounts become delinquent or in default, a Loan Party
shall be deemed to be in satisfaction of clause (a) above if such Loan Party
timely commences appropriate proceedings after the earliest date that it is
permitted to contest such Taxes or other claims by such contractual agreement or
Requirements of Law.

          SECTION 5.05. Maintenance of Properties. Each Loan Party will, and
will cause each Subsidiary to, do all things necessary to at all times,
maintain, preserve and protect each Mortgaged Property and all other material
property, whether real or personal, and keep such property in good repair,
working order and condition (other than wear and tear and casualty and
condemnation occurring in the ordinary course of business).

          SECTION 5.06. Books and Records; Inspection Rights. Without limiting
Sections 5.11 and 5.12, each Loan Party will, and will cause each Subsidiary to,
(a) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (b) permit any representatives designated by the
Administrative Agent or any other Lender Party (including employees of the
Administrative Agent, any other Lender Party or any consultants, accountants,
lawyers and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records (including environmental assessment reports and Phase
I or Phase II studies), in each case that are not protected by attorney-client
privilege or bound by confidentiality agreements that have been entered into in
the ordinary course of business and consistent with historical practice, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (provided that (i) the obligation of the Company
to reimburse the Lender Parties for the expenses of any such inspection shall be
limited to reimbursing the Administrative Agent for its expenses that are
incurred in connection with two visits annually unless an Event of Default
exists, in which case there shall be no limit on the Company’s obligation to
reimburse such expenses, and (ii) all visits and inspections by or on behalf of
any Lender Party (other than the Administrative Agent) shall be conducted
concurrently with any such visit or inspection that is conducted by the
Administrative Agent or its designated representatives), and, in each case, with
a reasonable opportunity for a representative of the Company to be present. The
Loan Parties acknowledge that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the other Lender Parties
certain Reports pertaining to the Loan Parties’ assets for internal use by such
Lender Parties. 

97

--------------------------------------------------------------------------------




          SECTION 5.07. Compliance with Laws and Contractual Obligations.

          (a) Each Loan Party will, and will cause each Subsidiary to, comply
with all of its contractual obligations and Requirements of Law, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          (b) In addition to and without limiting the generality of paragraph
(a), each Loan Party will, and will cause each Subsidiary and ERISA Affiliate
to, (i) comply with all applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder with respect to all Plans,
or any similar such laws, regulations and published interpretations applicable
in jurisdictions and countries other than the United States with respect to all
other pension plans, except where the failure to comply could not reasonably be
expected to result in a Material Adverse Effect, (ii) not take any action or
fail to take action the result of which would result in a liability to the PBGC
or to a Multiemployer Plan in an amount that could reasonably be expected to
result in a Material Adverse Effect and (iii) furnish to the Administrative
Agent upon the Administrative Agent’s request such additional information about
any Plan concerning compliance with this covenant as may be reasonably requested
by the Administrative Agent.

          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
to finance the general corporate purposes of the Borrowers (including Capital
Expenditures, Permitted Acquisitions and payments of principal and interest on
the Loans, subject to the relevant limitations contained in this Agreement). No
part of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

          SECTION 5.09. Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company at the time of the
initial bindings or any renewals thereof (a) insurance in such amounts (with no
greater risk retention) and against such risks (including loss or damage by fire
and loss in transit, theft, burglary, pilferage, larceny, embezzlement, and
other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations; provided that the Borrowers and the Subsidiaries may
self-insure for workmen’s compensation, crime, general liability, auto
liability, employee benefits, property risks and live chicken inventory in
accordance with applicable industry standards and in a manner consistent with
other similarly situated Persons in the same industry; provided, further, that
the Borrowers and the Subsidiaries shall not self-insure for general liability,
auto liability or property risks in excess of the first $10,000,000 of loss
deductible with respect thereto without the consent of the Administrative Agent;
(b) if any portion of any Mortgaged Property is located in an area identified by
FEMA as an area having special flood hazards pursuant to the Flood Insurance
Acts, a policy of flood insurance with financially sound and reputable insurance
companies that (A) covers any parcel of such Mortgaged Property that is located
in a flood zone and (B) is written in an amount not less than the (1)
outstanding principal amount of the Indebtedness secured thereby and (2) the
maximum limit of coverage made available with respect to the particular type of
Mortgaged Property under the Flood Insurance Acts; and (c) all other insurance
required pursuant to the Collateral Documents. The Borrowers will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. All such insurance policies, to the
extent such insurance policies by their terms insure any portion of the
Collateral, shall name the Administrative Agent (for the benefit of the Lender
Parties) as an additional insured or as a loss payee, as applicable. 

98

--------------------------------------------------------------------------------




          SECTION 5.10. Casualty and Condemnation. The Borrowers (a) will
furnish to the Administrative Agent (which shall in turn provide such notice to
the Collateral Agent and the other Lender Parties) prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement.

          SECTION 5.11. Appraisals. At intervals and frequency as reasonably
specified by the Administrative Agent or the Collateral Agent, the Borrowers and
the Subsidiaries will provide the Administrative Agent and the Collateral Agent
with appraisals or updates thereof of their Inventory, from an appraiser
selected and engaged by the Administrative Agent or the Collateral Agent, as
applicable, and prepared on a basis reasonably satisfactory to the
Administrative Agent and the Collateral Agent, such appraisals and updates to
include, without limitation, information required by Requirements of Law. One
such appraisal per calendar year shall be at the sole expense of the Loan
Parties; provided that (a) notwithstanding the limitation in the preceding
proviso, an additional appraisal (and, for the avoidance of doubt, up to two
such appraisals during such calendar year) shall be at the sole expense of the
Loan Parties if a Minimum Availability Period has been in effect for a period of
at least 30 consecutive days during such calendar year; and (b) if an Event of
Default has occurred and is continuing, then there shall be no limitation as to
number and frequency of such appraisals that shall be at the sole expense of the
Loan Parties. For purposes of this Section 5.11, it is understood and agreed
that a (i) single appraisal may consist of examinations conducted at multiple
relevant sites and involve one or more relevant Loan Parties and their assets
and (ii) only the reasonable and documented out-of-pocket charges, costs and
expenses in connection with such appraisals shall be required to be reimbursed
by the Loan Parties pursuant to this Section. 

99

--------------------------------------------------------------------------------




          SECTION 5.12. Field Examinations. At intervals and frequency as
reasonably specified by the Administrative Agent or the Collateral Agent, the
Borrowers and the Subsidiaries will allow the Administrative Agent and the
Collateral Agent to conduct field examinations or updates thereof during normal
business hours to ensure the adequacy of Collateral included in any Borrowing
Base and related reporting and control systems. Two such field examinations per
calendar year shall be at the sole expense of the Loan Parties; provided that
the Administrative Agent and the Collateral Agent agree not to conduct (or cause
to be conducted) more than one such field examination every six months; and
provided, further, that (a) notwithstanding the limitation in the preceding
proviso, an additional field examination (and, for the avoidance of doubt, three
such field examinations during such calendar year) shall be at the sole expense
of the Loan Parties if a Minimum Availability Period has been in effect for a
period of at least 30 consecutive days during such calendar year; and (b) if an
Event of Default has occurred and is continuing, then there shall be no
limitation as to number and frequency of such field examinations that shall be
at the sole expense of the Loan Parties. For purposes of this Section 5.12, it
is understood and agreed that a (i) single field examination may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets; and (ii) only the reasonable and
documented out-of-pocket charges, costs and expenses in connection with such
field examinations shall be required to be reimbursed by the Loan Parties
pursuant to this Section.

          SECTION 5.13. Additional Collateral; Further Assurances. (a) Subject
to Requirements of Law, each Borrower and each Subsidiary that is a U.S. Loan
Party shall cause (i) any Material Subsidiary created or acquired after the
Effective Date, (ii) any Subsidiary that has otherwise become a Material
Subsidiary after the Effective Date (it being understood that a Subsidiary’s
status as a Material Subsidiary for the purposes of clauses (i) and (ii) above
shall be as determined as of the most recent date upon which financial
statements have been required to be delivered pursuant to Section 5.01(a) or
(b)) or (iii) any Domestic Subsidiary or Foreign DRE whose Equity Interests are
not held directly or indirectly by a Foreign Subsidiary that is treated as a
corporation for U.S. federal income tax purposes that incurs any Indebtedness
for borrowed money (other than intercompany Indebtedness) or Guarantees any such
Indebtedness to become, not later than 45 days after the occurrence of any of
the foregoing events or determinations, as applicable (which period may be
extended, for a period not to exceed 60 days, by the Administrative Agent in its
sole discretion), a U.S. Loan Party by executing the Joinder Agreement set forth
as Exhibit L hereto (the “Joinder Agreement”). Upon execution and delivery
thereof, each such Person (x) shall automatically become a U.S. Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties and
obligations in such capacity under the Loan Documents and (y) will, subject to
the limitations relating to pledges of Equity Interests in paragraph (b) of this
Section 5.13, grant Liens to the Administrative Agent (for the benefit of the
Lender Parties) in any property of such U.S. Loan Party which constitutes
Collateral. Notwithstanding the foregoing, neither PPC Mexico nor any of PPC
Mexico’s subsidiaries is or shall be required to become a U.S. Loan Party.

100

--------------------------------------------------------------------------------




          (b) To secure the prompt payment and performance of all the U.S.
Secured Obligations, each Borrower and each Subsidiary that is a U.S. Loan Party
will cause (i) 100% of the issued and outstanding Equity Interests of each of
(A) the Domestic Subsidiaries other than Domestic Subsidiaries whose Equity
Interests are owned, directly or indirectly, by a Foreign Subsidiary that is
treated as a corporation for U.S. Federal income tax purposes, and (B) the
Foreign DREs whose Equity Interests are not held directly or indirectly by a
Foreign Subsidiary that is treated as a corporation for U.S. federal income tax
purposes, other than any such Foreign DRE that is acquired after the Effective
Date where the assets of such Foreign DRE include Equity Interests of a
“controlled foreign corporation” (within the meaning of Section 957(a) of the
Code) that, when aggregated with any other Equity Interests held by any other
Affiliates of such Foreign DRE would constitute ownership of greater than 65% of
the total combined classes of Equity Interests entitled to vote in such
controlled foreign corporation (it being understood that, pursuant to paragraph
(a) of this Section, such Foreign DRE shall pledge all of its assets which do
not constitute Equity Interests in such controlled foreign corporation and such
Equity Interest in the controlled foreign corporation such that, when aggregated
with the Equity Interests of such controlled foreign corporation pledged by any
other Affiliates of the Foreign DRE, the total Equity Interests pledged by the
Foreign DRE will constitute a pledge of 65% of the total combined classes of
Equity Interests entitled to vote in such controlled foreign corporation); (ii)
65% of the Equity Interests constituting the total combined classes of Equity
Interests entitled to vote in each First-Tier Foreign Subsidiary that is not a
Foreign DRE; and (iii) 100% of the non-voting Equity Interests of each
First-Tier Foreign Subsidiary that is not a Foreign DRE, to be subject at all
times to a valid, perfected first priority security interest (subject to
Permitted Liens) in favor of the Administrative Agent (for the benefit of the
Lender Parties) pursuant to the terms and conditions of the Loan Documents as
the Administrative Agent shall reasonably request; provided that,
notwithstanding the foregoing, no U.S. Loan Party shall be required to pledge
any Equity Interests of PPC Mexico or its subsidiaries. The Borrowers agree that
if (w) the Administrative Agent notifies the Borrower Representative that as a
result of a Change in Law there is a reason to believe that a pledge of a
greater percentage of any Foreign Subsidiary’s voting Equity Interests or a
guarantee by any Foreign Subsidiary of the U.S. Secured Obligations could not
reasonably be expected to result in a “deemed dividend” under Section 956 of the
Code or any other Tax liability to the Borrowers or any Foreign Subsidiary which
would not have otherwise resulted absent such pledge and (x) subsequent to the
receipt of such notice the Borrower Representative reasonably determines (which
determination the Borrower Representative agrees to consider, in consultation
with its counsel and other tax advisors, promptly following receipt of such
notice from the Administrative Agent) that a pledge of more than 65% of the
total combined voting power of all classes of Equity Interests entitled to vote
of such Foreign Subsidiary or a guarantee by such Foreign Subsidiary of the U.S.
Secured Obligations could not reasonably be expected to result in such a “deemed
dividend” or any other Tax liability to the Borrowers or any Foreign Subsidiary
which would not have otherwise resulted absent such pledge, the applicable
Borrower will promptly pledge such greater percentage of the voting Equity
Interests of each such Foreign Subsidiary and cause each such Foreign Subsidiary
to provide a guarantee of the U.S. Secured Obligations, in each case to the
extent that the foregoing could not reasonably be expected to result in such a
“deemed dividend” under Section 956 of the Code or other Tax liability to the
Borrowers or any Foreign Subsidiary. Furthermore, the Lenders agree that if (y)
the Borrower Representative notifies the Lenders that as a result of a Change in
Law there is a reason to believe that a pledge of a lower percentage of any
Foreign Subsidiary’s voting Equity Interests would be reasonably necessary in
order to avoid being a “deemed dividend” under Section 956 of the Code and (z)
subsequent to the receipt of such notice, each Lender reasonably determines
(which determination each Lender agrees to consider, in consultation with its
counsel and other tax advisors, promptly following receipt of such notice from
the Borrower Representative) that a pledge of less than 65% of the total
combined voting power of all classes of Equity Interests entitled to vote of
such Foreign Subsidiary would be reasonably necessary in order to avoid being a
“deemed dividend” under Section 956 of the Code, the applicable Borrower may
promptly pledge such lower percentage of the voting Equity Interests of each
such Foreign Subsidiary and the Administrative Agent (for the benefit of the
Lender Parties) shall promptly release any excess percentage, to the extent
necessary such that the foregoing would avoid being a “deemed dividend” under
Section 956 of the Code.

101

--------------------------------------------------------------------------------




          (c) Subject to Requirements of Law, each Bermuda Borrower and each
other Bermuda Loan Party shall cause (i) any Material Subsidiary that is
organized under the laws of Bermuda and is created or acquired after the
Effective Date, (ii) any Subsidiary that is organized under the laws of Bermuda
and has otherwise become a Material Subsidiary after the Effective Date (it
being understood that a Subsidiary’s status as a Material Subsidiary for the
purposes of clauses (i) and (ii) above shall be as determined as of the most
recent date upon which financial statements have been required to be delivered
pursuant to Section 5.01(a) or (b)) or (iii) any Subsidiary that is organized
under the laws of Bermuda that incurs any Indebtedness for borrowed money (other
than intercompany Indebtedness) or Guarantees any such Indebtedness to become,
not later than 45 days after the occurrence of any of the foregoing events or
determinations, as applicable (which period may be extended, for a period not to
exceed 60 days, by the Administrative Agent in its sole discretion), a Bermuda
Loan Party by executing a guarantee agreement that guarantees repayment of the
Bermuda Secured Obligations (which guarantee agreement shall be in substantially
the form of the Bermuda Guaranty) and a security agreement (which shall, among
other things, pledge 100% of the Equity Interests in each such Subsidiary and
grant a security interest in all the personal property of each such Subsidiary,
the foregoing to be in substantially the form of the Bermuda Pledge Agreement,
the Bermuda Security Agreement or the Puerto Rico Security Agreement, as
applicable) that secures repayment of the Bermuda Secured Obligations, together
with such other documentation and filings that the Administrative Agent may
reasonably require in order to perfect its valid, perfected first priority
security interest (subject to Permitted Liens) in the assets subject to the
terms of such Security Agreement.

          (d) Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties. To the extent that any Loan Party is required to pledge newly created,
issued or acquired Equity Interests of any Subsidiary or Affiliate pursuant to
the Loan Documents after the Effective Date, such Loan Party shall cause such
Subsidiary (or shall use commercially reasonable efforts to cause such
Affiliate) to issue such Equity Interests in certificated form, and in each case
such Loan Party shall deliver such certificated Equity Interests to the
Administrative Agent in accordance with Section 4.01(l).

102

--------------------------------------------------------------------------------




          (e) The Borrower Representative will promptly notify the
Administrative Agent if any Borrower or any other Loan Party acquires any real
or personal property with a fair market value in excess of $25,000,000 (other
than assets constituting Collateral under the Security Agreements that are, as a
result of actions previously taken, automatically subject to a valid, perfected
first priority security interest or mortgage lien (subject to Permitted Liens)
in favor of the Administrative Agent (for the benefit of the Lender Parties)
upon acquisition thereof), and, if requested by the Administrative Agent or the
Required Lenders and subject to the terms and conditions of this Agreement, the
Borrowers will promptly cause such assets to be subjected to a valid, perfected
first priority security interest or mortgage lien (subject to Permitted Liens)
in favor of Administrative Agent (for the benefit of the Lender Parties)
securing the applicable Secured Obligations and will take, and cause the
applicable Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, all at the expense of the Loan Parties.

ARTICLE VI

NEGATIVE COVENANTS

          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements shall have been reimbursed (or
alternatively, with respect to such Letters of Credit, cash (or, with the
consent of the Administrative Agent, the Required Lenders and each applicable
Issuing Bank, a back-up standby letter of credit) equal to 105% of the LC
Exposure shall have been deposited by the applicable Borrowers in the applicable
LC Collateral Accounts in accordance with Section 2.06(j)), each Loan Party
executing this Agreement covenants and agrees with the Lender Parties that:

          SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
of the Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

     (a) the Secured Obligations;

     (b) Indebtedness existing on the Effective Date and set forth in Schedule
6.01(b) and refinancing, refundings, extensions, renewals and replacements of
any such Indebtedness in accordance with paragraph (f) hereof;

     (c) Indebtedness (other than Guarantees described in paragraph (d) below)
of any Borrower to any Subsidiary and of any Subsidiary to any Borrower or any
other Subsidiary; provided that (i) Indebtedness under this paragraph (c) shall
not be permitted unless the corresponding Investment is permitted under Section
6.04(c), (p), (q) or (s) and (ii) Indebtedness of any Borrower to any Subsidiary
and Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent; 

103

--------------------------------------------------------------------------------




     (d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary; provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01; (ii)
Guarantees under this paragraph (d) shall not be permitted unless the
corresponding Investment is permitted under Section 6.04(c), (d), (p), (q) or
(s); and (iii) Guarantees permitted under this paragraph (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on terms no
less favorable to the Lenders as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations (if any);

     (e) Indebtedness of any Borrower or any Subsidiary (i) incurred to finance
the lease, acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations, industrial revenue bonds, municipal bonds or similar
bonds, Indebtedness in respect of sale and leaseback transactions permitted
under Section 6.06 and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof and (ii) refinancings, refundings, extensions, renewals
and replacements of any such Indebtedness in accordance with paragraph (f)
hereof; provided that in the case of paragraph (e)(i) above, (A) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness that may be incurred in any Fiscal Year shall
not exceed the lesser of (1) $100,000,000 and (2) the excess of (x) the amount
of Capital Expenditures for such Fiscal Year (or part thereof) permitted
pursuant to Section 6.12 over (y) the Capital Expenditures not financed with
proceeds of the Indebtedness incurred pursuant to this Section 6.01(e) or
Section 6.01(t)(ii) made by the Borrowers and the Subsidiaries during such
Fiscal Year pursuant to Section 6.12;

     (f) Indebtedness which represents a refinancing, refunding, extension,
renewal or replacement of any of the Indebtedness described in paragraphs (b),
(e), (i), (k) and (x) hereof; provided that (i) the principal amount of such
Indebtedness is not increased, except by an amount equal to (x) any reasonable
premium or similar amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing, refunding, extension, renewal or replacement,
and (y) any then existing unutilized commitment to extend credit to the relevant
Loan Party or relevant Subsidiary thereof under any agreement governing such
Indebtedness (provided that this paragraph (f) shall not limit the principal
amount of such Indebtedness that may be increased to the extent such
Indebtedness may be incurred under any other provision of this Section 6.01 and
so long as such Indebtedness is deemed to have been incurred under such
provision); (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party (provided that assets that are subject to
or secure any Indebtedness of any Loan Party or any Subsidiary constituting
Capital Lease Obligations or purchase money Indebtedness permitted under Section
6.01(b), (e), (k) or (t)(ii) or operating leases may also secure any other
Indebtedness of such Loan Party or Subsidiary constituting Capital Lease
Obligations, purchase money Indebtedness or operating leases to the extent that
such Indebtedness is advanced or otherwise extended by the same creditor or its
Affiliates); (iii) no Loan Party that is not originally obligated with respect
to repayment of such Indebtedness is required to become obligated with respect
thereto (provided that this clause (iii) shall not limit other Loan Parties
becoming obligated with respect thereto to the extent such Indebtedness may be
incurred by such other Loan Parties under Section 6.01(c), (d) or (t) or with
respect to a refinancing, refunding, extension, renewal or replacement of any
Indebtedness described in Section 6.01(x) and, in the case of Section 6.01(t)
such Indebtedness shall reduce, dollar-for-dollar, the amount that is permitted
to be outstanding pursuant thereto); (iv) such refinancing, refunding,
extension, renewal or replacement does not result in a shortening of the average
weighted maturity of the Indebtedness so refinanced, refunded, extended, renewed
or replaced (provided that this clause (iv) shall not apply to any such
Indebtedness that matures prior to the Maturity Date); (v) the terms of any such
refinancing, refunding, extension, renewal or replacement are not materially
less favorable to the obligor thereunder (as determined by the Company in its
commercially reasonable judgment) than the original terms of such Indebtedness;
and (vi) if the Indebtedness that is refinanced, refunded, extended, renewed or
replaced was subordinated in right of payment to the Secured Obligations, then
the terms and conditions of the refinancing, refunding, extension, renewal or
replacement Indebtedness must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed or extended Indebtedness;  

104

--------------------------------------------------------------------------------




     (g) (i) Indebtedness owed to any Person providing workers’ compensation,
unemployment insurance, health, disability or other employee benefits or other
social security legislation or property, casualty or liability insurance,
pursuant to reimbursement or indemnification obligations to such Person, and
(ii) letters of credit, bank guarantees or similar instruments for the benefit
of Persons under clause (i) of this paragraph (g) in each case incurred in the
ordinary course of business by any Captive Insurance Company;

     (h) Indebtedness (other than Indebtedness for borrowed money) of any
Borrower or any Subsidiary in respect of bids, trade contracts, leases,
statutory obligations, performance bonds, bid bonds, appeal bonds, surety bonds,
customs bonds and similar obligations (or, in the case of Captive Insurance
Companies, in respect of letters of credit, bank guarantees or similar
obligations related thereto), in each case provided in the ordinary course of
business;

     (i) Indebtedness of PPC Mexico and its subsidiaries in respect of the
Mexican Credit Facility in an aggregate principal amount not to exceed the
greater of $75,000,000 or MXN$1,000,000,000 at any time outstanding and any
refinancing, refunding, extension, renewal or replacement thereof permitted
pursuant to paragraph (f) hereof;

     (j) Indebtedness in respect of the Intercompany IRBs (provided that, to the
extent that any Subsidiary that is not a Loan Party is obligated under any
Intercompany IRBs to any Loan Party, such Indebtedness of such Subsidiary shall
not be permitted under this paragraph unless such Intercompany IRB is existing
on the Effective Date and set forth on Schedule 6.01(b) or the corresponding
Investment is permitted under Section 6.04(c), (p) or (s));

105

--------------------------------------------------------------------------------




     (k) (i) Indebtedness of any Person that becomes a Subsidiary after the
Effective Date in connection with an Investment permitted by Section 6.04(h),
(k), (p) or (s) (provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary) and (ii) Indebtedness owed to any seller
of property acquired in connection with an Investment permitted by Section
6.04(k), (p) or (s); provided that both before and after giving effect to
Indebtedness pursuant to this paragraph (k), on a Pro Forma Basis (x) no Default
or Event of Default shall exist or result therefrom and (y) the Borrowers shall
be in compliance with the covenant set forth in Section 6.13 for the Test Period
ending immediately prior to the incurrence of such Indebtedness for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);

     (l) Indebtedness pursuant to clause (a)(ii) of the definition thereof in
respect of customer deposits and advance payments received in the ordinary
course of business from customers for goods purchased in the ordinary course of
business;

     (m) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;

     (n) Indebtedness pursuant to paragraph (a)(ii), (b), (d) or (j) of the
definition thereof arising from agreements of the Company or the Subsidiaries
providing for indemnification, adjustment of acquisition price or similar
obligations, in each case, to the extent such obligations are incurred or
assumed in connection with the acquisition or disposition of any business or
assets by the Company or the Subsidiaries permitted by Section 6.04(b), (g),
(h), (i), (k), (p) or (s) or Section 6.05(a)(ii), (a)(iii), (c), (g), (h) or
(m);

     (o) Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;

     (p) Indebtedness consisting of the financing of insurance premiums (other
than to the Captive Insurance Company or other Affiliates of the Company) in the
ordinary course of business;

     (q) Indebtedness pursuant to paragraph (d) of the definition thereof
consisting of take-or-pay obligations contained in supply arrangements in the
ordinary course of business and consistent with historical practice;

     (r) Indebtedness pursuant to paragraph (d) of the definition thereof
incurred by the Company and the Subsidiaries representing deferred compensation
to officers and employees of such Person in the ordinary course of business;

     (s) Indebtedness arising out of the endorsement for deposit or collection
of items received in the ordinary course of business;

106

--------------------------------------------------------------------------------




     (t) other (i) unsecured Indebtedness in an aggregate principal amount not
to exceed $750,000,000 at any time outstanding and (ii) secured or unsecured
Indebtedness in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding, provided that (A) in the case of clause (i) above, (x) no
principal payment or prepayment shall be made under such Indebtedness prior to
six months following the latest Maturity Date in effect on the date of the
incurrence of such Indebtedness, (y) the stated maturity date of such
Indebtedness shall not be earlier than six months following the latest Maturity
Date in effect on the date of the incurrence of such Indebtedness; and (B) in
the case of clause (ii) above, any such Indebtedness that is secured (other than
Capital Lease Obligations or purchase money Indebtedness) may only be secured by
assets that are not subject to a security interest in favor of the
Administrative Agent (for the benefit of the Lender Parties) and (C) in the case
of each of clauses (i) and (ii) above, no such Indebtedness may be created or
incurred unless both before and after giving effect to such Indebtedness, on a
Pro Forma Basis (1) no Default or Event of Default shall exist or result
therefrom, (2) the Borrowers shall be in compliance with the covenant set forth
in Section 6.13 for the Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) ending immediately prior to the
incurrence of such Indebtedness;

     (u) Indebtedness consisting of promissory notes issued by any Loan Party to
future, present or former directors, officers or employees of the Company or any
of the Subsidiaries or their respective estates, heirs, family members, spouses
or former spouses to finance Restricted Payments in the form of the purchase or
redemption of Equity Interests of the Company to the extent such Restricted
Payments are permitted by Section 6.08(a)(iii), (iv) and (viii) at the time of
the incurrence of such Indebtedness;

     (v) Indebtedness consisting of margin loans made by commodity brokers in
connection with Swap Agreements permitted by Section 6.07;

     (w) the extent any of the following constitute Indebtedness: all premiums
(if any) interest, fees, expenses, charges and additional or contingent interest
(other than paid in kind interest) paid with respect to Indebtedness described
in paragraphs (a) through (v) above;

     (x) the Senior Notes and guarantees with respect thereto from Persons that
are guarantors of all or part of the Obligations; and

     (y) (i) additional unsecured Indebtedness in an aggregate principal amount
in an aggregate principal amount (including reimbursement obligations under
letters of credit) not to exceed $100,000,000 at any time outstanding and (ii)
reimbursement obligations existing on the Effective Date in respect of letters
of credit issued for the account of a Parent Entity, provided that (A) (x) no
principal or interest payment or prepayment shall be made under such
Indebtedness prior to six months following the latest Maturity Date in effect on
the date of the incurrence of such Indebtedness and (y) the stated maturity date
of such Indebtedness shall not be earlier than six months following the latest
Maturity Date in effect on the date of the incurrence of such Indebtedness, (B)
no such Indebtedness may be created or incurred unless both before and after the
incurrence of such Indebtedness, on a Pro Forma Basis (1) no Default or Event of
Default shall exist or result therefrom, (2) the Borrowers shall be in
compliance with the covenant set forth in Section 6.13 for the Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) ending immediately prior to the incurrence or the deemed incurrence of such
Indebtedness, (C) such Indebtedness shall be on terms reasonably satisfactory to
the Administrative Agent and (D) the lender or other obligee of such
Indebtedness shall have become a party to the Intercreditor Agreement (the
Indebtedness incurred pursuant to this Section being the “Permitted Subordinated
Indebtedness”).

107

--------------------------------------------------------------------------------




          SECTION 6.02. Liens. No Loan Party will, nor will it permit any of the
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

     (a) Liens created pursuant to any Loan Document;

     (b) Permitted Encumbrances;

     (c) any Lien on any property or asset of any Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02(c); provided that
(i) such Lien shall not apply to any other property or asset of such Borrower or
Subsidiary, other than as permitted under Section 6.01(f)(ii); and (ii) such
Lien shall secure only the Indebtedness which it secures on the Effective Date
and refinancings, refundings, extensions, renewals and replacements thereof that
are permitted by Section 6.01 (or, solely with respect to obligations that are
not Indebtedness, any refinancings, refundings, extensions, renewals and
replacements thereof that are not prohibited by Section 6.01, so long as such
obligations are not amended or otherwise modified in contravention of this
Agreement);

     (d) Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such security interests only
secure Indebtedness permitted by Section 6.01(e), (f), (k) or (t)(ii); (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement; (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and any
reasonable expenses in connection therewith; and (iv) such security interests
shall not apply to any other property or assets of such Borrower or Subsidiary
or any other Borrower or Subsidiary, other than as permitted under Section
6.01(f)(ii);

     (e) any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be; (ii) such Lien shall not apply
to any other property or assets of such Borrower or Subsidiary or any other
Borrower or Subsidiary, other than as permitted under Section 6.01(f)(ii); (iii)
such Lien shall not apply to any Accounts and Inventory of any Loan Party,
including any Subsidiary which becomes a Loan Party (or is required to become a
Loan Party under terms of the Loan Documents) and (iv) such Lien shall secure
only the Indebtedness which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and such Indebtedness
is permitted with respect to such Subsidiary under Section 6.01(k), together
with refinancings, refundings, extensions, renewals and replacements thereof
that are permitted by Section 6.01 (or, solely with respect to obligations that
are not Indebtedness, any refinancings, refundings, extensions, renewals and
replacements thereof that are not prohibited by Section 6.01, so long as such
obligations are not amended or otherwise modified in contravention of this
Agreement);

108

--------------------------------------------------------------------------------




     (f) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

     (g) Liens created under PSA, PACA or other similar Requirements of Law;

     (h) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;

     (i) Liens solely on the assets of PPC Mexico and its subsidiaries and
Equity Interests issued by PPC Mexico and its subsidiaries, in each case that
secure the obligations outstanding under the Mexican Credit Facility and any
refinancing, refunding, renewal, extension or replacement thereof permitted
under Section 6.01(f); and

     (j) Liens granted by any Subsidiary to secure obligations permitted under
Section 6.01(j), provided that if such Liens are on any property of a U.S. Loan
Party, such Liens are in favor of a U.S. Loan Party, and if such Liens are on
property of a Bermuda Loan Party, such Liens are in favor of a Bermuda Loan
Party, in the case of this proviso, only to the extent such Liens are
collaterally assigned to the Administrative Agent pursuant to terms and
conditions acceptable to the Administrative Agent;

     (k) Liens on the Equity Interests of any non-wholly owned Subsidiary of any
Loan Party or Liens on the Equity Interests of any other Investment, in each
case to secure call obligations or similar obligations, and any other call or
similar arrangements related to the Equity Interests issued by such non-wholly
owned Subsidiary or such other Investment set forth in its organizational
documents or any related joint venture or similar agreement;

     (l) Liens (i) consisting of customary rights and restrictions contained in
agreements relating to any disposition of assets in a transaction permitted
under Section 6.05 pending the completion thereof and (ii) on assets subject to
escrow or similar arrangements that secure indemnification obligations arising
under agreements relating to any a transaction permitted under Section 6.05 (g)
or (h);

     (m) Liens of any Governmental Authority arising under any Requirement of
Law in any Inventory of the Company or the Subsidiary that is subject to any
procurement contract with such Governmental Authority;

109

--------------------------------------------------------------------------------




     (n) Liens consisting of precautionary filings of financing statements under
the UCC which cover property that is made available to or used by the Loan
Parties or any of the Subsidiaries pursuant to the terms of any operating lease
or consignment of goods;

     (o) Liens consisting of rights reserved by or vested in any Person by the
terms of any lease, license, franchise, grant or permit held by the Company or
any of the Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit;

     (p) Liens encumbering reasonable customary initial deposits and margin
deposits attaching to commodity trading accounts or other commodity brokerage
accounts in favor of the relevant commodity broker incurred in the ordinary
course of business and not for speculative purposes and margin loans made by
such commodity broker; provided that such accounts shall be subject to a control
(or similar) agreement among the applicable Loan Party, the applicable commodity
counterparty and the Administrative Agent, which agreement shall be reasonably
satisfactory to the Administrative Agent;

     (q) Liens that are incurred in the ordinary course of business consisting
of pledges or deposits to secure liability for reimbursement or indemnification
obligations of insurance carriers providing or administering insurance for the
Company and the Subsidiaries (or, in the case of any Captive Insurance Company,
to secure letters of credit, bank guarantees or similar obligations related
thereto);

     (r) Liens that are incurred in the ordinary course of business on the
proceeds of insurance policies to secure the financing of insurance premiums
thereunder;

     (s) Liens on the property of any Foreign Subsidiary (other than a Loan
Party) of the Company (and Equity Interests issued by such Foreign Subsidiary,
unless such Equity Interests (or any percentage thereof) are (or are required to
be) pledged under the Loan Documents) securing Indebtedness of such Foreign
Subsidiary to the extent such Indebtedness is permitted under Section 6.01(k) or
(t)(ii);

     (t) Liens that are incurred in the ordinary course of business consisting
of cash deposits or deposits of Permitted Investments in favor of the seller,
lessor or sublessor of any property in connection with a transaction not
otherwise prohibited under this Agreement;

     (u) Liens arising out of any conditional sale, title retention or similar
arrangement for the purchase or sale of goods entered into in the ordinary
course of business and otherwise not prohibited by the terms of this Agreement;

     (v) Liens that are incurred in the ordinary course of business deemed to
exist in connection with repurchase agreements described in paragraphs (d) and
(g) of the definition of “Permitted Investments”;

     (w) Liens on feed ingredients granted in the ordinary course of business to
the sellers of such feed ingredients to secure the unpaid purchase price
thereof;

110

--------------------------------------------------------------------------------




     (x) Liens on cash and/or Permitted Investments securing obligations under
Swap Agreements in favor of the applicable counterparty if (i) such Swap
Agreement is permitted under Section 6.07(b) and (ii) the applicable Loan
Party’s rights under such Swap Agreement are subject to a valid, perfected first
priority security interest (subject to Permitted Liens) in favor of the
Administrative Agent (for the benefit of the Lender Parties), which security
interest is acknowledged, on terms reasonably satisfactory to the Administrative
Agent, by the applicable counterparty to such Swap Agreement;

     (y) Liens on the Equity Interests of any Farm Credit System Institution
required to be purchased from time to time by the Borrowers in favor of such
Farm Credit System Institution; and

     (z) other Liens securing Indebtedness and other obligations permitted under
this Agreement, which Indebtedness and other obligations shall not exceed
$50,000,000 in the aggregate at any time outstanding, on assets that are not
subject to a security interest in favor of the Administrative Agent (for the
benefit of the Lender Parties) unless the Indebtedness that is being secured
constitutes Capital Lease Obligations or purchase money Indebtedness.

Notwithstanding the foregoing, none of the Permitted Liens may at any time
attach to any Loan Party’s (A) Accounts, other than those permitted under
paragraphs (a) and (e) of the definition of “Permitted Encumbrances” and
paragraphs (a), (e), (g) and (l) above and (B) Inventory, other than those
permitted under paragraphs (a), (b), (e), (g) and (i) of the definition of
“Permitted Encumbrances” and paragraphs (a), (e), (g), (l), (m) and (w) above.

          SECTION 6.03. Fundamental Changes; Change in Nature of Business. (a)
No Loan Party will, nor will it permit any of the Subsidiaries to, merge into or
consolidate with any other Person; permit any other Person to merge into or
consolidate with it; transfer all or substantially all of its assets to another
Person; or liquidate or dissolve, or change the type of entity it is, or the
jurisdiction of its organization; provided that if, at the time thereof and
immediately after giving effect thereto, no Default or Event of Default
(including under paragraph (n) of Article VII) shall have occurred and be
continuing:

     (i) any Loan Party or any of the Subsidiaries may merge into, consolidate
with, or dissolve or liquidate into, and may transfer all or substantially all
of its assets to, any other Loan Party or any of the Subsidiaries; provided
that:

     (A) (1) in any such transaction involving the Company, the Company shall be
either the surviving entity or the acquirer of such assets, as the case may be,
and (2) in any such transaction involving any Bermuda Borrower, such Bermuda
Borrower or the Company shall be either the surviving entity or the acquirer of
such assets, as the case may be;

     (B) (1) in any such transaction involving a U.S. Loan Party, a U.S. Loan
Party shall be either the surviving entity or the acquirer of such assets, as
the case may be, and (2) in any such transaction involving any Bermuda Loan
Party, a Bermuda Loan Party or a U.S. Loan Party shall be either the surviving
entity or the acquirer of such assets, as the case may be; and 

111

--------------------------------------------------------------------------------




     (C) any such merger or consolidation involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless also permitted by Section 6.04(c), (k), (p) or (s);

     (D) with respect to liquidations and dissolutions, the Company shall have
reasonably determined in good faith and in the exercise of its reasonable
business judgment that such liquidation or dissolution is in the best interests
of such Person and is not materially disadvantageous to the Lenders (provided
that, without limiting the foregoing, under no circumstances shall the Company
be permitted to liquidate or dissolve); and

     (E) in no event shall any Subsidiary, the Equity Interests of which are
Collateral (a “Pledged Subsidiary”), merge into or consolidate with any
Subsidiary other than another Pledged Subsidiary unless after giving effect
thereto, the Administrative Agent shall have a perfected pledge of, and security
interest in and to, at least the same percentage of the issued and outstanding
interests of Equity Interests (on a fully diluted basis) of the surviving Person
as the Administrative Agent had immediately prior to such merger or
consolidation, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to such documentation (including related legal
opinions) as shall be necessary in the reasonable opinion of the Administrative
Agent to create, perfect or maintain the collateral position of the
Administrative Agent therein;

     (ii) the Loan Parties and the Subsidiaries may merge into or consolidate
with any other Person in order to effect a Permitted Acquisition; provided that:

     (A) (1) in any such transaction involving the Company, the Company shall be
the surviving entity and (2) in any such transaction involving any Bermuda
Borrower, such Bermuda Borrower or the Company shall be the surviving entity;
and

     (B) in any such transaction involving any Loan Party (other than a
Borrower, such non-Borrower Loan Party, a “Subject Loan Party”), either (1) such
Subject Loan Party shall be the surviving entity or (2) if the Person formed by
or surviving any such merger or consolidation is not such Subject Loan Party
(any such Person, the “Successor Company”), all of the following conditions
shall be satisfied on or prior to the consummation of such transaction: (aa) the
Successor Company shall be a Person organized under the laws of a state of the
United States if such Subject Loan Party was a U.S. Loan Party or a Person
organized under the laws of Bermuda or a state of the United States if such Loan
Party was a Bermuda Loan Party, (bb) the Successor Company shall expressly
assume all the obligations of such Subject Loan Party under this Agreement and
the other Loan Documents to which such Subject Loan Party is a party immediately
prior to such transaction pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (cc) each Loan Guarantor
shall have confirmed on terms satisfactory to the Administrative Agent that its
Loan Guaranty shall apply to the Successor Company’s obligations under this
Agreement and the other Loan Documents, (dd) each Loan Party shall have
confirmed on terms satisfactory to the Administrative Agent that its obligations
under the Collateral Documents shall secure the Successor Company’s obligations
under this Agreement and the other Loan Documents, (ee) such transaction shall
not adversely affect the validity, perfection or priority of the Administrative
Agent’s security interest in the Collateral, (ff) the Administrative Agent shall
have received such other confirmations, instruments and documents as it may
reasonably request in connection with such merger or consolidation and (gg) the
Company shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such confirmations, instruments and documents delivered in
respect of this Agreement comply with this Agreement, the foregoing to be
reasonably satisfactory to the Administrative Agent. If all of the foregoing
conditions are satisfied on or prior to the consummation of such transaction,
the Successor Company will succeed to, and be substituted for, the relevant Loan
Party under this Agreement and the other Loan Documents; 

112

--------------------------------------------------------------------------------




     (iii) the Company and any of the Bermuda Borrowers may merge into or
consolidate with any newly formed Subsidiary, the sole purpose of which is to
change the jurisdiction of organization of such Borrower (a “Redomestication”),
but only if (A) the conditions set forth in Section 6.03(a)(ii)(B)(2)(bb)
through (gg) are satisfied on or prior the consummation of such transaction (it
being agreed that the relevant Borrower would be deemed the Subject Loan Party
for determining whether such conditions have been satisfied), (B) such
transaction could not reasonably be expected to result in (1) adverse tax
consequences to the Administrative Agent or the Lenders, as determined in their
sole and absolute discretion, or (2) a Material Adverse Effect, (C) with respect
to any Redomestication of the Company, the jurisdiction of organization of the
Company after such Redomestication is one of the states of the United States,
(D) with respect to any Redomestication of any other Borrower, the jurisdiction
of organization of such Borrower after such Redomestication be satisfactory to
the Administrative Agent in its sole and absolute discretion and (E) such
transaction is otherwise consummated in accordance with the Security Agreements.
If all of the foregoing conditions are satisfied on or prior to the consummation
of such Redomestication, the entity surviving such Redomestication will succeed
to, and be substituted for, the relevant Borrower under this Agreement and the
other Loan Documents;

     (iv) subject to Section 6.03(a)(iii) above, any Loan Party and any of the
Subsidiaries may change its type of organization or its jurisdiction of
organization in accordance with the Security Agreements;

     (v) any Subsidiary of the Borrowers (other than the Bermuda Borrowers) may
consummate a merger, dissolution, liquidation, consolidation or winding up, the
purpose of which is to effect a disposition otherwise permitted pursuant to
6.05(a)(iii), (g), (h) and (m); and

113

--------------------------------------------------------------------------------




     (vi) the Company may dispose of the Bermuda Borrowers (and the Bermuda
Borrowers may dispose of all or substantially all of their assets), so long as
(A) substantially simultaneously with the consummation of such transaction, the
Bermuda Obligations are repaid in full in cash and the Loan Documents are
amended in a manner satisfactory to the Administrative Agent to reflect that the
Bermuda Borrowers are no longer Borrowers or Loan Parties and (B) such
transaction is permitted under Section 6.05(g).

          (b) No Loan Party will, nor will it permit any of the Subsidiaries to,
engage in any business in any material respect other than the poultry industry
and businesses substantially similar, related or incidental thereto (including,
without limitation, processing, packaging, distribution and wholesales of
poultry and related or similar products).

          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. No Loan Party will, nor will it permit any of the Subsidiaries to,
acquire, hold, make or permit to exist any Investment, except:

     (a) (i) Permitted Investments and (ii) Investments which were Permitted
Investments when made, but only if such Permitted Investments cannot be divested
without the Loan Parties and the Subsidiaries incurring material monetary
penalties or losses;

     (b) Investments (other than loans and advances to Subsidiaries) in
existence, or committed to be made, on the Effective Date and described in
Schedule 6.04(b), and any renewal or extension thereof; provided that no such
renewal or extension thereof shall increase the amount of such Investment except
by an amount otherwise permitted by this Section 6.04 or change the fundamental
nature of such Investment in a manner not otherwise permitted under this Section
6.04 (provided that if any other provision of this Section 6.04 is utilized for
the foregoing purposes the related Investment shall be deemed to have been
acquired, held, made or permitted to exist under such provision to the extent of
such utilization);

     (c) Investments among the Borrowers and the Subsidiaries; provided that (i)
any loans and advances made by a Loan Party shall be evidenced by a promissory
note; (ii) the aggregate amount of Investments made by the Loan Parties in
Subsidiaries that are not Loan Parties (including all Investments in
Subsidiaries existing on the Effective Date) shall not exceed $61,842,689 at any
time outstanding, plus so long as at any time both before and after giving
effect to such Investment, on a Pro Forma Basis, (A) no Default or Event of
Default shall have occurred and be continuing, (B) the Borrowers shall be in
compliance with the covenant set forth in Section 6.13 (for the Test Period
ending immediately preceding such Investment for which financial statements have
been delivered pursuant to Section 5.01(a) or (b)) and (C) Availability shall
not be less than $200,000,000, an additional $100,000,000 at any time
outstanding (provided that if an Investment is acquired, held, made or permitted
to exist in accordance with this paragraph (c), it shall continue to be
permitted to exist notwithstanding that as of any subsequent date the Borrowers
are not able to satisfy the conditions set forth in clauses (A), (B) and (C)
above);

114

--------------------------------------------------------------------------------




     (d) Guarantees of the Company in respect of the Mexican Credit Facility,
and any refinancing, refunding, renewal, extension or replacement of the Mexican
Credit Facility permitted under Section 6.01(f);

     (e) loans or advances made by the Company or the Subsidiaries to its
employees and officers (and, solely with respect to travel and entertainment
expenses, directors) in the ordinary course of business for travel and
entertainment expenses, relocation costs, housing-related expenses, expenses
associated with the procurement or sale of personal residences of key employees
and officers and similar purposes up to a maximum of $5,000,000 in the aggregate
at any one time outstanding, and advances of payroll payments and expenses made
by the Company or the Subsidiaries to employees and officers to be treated as
expenses for accounting purposes and that are made in the ordinary course of
business and consistent with historical practice;

     (f) (i) Accounts and other trade credit extended in the ordinary course of
business, (ii) notes payable, or stock or other securities issued by Account
Debtors to a Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business
and (iii) Investments received in the ordinary course of business in connection
with the bankruptcy or reorganization of, or settlement of disputes with, or
judgments against, or foreclosure or deed in lieu of foreclosure with respect
to, customers and suppliers;

     (g) Investments in the form of and arising out of Swap Agreements permitted
by Section 6.07;

     (h) Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger, and any renewal or extension thereof provided that
no such renewal or extension thereof shall increase the amount of such
Investment except by an amount otherwise permitted by this Section 6.04 or
change the fundamental nature of such Investment in a manner not otherwise
permitted under this Section 6.04 (provided that if any other provision of this
Section 6.04 is utilized for the foregoing purposes the related Investment shall
be deemed to have been acquired, held, made or permitted to exist under such
provision to the extent of such utilization);

     (i) Investments received in connection with the dispositions of assets in
accordance with Section 6.05;

     (j) Investments constituting deposits of cash and Permitted Investments to
the extent such deposits are otherwise permitted under Section 6.02;

115

--------------------------------------------------------------------------------




     (k) Permitted Acquisitions; provided that the aggregate consideration paid
for all Permitted Acquisitions since the Effective Date (including, in each
case, Indebtedness assumed or Guaranteed in connection therewith (but excluding
Indebtedness remaining outstanding following such purchase or acquisition in
reliance on Section 6.01(e)), all obligations in respect of deferred purchase
price (including obligations under any purchase price adjustment but excluding
earnout or similar payments) and all other consideration payable in connection
therewith (including payment obligations in respect of noncompete, consulting
and similar agreements representing acquisition consideration, but excluding
obligations pursuant to agreements relating to the provision of services on
terms at least as favorable to the Company or the Subsidiaries as would have
been obtained if negotiated on an arms’-length basis with a third Person)) shall
not exceed the sum of (i) $50,000,000 plus (ii) the amount available under the
Additional Aggregate Basket, of which sum not more than $10,000,000 plus 50% of
the amount available under the Additional Aggregate Basket shall be paid as
consideration pursuant to a Permitted Acquisition in which the assets being
acquired are owned by, or the Equity Interests the subject of such acquisition
are of, any Subsidiary that is not to be a Domestic Subsidiary plus (iii)
$250,000,000, provided that, in the case of this subclause (iii), (A) both
immediately before and after giving effect to the consummation of each such
Permitted Acquisition, Availability on a Pro Forma Basis is not less than
$300,000,000 and (B) not more than $50,000,000 shall be paid as consideration
pursuant to a Permitted Acquisition in which the assets being acquired are owned
by, or the Equity Interests the subject of such acquisition are of, any
Subsidiary that is not to be a Domestic Subsidiary; provided further that if all
the Term B Loans have been paid in full in cash, the foregoing $50,000,000
limitation in subclause (iii)(B) shall not apply to Permitted Acquisitions in
which the assets being acquired are owned by, or the Equity Interests of such
Permitted Acquisitions are of, any Subsidiary that is organized under the laws
of Canada or the Republic of Mexico;

     (l) Investments constituting loans and advances to contract growers (i) in
an aggregate amount not to exceed $50,000,000 at any time outstanding and (ii)
for reasonable expenses, in each case as incurred in the ordinary course of
business;

     (m) Investments made by any Captive Insurance Company permitted by the
investment policies of such Captive Insurance Company which are set forth on
Schedule 6.04(m), and all amendments, supplements and all other modifications
thereto which are reasonably satisfactory to the Administrative Agent;

     (n) Guarantees by the Company or any of the Subsidiaries that are
consolidated with the Company on the Company’s financial statements of leases
(other than Capital Lease Obligations), accounts payable and accrued expenses of
the Company and the Subsidiaries that do not constitute Indebtedness, in each
case, entered into in the ordinary course of business;

     (o) Investments consisting of (i) Intercompany IRBs and Guarantees in
respect thereof, to the extent the incurrence (or the existence) of such
Intercompany IRBs or Guarantees, as applicable, is permitted under paragraph (j)
of Section 6.01, (ii) mergers and consolidations, purchases of all or
substantially all assets of a Person and assumption of assets pursuant to a
dissolution or liquidation of any Subsidiary, in each case to the extent such
mergers, consolidations and purchase or assumption of such assets, as the case
may be, are consummated pursuant to Section 6.03, (iii) any Restricted Payment
to the extent made pursuant to Section 6.08 (other than paragraph (a)(v)
thereof) and (iv) solely to the extent constituting an Investment, dispositions
of assets contemplated in Section 6.09(c)(v) (other than clause (A)(2) thereof);

116

--------------------------------------------------------------------------------




     (p) other Investments not otherwise permitted by this Section 6.04 in an
amount not to exceed $50,000,000, plus so long as at any time both before and
after giving effect to such Investment, on a Pro Forma Basis, (i) no Default or
Event of Default shall have occurred and be continuing, (ii) the Borrowers shall
be in compliance with the covenant set forth in Section 6.13 (for the Test
Period ending immediately preceding such Investment for which financial
statements have been delivered pursuant to Section 5.01(a) or (b)) and (iii)
Availability shall not be less than $300,000,000, an additional $150,000,000 at
any time outstanding; provided that if an Investment is acquired, held, made or
permitted to exist in accordance with this paragraph (p), it shall continue to
be permitted to exist notwithstanding that as of any subsequent date the
Borrowers are not able to satisfy the conditions set forth in clauses (i), (ii)
and (iii) above;

     (q) Investment in any Subsidiary that is a Captive Insurance Company in an
amount not to exceed the sum of (i) the amounts needed by such Captive Insurance
Company to maintain regulatory capital requirements plus (ii) such other amounts
that are reasonably needed in order to insure the risks of the Borrowers and the
Subsidiaries that such Captive Insurance Company is insuring;

     (r) Investments in the Equity Interests of any Farm Credit System
Institution that are required to be made pursuant to the governing documents of
such Farm Credit System Institution in order for such Farm Credit System
Institution to be a Lender or Voting Participant; and

     (s) other Investments in an aggregate amount not to exceed the amount
available under the Additional Equity Interest Basket;

     provided that no Investment shall be permitted under this Section 6.04 if
prohibited under Section 6.03.

          SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any
of the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest of any Subsidiary of the Company owned by it, nor
will any Borrower permit any Subsidiary to issue any additional Equity Interest
in such Subsidiary, except:

     (a) sales, transfers and dispositions (other than to any Borrower or any
Subsidiary) of (i) inventory in the ordinary course of business; and (ii) used,
obsolete, worn out or surplus equipment or property in the ordinary course of
business;

     (b) sales, transfers and dispositions to any Borrower or any Subsidiary;
provided that (i) if any such sales, transfers or dispositions are in the form
of any Investment, such sales, transfers or dispositions shall be made in
compliance with Section 6.04(c), (o), (p) or (s) and (ii) any such sales,
transfers or dispositions to a Subsidiary that is not a Loan Party shall be made
in compliance with Section 6.09;

117

--------------------------------------------------------------------------------




     (c) sales, transfers and dispositions of (i) accounts receivable or note
receivables in connection with the compromise, settlement or collection thereof
and (ii) Investments received in connection with the bankruptcy or
reorganization of, or settlement of disputes with, or judgments against, or
foreclosure or deed in lieu of foreclosure with respect to, customers and
suppliers of the Borrowers or the Subsidiaries;

     (d) sales, transfers and dispositions of (i) cash and Permitted Investments
and other investments permitted by each of Section 6.04(a)(ii), (e), (f)(ii),
(f)(iii), (m) or (r), and (ii) Investments described in items 2 through 18 of
Schedule 6.04(b);

     (e) sale and leaseback transactions permitted by Section 6.06;

     (f) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and

     (g) sales, transfers and other dispositions of assets (other than Equity
Interests in a wholly-owned Subsidiary, unless all Equity Interests in such
Subsidiary are sold) that are not permitted by any other paragraph of this
Section; provided that (i) the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (g) shall
not exceed $100,000,000 during any Fiscal Year and (ii) at the time of and
immediately after giving effect to any such sale, transfer or other disposition
or a commitment of any Borrower or Subsidiary with respect thereto, whichever
comes first, on a Pro Forma Basis, (A) no Default or Event of Default shall have
occurred and be continuing and (B) if such sale, transfer or other disposition
is of an operating facility, line of business or Subsidiary the Borrowers shall
be in compliance with the covenant set forth in Section 6.13 (for the Test
Period ending immediately preceding such sale, transfer or other disposition for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b));

     (h) sales, transfers, leases or other dispositions by the Company or any of
its Subsidiaries of assets that were acquired in connection with a Permitted
Acquisition (other than Equity Interests in a wholly-owned Subsidiary, unless
all Equity Interests in such Subsidiary are sold); provided that any such sale,
transfer, lease or other disposition shall be made or contractually committed to
be made within 270 days of the date such assets were acquired by the Company or
such Subsidiary;

     (i) licensing and cross-licensing arrangements involving any intellectual
property of the Company or any of the Subsidiaries in the ordinary course of
business;

     (j) sales, transfers, leases, and other dispositions of property that is
exchanged, or the proceeds thereof are applied, in each case, in a substantially
contemporaneous acquisition of similar replacement property;

     (k) leases, subleases, licenses or sublicenses of property in the ordinary
course of business that do not materially interfere with the business of the
Company and its Subsidiaries;

118

--------------------------------------------------------------------------------




     (l) sales, transfers, leases and other dispositions of property in the
ordinary course of business consisting of the abandonment of intellectual
property rights which, in the reasonable good faith determination of the Company
and in the exercise of its reasonable business judgment, are not material to the
conduct of the business of the Company and its Subsidiaries;

     (m) sales, transfers, leases and other dispositions of Investments in joint
ventures and non-wholly owned Subsidiaries of the Company to the extent required
by, or made pursuant to, buy and sell arrangements or similar arrangements
between the parties holding the Equity Interests of such Persons set forth in
joint venture arrangements or similar binding agreements;

     (n) sales, transfers, leases and other dispositions of real property and
related assets in the ordinary course of business in connection with relocation
of officers or employees of the Company and the Subsidiaries;

     (o) voluntary terminations of Swap Agreements;

     (p) the expiration of any option to buy or sell any real or personal
property; and

     (q) Liens permitted by Section 6.02, Investments permitted by Section 6.04
and Restricted Payments permitted by Section 6.08;

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for (x) fair value (other than those permitted by
paragraphs (b), (f), (i), (k), (l), (m), (p) and (q) above) and (y) at least 75%
cash consideration (other than those permitted by paragraphs (b), (f), (i), (j),
(l), (m), (p) and (q) above), in each case other than Excluded Transactions (it
being understood that the exclusions set forth in this proviso shall not limit
the effect of Section 6.09); and provided, further, that no sale, transfer or
other disposition shall be permitted under this Section 6.05, if prohibited
under Section 6.03).

          SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor
will it permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such arrangement (a) involving a sale of any fixed
or capital assets by any Borrower or any Subsidiary that is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset and is consummated within 180 days after such Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset and (b)
that is made in accordance with Section 6.01(e) or (t)(ii).

          SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit
any of the Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or Investment
of any Borrower or any Subsidiary and not for speculative purposes; and (b) in
accordance with the Commodity Price Risk Management Guidelines attached hereto
as Schedule 6.07 or as otherwise approved by the Administrative Agent in its
Permitted Discretion.

119

--------------------------------------------------------------------------------




          SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
and Management Fees. (a) No Loan Party will, nor will it permit any of the
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except

     (i) each Borrower may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in shares of its common stock;

     (ii) Subsidiaries may declare and pay dividends ratably with respect to, or
purchase, redeem, retire, acquire, cancel or terminate, ratably, their Equity
Interests;

     (iii) the Company may make Restricted Payments in the form of the purchase
or redemption of (A) Equity Interests of the Company held by present or former
directors, officers or employees of the Company or any of its Subsidiaries (or
the estate, heirs, family members, spouses or former spouses of any of the
foregoing) or by any employee stock or similar plan or agreement; provided that
the aggregate amount of such Restricted Payments under this clause (a)(iii)(A)
shall not exceed in any Fiscal Year $10,000,000 and (B) fractional shares of
stock;

     (iv) the Company may make Restricted Payments in any Fiscal Year in an
aggregate amount not to exceed 50% of cumulative Net Income since the beginning
of Fiscal Year 2012 as reported in the Company’s annual audited financial
statements delivered, from time to time, pursuant to Section 5.01(a); provided
that at the time of such Restricted Payment and after giving effect thereto and
to any borrowing in connection therewith, on a Pro Forma Basis (i) the Borrowers
shall be in compliance with the covenant set forth in Section 6.13, (ii) no
Default or Event of Default shall have occurred and be continuing, (iii)
Availability is not less than $300,000,000 and (iv) Net Income for the prior
four Fiscal Quarters is not less than $100,000,000.

     (v) Restricted Payments made to acquire the common stock in a Subsidiary
held by one or more minority shareholders to the extent such acquisition is
permitted pursuant to Section 6.04;

     (vi) Tax Distributions;

     (vii) non-cash repurchases of Equity Interests deemed to occur upon the
exercise or vesting of stock options or similar Equity Interests if such
repurchased Equity Interests represent a portion of the exercise price of such
options or payments of Taxes made by the Company or the Subsidiaries in respect
of options or similar Equity Interests exercised or vested in connection with
such Equity Interests;

     (viii) Restricted Payments in an aggregate amount not to exceed the then
amount available under the Additional Equity Interest Basket; and

120

--------------------------------------------------------------------------------




     (ix) to the extent constituting a Restricted Payment, the Loan Parties may
enter into the transactions permitted pursuant to (A) Section 6.03(a)(i),
(a)(ii) or (a)(iii) for the purpose of paying the acquisition consideration
pursuant to any merger or consolidation referred to therein; (B) Section
6.03(a)(i) or (a)(v) in connection with any liquidation or dissolution referred
to therein; or (C) Section 6.05 (other than Section 6.05(g)).

     (b) No Loan Party will, nor will it permit any of the Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any unsecured Indebtedness that is Material
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:

     (i) payment of regularly scheduled interest and principal payments as and
when due, subject to any restrictions set forth in this Agreement;

     (ii) any refinancing, refunding, extension, renewal or replacement of such
Indebtedness to the extent permitted by Section 6.01; and

     (iii) any payment or other distribution of, or in respect of, or any
repurchase, redemption, retirement, acquisition, cancellation or termination, at
any time and from time to time, of all or any portion of such Indebtedness in an
amount not to exceed the amount available under the Additional Equity Interest
Basket or in exchange for Equity Interests of the Company or any direct or
indirect parent of the Company.

     (c) No Loan Party will, nor will it permit any of the Subsidiaries to, make
or agree to pay any Management Fees if any Default or Event of Default shall
have occurred and be continuing or would result therefrom.

          SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor
will it permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except

     (a) transactions that (i) are in the ordinary course of business and (ii)
are at prices and on terms and conditions not less favorable to such Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties;

     (b) transactions between or among any Loan Parties not involving any other
Affiliate;

     (c) the following transactions between or among any Loan Parties and any
Subsidiaries that are not Loan Parties:

     (i) any Indebtedness permitted under Section 6.01(b), (c), (d), (j), (k),
(r) and (y) and any refinancing, refunding, extension, renewal or replacement of
any of the foregoing permitted under Section 6.01;

121

--------------------------------------------------------------------------------




     (ii) any transaction permitted under Section 6.03(a);

     (iii) any Investments permitted under Section 6.04(b), (c), (e), (h), (o),
(p), (q) and (s);

     (iv) Guarantees permitted under Section 6.01(b), (d), (f), (i), (j) and (k)
and 6.04(b), (c), (d), (h), (n), (o)(i) and (s) (provided that this paragraph
(iv) shall only extend to the Borrower or Subsidiary whose obligations are being
Guaranteed and not to the beneficiary of such Guarantee); and

     (v) any sale, transfer or other disposition of (A) Inventory in the
ordinary course of business and consistent with historical practice to (1) any
Subsidiary other than PPC Mexico and its subsidiaries and (2) PPC Mexico or any
of its subsidiaries or (B) any other personal property (other than Inventory) in
an aggregate amount (determined in relation to the net book value of such
property) not to exceed $25,000,000 per Fiscal Year; provided that, with respect
to clause (A)(1) above, all the net cash flow of each such Subsidiary shall be
promptly paid to the Company; and provided, further, that, with respect to
clause (B) above, any proceeds received within one year of the initial sale,
transfer or other disposition of such property by a Subsidiary that is not a
Loan Party from the re-disposition of such property shall be promptly paid to
the Loan Party that sold, transferred or otherwise disposed of such property to
such Subsidiary in the form received (net of any amounts previously paid to such
Loan Party as consideration for such disposition), either as sales proceeds or
as a dividend or other distribution (the “Excluded Transactions”);

     (vi) any Liens permitted by 6.02(c), (e), (j) and (k);

     (d) any transaction permitted by Section 6.08(a), 6.08(b)(iii) (to the
extent utilizing amounts available pursuant to the Additional Equity Interest
Basket) or 6.12(b);

     (e) the payment of reasonable fees to directors of any Borrower or any
Subsidiary who are not employees of such Borrower or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business;

     (f) any issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by a Borrower’s
board of directors;

     (g) employment, severance agreements, change of control or other similar
agreements or arrangements entered into in the ordinary course of business;

     (h) subscription agreements or similar agreements pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, directors and officers of the Company or the Subsidiaries;

122

--------------------------------------------------------------------------------




     (i) any purchase, sale or resale of common Equity Interests of or
contributions to the common equity capital of the Company, in each case, by, for
or on behalf of the Company or a stockholder thereof (including any customary
agreement in connection therewith); provided that any purchase or sale of common
Equity Interests by the Company or any Loan Party shall be subject to Section
6.09(a)(ii);

     (j)

     (k) transactions exclusively among Subsidiaries that are not Loan Parties;

(l) the following transactions with any Affiliate that is not a Subsidiary

     (i) Indebtedness permitted under Section 6.01(b), (r) and (y); and

     (ii) Investments permitted under Section 6.04(b), (e), (h), (p) (provided
that the relevant Investments are at prices and on terms and conditions not less
favorable than could be obtained on an arm’s-length basis from unrelated third
parties), (r) and (s).

          SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it
permit any of the Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of the
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Secured Obligations (and any refinancing,
refunding, extension, renewal or replacement thereof), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests or to make or repay loans or advances to any Borrower or
any other Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Subsidiary; provided that the foregoing shall not apply to (i) restrictions and
conditions imposed by Requirements of Law or by any Loan Document; (ii)
restrictions and conditions imposed on the Loan Parties existing on the
Effective Date identified on Schedule 6.10 and amendments, modifications,
extensions renewals, replacements or refinancings thereof (but shall apply to
any refinancing, refunding, extension, renewal or replacement of, or any
amendment or modification expanding the scope of, any such restriction or
condition); (iii) restrictions and conditions imposed upon the Company (but
solely with respect to the Equity Interests held by the Company in PPC Mexico),
PPC Mexico and its Subsidiaries under the Mexican Credit Facility and any
refinancing, extension, renewal or replacement thereof permitted under Section
6.01(f); (iv) customary restrictions and conditions contained in agreements
relating to the sale, transfer, lease or other disposition of a Subsidiary or
asset in a transaction permitted under Section 6.05 pending such sale, transfer,
lease or other disposition, (provided that such restrictions and conditions
apply only to the Subsidiary or asset that is to be sold, transferred, leased or
otherwise disposed and such sale, transfer, lease or other disposition is
otherwise permitted hereunder); (v) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures or Equity
Interests therein entered into in the ordinary course of business; (vi)
customary provisions contained in leases, subleases, licenses or sublicenses of
intellectual property and other similar agreements entered into in the ordinary
course of business that do not materially interfere with the business of the
Company and its Subsidiaries; and (vii) any agreement in effect at the time such
Person becomes a Subsidiary of the Company, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary of the
Company (provided that such restrictions and conditions apply only to such
Subsidiary and its assets, and not any Loan Party or other Subsidiary or the
assets of any Loan Party or other Subsidiary); and provided, further, that
clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness or sale and leaseback
transactions otherwise permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(B) customary provisions in any agreement entered into in the ordinary course of
business restricting the assignment thereof.

123

--------------------------------------------------------------------------------




          SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor
will it permit any of the Subsidiaries to, amend, modify or waive any of its
rights under (a) any agreement relating to any Indebtedness the payment of which
is subordinated to payment of the Obligations (including the Permitted
Subordinated Indebtedness); (b) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents; (c) any Material Agreement; (d) the Mexican Credit Facility or the
guarantee by the Company thereof; or (e) any Senior Note Document, in each case
to the extent any such amendment, modification or waiver:

     (i) could reasonably be expected to be materially adverse to the rights,
interests or privileges of the Administrative Agent or the other Lender Parties
or their ability to enforce the same;

     (ii) solely with respect to Section 6.11(a), results in the imposition or
expansion in any material respect of any restriction or burden on the Borrowers
or any of the Subsidiaries; or

     (iii) individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

          SECTION 6.12. Capital Expenditures. The Borrowers will not, nor will
they permit any Subsidiary to, incur or make any Capital Expenditures during any
Fiscal Year in an amount exceeding the sum of (a) $350,000,000 and (b) any
amounts available under the Additional Equity Interest Basket.

          SECTION 6.13. Minimum Consolidated Tangible Net Worth. The Borrowers
will not permit Consolidated Tangible Net Worth, as of the last day of any
Fiscal Quarter, to be less than the sum of (a) $600,000,000 plus (b) 50% of the
cumulative Net Income (excluding any losses) of the Company and the Subsidiaries
as reported in the Company’s audited financial statements beginning with such
financial statements delivered for Fiscal Year 2014 plus (c) $150,000,000 if any
Restricted Payments have been made pursuant to Section 6.08(a)(iv) (it being
understood that such increase shall only occur once during the term of this
Agreement).

          SECTION 6.14. Change in Fiscal Year. No Borrower will make any change
in its fiscal year.

124

--------------------------------------------------------------------------------




ARTICLE VII

EVENTS OF DEFAULT

          If any of the following events (any such event, an “Event of Default”)
shall occur:

     (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

     (b) the Borrowers shall fail to pay any interest on any Loan or any fee or
any other Obligation (other than an amount referred to in paragraph (a) of this
Article) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;

     (c) any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in this Agreement or any other Loan Document,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document,
shall prove to have been incorrect in any material respect (or, in the case of
any representation, warranty or statement qualified by materiality, in any
respect) when made or deemed made;

     (d) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;

     (e) subject to paragraph (o) below, any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those which constitute a default under another
Section of this Article), and such failure shall continue unremedied for a
period of (i) two Business Days if such breach relates to the terms or
provisions of Section 5.01(f) (or, if such breach is of the requirement to
report weekly pursuant to the parenthetical of Section 5.01(f), three Business
Days); (ii) 10 Business Days after notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.02 (other than Section 5.02(a)), 5.03 (other
than with respect to a Loan Party’s existence), 5.06 or 5.07(b); or (iii) 30
days after notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement;

     (f) any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
the expiration of any applicable grace periods provided for therein;

     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the expiration of any applicable grace periods provided for therein) the holder
or holders of any such Indebtedness or any trustee or agent on its or their
behalf to cause any such Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (it being understood that margin calls in respect of Swap Agreements
shall not constitute a defeasance or default in respect thereof); provided that
this paragraph (g) shall not apply to Indebtedness secured by assets that are
voluntarily sold, transferred or disposed of, or that become subject to a
casualty or condemnation event, that becomes due as a result of any such sale,
transfer or disposition (including as a result of a casualty or condemnation
event and to the extent such sale, transfer or disposition is not prohibited
under this Agreement);

125

--------------------------------------------------------------------------------




     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, reorganization or other
relief in respect of a Loan Party or any Subsidiary of any Loan Party or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed or unstayed for 90 days or an
order or decree approving or ordering any of the foregoing shall be entered;

     (i) any Loan Party or any Subsidiary of any Loan Party shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect; (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Article; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors; or (vi)
take any action for the purpose of effecting any of the foregoing;

     (j) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (to the extent not adequately covered by insurance as
to which the insurer has not denied coverage) shall be rendered against any Loan
Party, any Subsidiary or any combination thereof and the same shall remain
unpaid, unbonded or undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to execute to enforce any such judgment (as opposed
to filing or recording such judgment) or any Loan Party or any Subsidiary shall
fail within 60 days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

126

--------------------------------------------------------------------------------




     (l) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

     (m) a reasonable basis shall exist for the assertion against any Loan Party
or any Subsidiary, or any predecessor in interest of any Loan Party or any
Subsidiary, of (or there shall have been asserted against any Loan Party or any
Subsidiary) a claim for any Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

     (n) a Change in Control shall occur;

     (o) the occurrence of any “Event of Default” (as defined in the U.S.
Security Agreement);

     (p) any Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken by (i) any Loan Party or any of its Affiliates or (ii) any
other Person (other than a Lender Party or its Affiliates) if, in the case of
this clause (ii), such action has a reasonable likelihood of being determined in
a manner adverse to the Loan Parties, to discontinue or to assert the invalidity
or unenforceability of any Loan Guaranty or any Loan Guarantor shall deny that
it has any further liability under any Loan Guaranty to which it is a party, or
shall give notice to such effect (except as expressly provided for herein);

     (q) any Collateral Document shall for any reason fail to create a valid,
perfected first priority security interest (subject to Permitted Liens) in any
Collateral purported to be covered thereby (other than to the extent such
failure results from failure by the Administrative Agent to file UCC financing
statements or continuation statements under the UCC in respect of such security
interest), except as permitted by the terms of any Collateral Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken by (i) any Loan Party or any of its Affiliates or (ii) any other
Person (other than a Lender Party or its Affiliates) if, in the case of this
clause (ii), such action has a reasonable likelihood of being determined in a
manner adverse to the Loan Parties, to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or

     (r) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans and other Obligations then outstanding
to be due and payable in whole (or in part, in which case any Obligations not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans and other Obligations so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event with respect to the Borrowers described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans and other Obligations then outstanding, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers.
Upon the occurrence and the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

127

--------------------------------------------------------------------------------




ARTICLE VIII

ADMINISTRATIVE AGENT; COLLATERAL AGENT; OTHER AGENTS

          SECTION 8.01. Administrative Agent.

          Each of the Lender Parties hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Loan Parties or any Subsidiary of a Loan
Party or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02); and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of the Subsidiaries
that is communicated to or obtained by the Person serving as Administrative
Agent or any of its Affiliates in any capacity. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower Representative or a Lender Party, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document; (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document; (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document; (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth or in
connection with any Loan Document; (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document; (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral; or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

128

--------------------------------------------------------------------------------




          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication reasonably believed by it to be genuine, correct, and to have been
authorized, signed or sent by the proper Person. The Administrative Agent also
may rely upon any statement made to it orally or by telephone and reasonably
believed by it to be made or authorized by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts reasonably selected by it, and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent in its reasonable discretion. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
subagent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) in the absence of a continuing Event of
Default, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and the Borrower Representative and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lender Parties, appoint a successor Administrative Agent which shall be a
commercial bank or an Affiliate of any such commercial bank, in either case
acceptable to the Borrower Representative in the absence of a continuing Event
of Default (such acceptance not to be unreasonably withheld or delayed). In
addition, if the Administrative Agent is a Defaulting Lender, the Required
Lenders shall have the right, with the consent of the Borrower Representative
(such consent not to be unreasonably withheld or delayed) in the absence of a
continuing Event of Default, to appoint a successor. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges,
obligations and duties of the retiring (or retired) or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article, Sections 2.18(c) and 9.03 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.

129

--------------------------------------------------------------------------------




          Each Lender Party acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender Party also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

          SECTION 8.02. Collateral Agent.

          Each of the Lender Parties hereby irrevocably appoints the Collateral
Agent as its agent hereunder and under the other Loan Documents and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

          The Person serving as Collateral Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Collateral Agent, and such Person
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Collateral Agent hereunder.

          The Collateral Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Collateral Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing; (b) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except as expressly
set forth in this Agreement; and (c) except as expressly set forth in the Loan
Documents, the Collateral Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any Loan
Party or any of the Subsidiaries that is communicated to or obtained by the
Person serving as the Collateral Agent or any of its Affiliates in any capacity.
The Collateral Agent shall not be liable for any action taken or not taken by it
in the absence of its own gross negligence or willful misconduct. The Collateral
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document; (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document; (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document; (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth or in
connection with any Loan Document; (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document; (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral; or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.

130

--------------------------------------------------------------------------------




          The Collateral Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication reasonably believed by it to be genuine, correct and to have been
authorized, signed or sent by the proper Person. The Collateral Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts reasonably selected by it, and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

          The Collateral Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Collateral Agent in its reasonable discretion. The Collateral Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Collateral Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Collateral Agent.

          Subject to the appointment and acceptance of a successor Collateral
Agent as provided in this paragraph, the Collateral Agent may resign at any time
by notifying the Lenders, the Administrative Agent, the Issuing Banks and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower Representative (such consent
not to be unreasonably withheld or delayed) in the absence of continuing Event
of Default, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and the Borrower Representative and shall have accepted
such appointment within 30 days after the retiring Collateral Agent gives notice
of its resignation, then the retiring Collateral Agent may, on behalf of the
Lender Parties, appoint a successor Collateral Agent which shall be a commercial
bank or an Affiliate of any such commercial bank, in either case acceptable to
the Borrower Representative in the absence of a continuing Event of Default
(such acceptance not to be unreasonably withheld or delayed). Upon the
acceptance of its appointment as Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges, obligations and duties of the retiring (or retired) Collateral
Agent, and the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder.

131

--------------------------------------------------------------------------------




          The fees payable by the Borrowers to a successor Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and successor Collateral Agent. After any Collateral
Agent’s resignation hereunder, the provisions of this Article, Sections 2.18(c)
and 9.03 shall continue in effect for the benefit of such retiring Collateral
Agent, its sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Collateral Agent.

          Each Lender Party hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the Collateral Agent; (b) the Collateral
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Collateral Agent undertakes no obligation to update, correct or
supplement the Reports; and (d) it will not share the Report with any Loan Party
or any other Person, and will otherwise keep all Reports confidential in
accordance with Section 9.12, except as otherwise permitted pursuant to this
Agreement.

          SECTION 8.03. Other Agents. The Joint Syndication Agents, the Joint
Documentation Agents, the Joint Lead Arrangers and the Joint Bookrunners shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.

ARTICLE IX

MISCELLANEOUS

          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

          (i) if to any Loan Party, to the Borrower Representative at:

               Pilgrim’s Pride Corporation
               1770 Promontory Circle
               Greeley, Colorado 80634
               Attention: Dennis Roerty, Head of Finance
               Fabio Sandri, Chief Financial Officer
               Facsimile No: (970) 336-6616

132

--------------------------------------------------------------------------------




          (ii) if to the Administrative Agent or the Swingline Lender, to CoBank
or CoBank, FCB at:

               CoBank, ACB
               5500 South Quebec Street
               Greenwood Village, Colorado 80111
               Attention: Syndications Coordinator, Corporate Finance Division
               Facsimile No: (303) 694-5830

     (iii) if to any other Lender, Agent or Issuing Bank to it at its address or
facsimile number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when delivery has been confirmed; provided that if delivery is not confirmed
during normal business hours for the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient.

          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, unless otherwise agreed by the Administrative Agent. The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that if not given during the normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient.

          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

133

--------------------------------------------------------------------------------




          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any
Lender Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lender Parties hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.

          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended, restated or otherwise
modified except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders; or
(ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and each Loan
Party that is a party thereto, with the consent of the Required Lenders;
provided that no such agreement shall:

          (A) increase the Commitment of any Lender without the written consent
of such Lender and any Voting Participant directly affected thereby, it being
understood that waivers, amendments, restatements or other modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate commitments shall not constitute increases in any
Commitment (provided that the Administrative Agent may make Protective Advances
as set forth in Section 2.04);

          (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees or the Make-Whole Amount payable hereunder, or modify the
events giving rise to a payment of the Make-Whole Amount set forth in Sections
2.17(b)(x), (y) and (z), in each case without the written consent of each Lender
and Voting Participant directly affected thereby; provided that nothing in this
paragraph (B) shall restrict the ability of any Lender to reduce or forgive any
amounts payable to such Lender with respect to any Loan or Letter of Credit
without the consent of any other Lender or Voting Participant;

          (C) except as otherwise provided in Sections 9.02(b)(I) and (J) below,
extend the maturity of any Loan or postpone any scheduled date of payment of the
regularly scheduled installment payments of principal of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender and Voting Participant directly affected
thereby;

          (D) change Section 2.19(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
and Voting Participant directly affected thereby;

134

--------------------------------------------------------------------------------




          (E) (1) increase the advance rates set forth in the definition of
“Borrowing Base” or (2) make changes affecting (x) eligibility criteria, as such
eligibility criteria are in effect on the Effective Date (including adding new
categories of eligible assets or eliminating any categories of Reserves) under
the Borrowing Base or (y) the definition of “Dilution Reserve” or “Value of
Eligible Inventory”, in each case having the effect of increasing Availability,
without the written consent of the Required Lenders and the Required Revolving
Lenders (each voting as a separate class);

          (F) change (1) any of the provisions of this Section, (2) the
definitions of “Required Lenders”, “Required Revolving Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, or (3) the
definition of “Change in Control”, in each case without the written consent of
each Lender and Voting Participant;

          (G) release any Loan Guarantor from its obligation under any Loan
Guaranty to which it is a party (except as otherwise permitted herein, including
without limitation pursuant to Sections 6.03 and 6.05, or in the other Loan
Documents), without the written consent of each Lender and Voting Participant;

          (H) except as provided in paragraph (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender and Voting Participant;

          (I) reduce the amount of, or extend the payment date for, any required
mandatory prepayments pursuant to Section 2.12 (other than required mandatory
prepayments of the Excess Cash Flow pursuant to Section 2.12(d), without the
written consent of the Required Lenders; or

          (J) reduce the amount of, or extend the payment date for, any required
mandatory prepayments of Excess Cash Flow pursuant to Section 2.12(d), without
the written consent of each Lender and Voting Participant;

provided, further, that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, the Swingline Lender or any Issuing
Bank hereunder without the prior written consent of such Agent, the Swingline
Lender or such Issuing Bank, as applicable; (ii) amendments pursuant to Section
2.10(d) shall be effective as described therein; and (iii) when a Defaulting
Lender shall exist, Section 2.21 shall control with respect to voting of such
Lender or Voting Participant that is a Defaulting Lender. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04.

135

--------------------------------------------------------------------------------




          (c) The Lender Parties hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender Party; (ii) constituting property being sold or disposed of
if the Loan Party disposing of such property certifies to the Administrative
Agent that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty provided by
such Subsidiary; (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement; (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII; (v) as provided in the Collateral
Documents; or (vi) to the extent required under Section 5.13(b). Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Nothing in this paragraph shall relieve the
Administrative Agent of any obligations to release the Liens on any Collateral
to the extent required under any Loan Document if the Loan Parties have
satisfied the conditions for such release.

          (d) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders or Voting Participants is not obtained (any such Lender
or Voting Participant whose consent is necessary but not obtained being referred
to herein as a “Non-Consenting Lender”), then the Borrowers may elect to replace
a Non-Consenting Lender as a Lender party to this Agreement or, with the consent
of the Required Lenders, terminate the Commitments of such Lender and repay all
non-contingent Obligations of the Borrowers owing to such Lender relating to the
Loans held by such Lender as of such termination date; provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of paragraph (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.16 and 2.18, and (2) an amount, if any,
equal to the payment which would have been due to such Lender or Voting
Participant on the day of such replacement under Section 2.17(a) had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

136

--------------------------------------------------------------------------------




          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) Except as
provided in Section 2.23, the Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Joint Lead Arrangers and their respective Affiliates, including the reasonable
and documented out-of-pocket fees, charges and disbursements of a single New
York legal counsel for the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates, and one local counsel in each jurisdiction that the
Administrative Agent may deem appropriate in its good faith discretion, in
connection with the syndication and distribution (including via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable and documented out-of-pocket expenses
(limited, in the case of attorneys’ fees, to the reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel) incurred
by the applicable Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of a single general legal counsel to
collectively represent the Administrative Agent, the Lenders, the Joint Lead
Arrangers and their respective Affiliates, and of a single local legal counsel
to collectively represent the Administrative Agent, the Lenders, the Joint Lead
Arrangers and their respective Affiliates in each jurisdiction that the
Administrative Agent may deem appropriate in its good faith discretion, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable and documented out-of pocket expenses incurred in
connection with any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Reasonable and documented out-of-pocket expenses
being reimbursed by the Borrowers under this Section include, without limiting
the generality of the foregoing, costs and expenses incurred in connection with:

(A) subject to Section 5.11, appraisals and insurance reviews;

(B) subject to Section 5.12, field examinations and the preparation of Reports
based on the fees charged by a third party retained by the Collateral Agent;

(C) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(D) taxes, fees and other charges, if any, for (1) Lien and title searches and
title insurance and (2) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

(E) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take (other than items
being contested in good faith or Taxes being contested or not paid in compliance
with Section 5.04); and

(F) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

137

--------------------------------------------------------------------------------




          (b) Except as provided in Section 2.23, the Borrowers shall, jointly
and severally, indemnify each Lender Party and Related Party thereof (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, incremental taxes,
liabilities and related expenses (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one general legal counsel for
all of the Indemnitees, taken as a whole, one local legal counsel for all of the
Indemnitees, taken as a whole, in each jurisdiction that the Administrative
Agent may deem appropriate in its good faith discretion, and, solely in the case
of a conflict of interest, one additional legal counsel for all of the
Indemnitees, taken as a whole) (collectively, a “Loss”) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby; (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of the Subsidiaries; (iv) the failure of the Borrowers to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by the Borrowers for Taxes
pursuant to Section 2.18; or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any particular
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.

          (c) To the extent that the Borrowers fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, an Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, such Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent,
such Issuing Bank or the Swingline Lender in its capacity as such.

          (d) To the extent permitted by Requirements of Law, no Loan Party
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

138

--------------------------------------------------------------------------------




          (e) All amounts due under this Section shall be payable not later than
10 Business Days after written demand therefor, which demand shall set forth the
basis for such claim in reasonable detail.

          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that (i)
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and Voting
Participant (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Issuing Banks and the Lender
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

          (A) the Borrower Representative; provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, any other Person under common control with such Lender,
an Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

          (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender, any other Person under common control with such Lender or
an Approved Fund; and

          (C) in the case of an assignment of Revolving Commitments or Revolving
Loans, the Issuing Banks and the Swingline Lender.

          (ii) Assignments shall be subject to the following additional
conditions:

          (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or any other Person under common control with such Lender, or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
or Loans of any Class, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;

139

--------------------------------------------------------------------------------




          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this paragraph shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

          (C) no assignment shall be made to (1) the Company, the Parent Entity
or any of their respective Affiliates or Subsidiaries or (2) any natural Person;

          (D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with, in each case
other than an assignment by a Lender to any of its Affiliates or any other
Person under common control with such Lender, a processing and recordation fee
of $3,500; and

          (E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and Requirements of Law, including Federal and state
securities laws.

          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17(a), 2.18 and 9.03). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers and the Lender Parties, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the other Agents, the Issuing Banks and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the Agents, any Issuing Bank and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

140

--------------------------------------------------------------------------------




          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04, 2.05,
2.06(d) or (e), 2.07(b), 2.19(c) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

          (c) (i) Subject to Section 9.04(f), any Lender may, without the
consent of the Borrowers, the Administrative Agent or any other Lender Party,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrowers, the
Administrative Agent and the other Lender Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that requires the vote of (1)
all the Lenders or (2) each directly affected Lender, to the extent that such
Lender is directly affected by any such amendment, modification or waiver and
such Participant holds a participation in such Lender’s obligations under this
Agreement. Subject to paragraph (c)(ii) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.16,
2.17(a) and 2.18 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by Requirements of Law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.19(c) as though it were a Lender.

          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.16 or 2.18 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower Representative’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.18 unless the Borrower Representative is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.18(e) as though it were a Lender.

141

--------------------------------------------------------------------------------




          (d) Each Lender that sells a participating interest in any Loan,
Commitment or other interest to a Participant shall, as agent of the Borrower
solely for the purpose of this Section 9.04(d), record in book entries
maintained by such Lender the name and the amount of the participating interest
of each Participant entitled to receive payments in respect of such
participating interests; provided that such Lender shall have no obligation to
show such book entries to any Loan Party.

          (e) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

          (f) Notwithstanding anything in this Section 9.04 to the contrary, any
Farm Credit System Institution that (i) is the owner of a participation in any
Commitment (including any Loans outstanding thereunder) initially in the amount
of at least $10,000,000; (ii) is, by written notice to the Borrowers and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit System Institution so designated, a
“Voting Participant”); and (iii) receives the prior written consent of the
Borrower Representative (such consent of the Borrower Representative not to be
unreasonably withheld or delayed and not to be required if any Event of Default
has occurred and is continuing) and the Administrative Agent to become a Voting
Participant, shall be entitled to vote for so long as such Farm Credit System
Institution owns such participation and notwithstanding any subparticipation by
such Farm Credit System Institution (and the voting rights of the selling Lender
shall be correspondingly reduced, on a dollar for dollar basis), as if such
Voting Participant were a Lender, on any matter requiring or allowing a Lender
to provide or withhold its consent, or to otherwise vote on any proposed action.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name, as well as all contact information
required for an assignee in the Assignment and Assumption; and (B) state the
dollar amount of the participation purchased. The selling Lender and the Voting
Participant shall notify the Administrative Agent and the Borrower
Representative within three Business Days of any termination of, reduction or
increase in the amount of, such participation. The Borrowers and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph (f). The voting rights
hereunder are solely for the benefit of the Voting Participants and shall not
inure to any assignee or participant of a Voting Participant.

          (g) The Borrowers acknowledge and agree that CoBank, FCB and the Farm
Credit System Institutions identified on Exhibit N (collectively, the “Initial
Farm Credit Participants”) have entered into certain participation agreements,
whereby a certain percentage of CoBank FCB’s Commitment and the Loans
outstanding from time to time have been participated to the Initial Farm Credit
Participants according to the term of such agreements. The Borrowers and the
Administrative Agent hereby consent to the Initial Farm Credit Participants
becoming Voting Participants in accordance with Section 9.04(f), and acknowledge
that the inclusion of this Section 9.04(g) constitutes receipt of the Voting
Participant Notifications with respect to the Initial Farm Credit Participants
as required by Section 9.04(f).

142

--------------------------------------------------------------------------------




          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any other
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17(a), 2.18, 9.03, 9.09 and 9.10 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. The provisions of Section 9.12 shall
survive and remain in full force and effect for a period of 18 months following
the termination of this Agreement.

          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or PDF transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender Party and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender Party or Affiliate to or for the credit or the
account of the Borrowers or any Loan Guarantor against any of and all the
Secured Obligations held by such Lender Party, irrespective of whether or not
such Lender Party shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The applicable Lender Party shall
notify the Borrower Representative and the Administrative Agent of such set-off
or application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender Party under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender Party may have.

143

--------------------------------------------------------------------------------




          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflict of laws
principles thereof, but giving effect to Federal laws applicable to national
banks.

          (b) Each party hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in the Borough of Manhattan, State of New York, in
any action or proceeding arising out of or relating to any Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such courts. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Notwithstanding the foregoing,
nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any other Lender Party may otherwise have to bring
any action or proceeding in the courts of any jurisdiction, to the extent that
such action or proceeding relates to the enforcement of rights with respect to
the Collateral.

          (c) Each party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

144

--------------------------------------------------------------------------------




          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

          SECTION 9.12. Confidentiality. Each of the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors,
in each case on a confidential basis (it being understood that the disclosing
Lender Party shall be responsible for the foregoing persons’ compliance with
this paragraph); (b) to the extent requested by any bank or other regulatory
authority having jurisdiction (including any self-regulatory organization having
or claiming to have jurisdiction) or oversight; (c) to the extent required by
Requirements of Law or by any subpoena or similar legal process (it being
understood that the applicable Lender Party, to the extent permitted by
Requirements of Law, shall inform the Borrower Representative reasonably
promptly thereof and provide the Borrower Representative a reasonable
opportunity to apply for and obtain a court order to protect the confidentiality
of the relevant information); (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions the same as, or substantially similar to, those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations or
(iii) any insurer of risks hereunder (and any such Person may disclose such
Information to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will agree to be
bound by confidentiality obligations that are the same as, or substantially
similar to, the terms set forth in this Section)); (g) with the written consent
of the Borrower Representative; (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to any Lender Party on a non-confidential basis from a source
other than the Borrowers or their representatives which is not known by any such
Person to be under a duty of confidentiality with respect to the Information;
(i) the National Association of Insurance Commissioners or its Securities
Valuation Office or, in each case, any similar organization or nationally
recognized rating agency that requires access to information about such Lender
Party’s investment portfolio for purposes of rating such investment portfolio,
in each case with a request for confidentiality (it being understood that any
such organization or rating agency may elect not to agree with any such request,
in which case the disclosing Lender Party shall incur no obligation or liability
if such organization or rating agency does not maintain the confidentiality of
such Information); or (j) subject to clause (d), in connection with a legal
action related to this Agreement (it being understood that the applicable Lender
Party, to the extent permitted by Requirements of Law, shall inform the Borrower
Representative reasonably promptly thereof and provide the Borrower
Representative a reasonable opportunity to apply for and obtain a court order to
protect the confidentiality of the relevant information). For the purposes of
this Section, “Information” means all confidential, proprietary and non-public
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to any Lender Party
on a non-confidential basis prior to disclosure by the Borrowers. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

145

--------------------------------------------------------------------------------




          EACH LENDER PARTY ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND REQUIREMENTS OF LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER PARTY HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND REQUIREMENTS OF
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

          SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Anything contained in this Agreement to the contrary notwithstanding,
neither any Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.

          SECTION 9.14. Patriot Act. Each Lender Party that is subject to the
requirements of the Patriot Act hereby notifies the Borrowers that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
Party to identify the Borrowers in accordance with the Patriot Act.

146

--------------------------------------------------------------------------------




          SECTION 9.15. Disclosure. Each Loan Party and each Lender Party hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

          SECTION 9.16. Appointment for Perfection. Each Lender Party hereby
appoints each other Lender Party as its agent for the purpose of perfecting
Liens, for the benefit of the Lender Parties, in assets which, in accordance
with Article 9 of the UCC or any other Requirement of Law can be perfected only
by possession. Should any Lender Party (other than the Administrative Agent)
obtain possession of any such Collateral, such Lender Party shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

          SECTION 9.17. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under Requirements of Law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with Requirements of Law, the rate of interest payable in respect of
such Loan hereunder, together with all Charges payable in respect thereof, shall
be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

          SECTION 9.18. WAIVERS OF FARM CREDIT RIGHTS. THE BORROWERS ACKNOWLEDGE
AND AGREE THAT, TOGETHER WITH THEIR LEGAL COUNSEL, THEY HAVE REVIEWED ALL RIGHTS
THAT THEY MAY OTHERWISE BE ENTITLED TO WITH RESPECT TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS UNDER THE SECTIONS OF THE AGRICULTURAL CREDIT ACT OF 1987
DESIGNATED AS 12 U.S.C. SECTIONS 2199 THROUGH 2202E AND THE IMPLEMENTING FARM
CREDIT ADMINISTRATION REGULATIONS AS SET FORTH IN 12 C.F.R. SECTIONS 617.7000
THROUGH 617.7630 (INCLUDING THOSE PROVISIONS WHICH AFFORD THE BORROWERS CERTAIN
RIGHTS AND IMPOSE ON THE LENDER PARTIES CERTAIN DUTIES WITH RESPECT TO THE
COLLECTION OF ANY AMOUNTS OWING HEREUNDER OR THE FORECLOSURE OF THE SECURITY
INTEREST OF THE ADMINISTRATIVE AGENT ON THE COLLATERAL, OR WHICH REQUIRE THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY TO DISCLOSE TO THE BORROWERS THE
NATURE OF ANY SUCH RIGHTS OR DUTIES), AND THAT THEY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVE ANY AND ALL SUCH RIGHTS. NOTHING CONTAINED
IN THIS SECTION NOR THE DELIVERY TO THE BORROWERS OF ANY SUMMARY OF ANY RIGHTS
UNDER, OR ANY NOTICE PURSUANT TO, THE AGRICULTURAL CREDIT ACT OF 1987 SHALL IN
ANY WAY BE DEEMED TO BE, OR BE CONSTRUED TO IN ANY WAY INDICATE, THE
DETERMINATION OR AGREEMENT BY THE BORROWERS, THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER PARTY THAT THE AGRICULTURAL CREDIT ACT OF 1987, OR ANY RIGHTS
THEREUNDER, ARE OR WILL IN FACT BE APPLICABLE TO THE BORROWERS, THE LOANS OR THE
LOAN DOCUMENTS.

147

--------------------------------------------------------------------------------




          SECTION 9.19. Bank Equity Interests. The Borrowers agree to purchase
Equity Interests (“Bank Equity Interests”) in CoBank as CoBank may from time to
time require in accordance with its bylaws and capital plan and that are
applicable to borrowers generally. In connection with the foregoing, the
Borrower hereby acknowledges receipt, prior to the execution of this Credit
Agreement, of the following with respect to CoBank: (a) its bylaws; (b) a
written description of the terms and conditions under which CoBank’s Bank Equity
Interests are issued; (c) the most recent annual financial report, and if more
recent than the latest annual report, the latest quarterly financial report of
CoBank. In addition, the Borrowers agree to purchase Bank Equity Interests in
any Farm Credit System Institution which is a Lender, as such Farm Credit System
Institution may from time to time require in accordance with its bylaws and
capital plans and that are applicable to borrowers generally. CoBank and each
Farm Credit System Institution that is a Lender may from time to time, in its
discretion reserve, sell participations under this Section on a patronage
released or on a non-patronage basis.

          SECTION 9.20. Amendment and Restatement of Prior Credit Agreement. On
the Effective Date, the Prior Credit Agreement shall be amended and restated in
its entirety pursuant to the terms of this Agreement. The parties hereto
acknowledge and agree that this Agreement and the other Loan Documents do not
constitute a novation or termination of the “Obligations” (as defined in the
Prior Credit Agreement) that are outstanding immediately prior to the Effective
Date.

ARTICLE X

U.S. GUARANTY

     SECTION 10.01. Guaranty. Each U.S. Loan Guarantor (other than those that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lender Parties the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs, expenses
and other amounts that are required to be paid by the Borrowers pursuant to
Section 9.03 or any similar provision in any other Loan Document (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Each U.S. Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this U.S. Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender Party that extended any portion of the Guaranteed
Obligations.

148

--------------------------------------------------------------------------------




          SECTION 10.02. Guaranty of Payment. This U.S. Guaranty is a guaranty
of payment and not of collection. Each U.S. Loan Guarantor waives any right to
require any Lender Party to sue any Borrower, any other U.S. Loan Guarantor, any
other guarantor or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

          SECTION 10.03. No Discharge or Diminishment of U.S. Guaranty. (a)
Except as otherwise provided for herein, the obligations of each U.S. Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Guaranteed Obligations), including: (i) any claim
of waiver, release, extension, renewal, settlement, surrender, alteration, or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other Person liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; (iv)
the existence of any claim, setoff or other rights which any U.S. Loan Guarantor
may have at any time against any Obligated Party, any Lender Party, or any other
Person, whether in connection herewith or in any unrelated transactions; or (v)
any law or regulation of any jurisdiction or any other event affecting any term
of a guaranteed obligation.

          (b) The obligations of each U.S. Loan Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Guaranteed Obligations or otherwise, or any Requirement of Law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

          (c) Further, the obligations of any U.S. Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of any
Lender Party to assert any claim or demand or to enforce any remedy with respect
to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other Person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Lender Party with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such U.S. Loan Guarantor or that would
otherwise operate as a discharge of any U.S. Loan Guarantor as a matter of law
or equity (other than the payment in full in cash of the Guaranteed
Obligations).

149

--------------------------------------------------------------------------------




          SECTION 10.04. Defenses Waived. To the fullest extent permitted by
Requirements of Law, each U.S. Loan Guarantor hereby waives any defense based on
or arising out of any defense of any Borrower or any U.S. Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
U.S. Loan Guarantor, other than the payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each U.S. Loan
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against any Obligated Party, or any other Person. The Administrative Agent may,
at its election, following the occurrence and during the continuance of an Event
of Default, foreclose on any Collateral held by it by one or more judicial or
nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure or otherwise act or fail to act with respect to any collateral
securing all or a part of the Guaranteed Obligations, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any
Obligated Party or exercise any other right or remedy available to it against
any Obligated Party, without affecting or impairing in any way the liability of
such U.S. Loan Guarantor under this U.S. Guaranty except to the extent the
Guaranteed Obligations have been fully paid in cash. To the fullest extent
permitted by Requirements of Law, each U.S. Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to Requirements of Law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any U.S. Loan Guarantor against any
Obligated Party or any security.

          SECTION 10.05. Rights of Subrogation. No U.S. Loan Guarantor will
assert any right, claim or cause of action, including, without limitation, a
claim of subrogation, contribution or indemnification that it has against any
Obligated Party, or any Collateral, until the Loan Parties and the U.S. Loan
Guarantors have fully performed all their obligations to the Lender Parties and
no Obligation is outstanding.

          SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each U.S. Loan Guarantor’s
obligations under this U.S. Guaranty with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Lender Parties are in possession of this U.S. Guaranty. If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the U.S. Loan
Guarantors forthwith on demand by the Lender Parties.

          SECTION 10.07. Information. Each U.S. Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each U.S. Loan Guarantor assumes and incurs under this U.S. Guaranty,
and agrees that no Lender Party shall have any duty to advise any U.S. Loan
Guarantor of information known to it regarding those circumstances or risks.

          SECTION 10.08. Taxes. All payments of the Guaranteed Obligations will
be made by each U.S. Loan Guarantor free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes; provided that if any U.S.
Loan Guarantor shall be required to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) each applicable Lender
Party receives an amount equal to the sum it would have received had no such
deductions been made, (b) such U.S. Loan Guarantor shall make such deductions
and (iii) such U.S. Loan Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with Requirements of Law.

150

--------------------------------------------------------------------------------




          SECTION 10.09. Maximum Liability. The provisions of this U.S. Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, Federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
U.S. Loan Guarantor under this U.S. Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such U.S. Loan Guarantor’s liability under this U.S. Guaranty, then,
notwithstanding any other provision of this U.S. Guaranty to the contrary, the
amount of such liability shall, without any further action by the U.S. Loan
Guarantors or the Lender Parties, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant U.S.
Loan Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each U.S. Loan Guarantor is intended solely to preserve the rights
of the Lender Parties to the maximum extent not subject to avoidance under
Requirements of Law, and no U.S. Loan Guarantor nor any other Person or entity
shall have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of any U.S.
Loan Guarantor hereunder shall not be rendered voidable under Requirements of
Law. Each U.S. Loan Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each U.S. Loan
Guarantor without impairing this U.S. Guaranty or affecting the rights and
remedies of the Lender Parties hereunder; provided that nothing in this sentence
shall be construed to increase any U.S. Loan Guarantor’s obligations hereunder
beyond its Maximum Liability.

          SECTION 10.10. Contribution. In the event any U.S. Loan Guarantor (a
“Paying Guarantor”) shall make any payment or payments under this U.S. Guaranty
or shall suffer any loss as a result of any realization upon any Collateral
granted by it to secure its obligations under this U.S. Guaranty, each other
U.S. Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable
Percentage” of such payment or payments made, or losses suffered, by such Paying
Guarantor. For purposes of this Article X, each Non-Paying Guarantor’s
“Applicable Percentage” with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (a) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrowers after the
Effective Date (whether by loan, capital infusion or by other means) to (b) the
aggregate Maximum Liability of all U.S. Loan Guarantors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any U.S. Loan Guarantor,
the aggregate amount of all monies received by such U.S. Loan Guarantors from
the Borrowers after the Effective Date (whether by loan, capital infusion or by
other means). Nothing in this provision shall affect any U.S. Loan Guarantor’s
several liability for the entire amount of the Guaranteed Obligations (up to
such U.S. Loan Guarantor’s Maximum Liability). Each of the U.S. Loan Guarantors
covenants and agrees that its right to receive any contribution under this U.S.
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to the payment in full in cash of the Guaranteed Obligations. This
provision is for the benefit of both the Lender Parties and the U.S. Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.

151

--------------------------------------------------------------------------------




          SECTION 10.11. Liability Cumulative. The liability of each U.S. Loan
Party as a U.S. Loan Guarantor under this Article X is in addition to and shall
be cumulative with all liabilities of each U.S. Loan Party to the Lender Parties
under this Agreement and the other Loan Documents to which such U.S. Loan Party
is a party or in respect of any obligations or liabilities of the other U.S.
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

          SECTION 10.12. Common Enterprise. The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party. Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (a) the successful operations of each of the other Loan Parties
and (b) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies. Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

ARTICLE XI

THE BORROWER REPRESENTATIVE

          SECTION 11.01. Appointment; Nature of Relationship. The Company is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower. None of the Lender Parties or their respective officers,
directors, agents or employees shall be liable to the Borrower Representative or
any Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 11.01.

152

--------------------------------------------------------------------------------




          SECTION 11.02. Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders
Parties to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Borrower Representative.

          SECTION 11.03. Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

          SECTION 11.04. Notices. Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default or Event of Default
hereunder referring to this Agreement describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the other
Lender Parties. Any notice provided to the Borrower Representative hereunder
shall constitute notice to each Borrower on the date received by the Borrower
Representative.

          SECTION 11.05. Successor Borrower Representative. Upon prior notice to
the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lender Parties.

          SECTION 11.06. Execution of Loan Documents; Borrowing Base
Certificate. The Borrowers hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers, to execute and deliver to the Lender
Parties the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base
Certificates and the Compliance Certificates. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

          SECTION 11.07. Reporting. Each Borrower hereby agrees that such
Borrower shall furnish promptly after each fiscal month (or such shorter period
for which Borrowing Base Certificates shall be required pursuant to the terms
hereof) to the Borrower Representative a copy of its Borrowing Base Certificate
and any other certificate or report required hereunder or requested by the
Borrower Representative on which the Borrower Representative shall rely to
prepare the Borrowing Base Certificates and Compliance Certificates required
pursuant to the provisions of this Agreement.

          SECTION 11.08. Keepwell. To the fullest extent permitted by applicable
law, while any Guaranteed Obligations are outstanding with respect to a
transaction under a Secured Swap Agreement, each ECP Loan Guarantor hereby
jointly and severally absolutely and unconditionally undertakes, for the benefit
of each Supported Loan Guarantor and the holder(s) of such Guaranteed
Obligations, to provide such funds or other support as may be needed from time
to time to enable each Supported Loan Guarantor to pay such Guaranteed
Obligations with respect to such transaction and to pay such funds to the holder
of such Guaranteed Obligations upon the demand of either the Supported Loan
Guarantor or such holder. The Loan Guarantors agree that this Section
constitutes a “keepwell, support, or other agreement” for the benefit of the
Supported Loan Guarantors for purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

153

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

BORROWERS:   PILGRIM’S PRIDE CORPORATION     By   Name: Title:       TO-RICOS,
LTD.     By Name: Title:     TO-RICOS DISTRIBUTION, LTD.     By Name: Title:


 

 

 

 

 

 

 

 

credit agreement
signature page

--------------------------------------------------------------------------------




OTHER LOAN PARTIES:     PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC.      
  By       Name:       Title:  


 

 

 

 

 

 

 

 

credit agreement
signature page

--------------------------------------------------------------------------------




COBANK, ACB, as Administrative Agent, Joint Syndication Agent, Joint Lead
Arranger, Joint Bookrunner, Issuing Bank, Collateral Agent, Swingline Lender and
Lender             By     Name:     Title:         COBANK, FCB, as Issuing Bank,
Swingline Lender and Lender         By   Name:   Title:  


 

 

 

 

 

 

 

 

credit agreement
signature page

--------------------------------------------------------------------------------




COÖPERATIEVE CENTRALE RAIFFEISEN- BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as Lender, Joint Syndication Agent, Joint Lead Arranger and
Joint Bookrunner   By   Name: Title:   By Name: Title:


 

 

 

 

 

 

 

 

credit agreement
signature page

--------------------------------------------------------------------------------




BANK OF MONTREAL, as Lender, Joint Syndication Agent, Joint Lead Arranger and
Joint Bookrunner   By   Name: Title:   BMO CAPITAL MARKETS, as Joint  
Syndication Agent, Joint Lead Arranger and Joint Bookrunner   By Name: Title:


 

 

 

 

 

 

 

 

credit agreement
signature page

--------------------------------------------------------------------------------




ING CAPITAL LLC, as Lender, Joint Syndication Agent, Joint Lead Arranger and
Joint Bookrunner   By   Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Lender   By   Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as Lender   By   Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




SOCIÉTÉ GÉNÉRALE, as Lender   By     Name: Title:   By   Name: Title:      
SOCIÉTÉ GÉNÉRALE AMERICAS SECURITIES, LLC, as Joint Documentation Agent   By    
Name: Title:   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as Lender   By   Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and Joint Documentation Agent
  By   Name:   Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




FARM CREDIT EAST (F/K/A FIRST PIONEER FARM CREDIT, ACA), as Lender   By   Name:
Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING, INC., as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




FARM CREDIT BANK OF TEXAS, as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




AMERICAN GENERAL LIFE INSURANCE COMPANY (F/K/A INTERNATIONAL GROUP, INC.), as
Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK, (AIG ASSET
MANAGEMENT (U.S.), LLC, AS INVESTMENT ADVISOR), as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




WESTERN NATIONAL LIFE INSURANCE COMPANY, (AIG ASSET MANAGEMENT (U.S.), LLC, AS
INVESTMENT ADVISOR), as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




MERIT LIFE INSURANCE COMPANY, as Lender   By   Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




THE VARIABLE ANNUITY LIFE INSURANCE COMPANY, (AIG ASSET MANAGEMENT (U.S.), LLC,
AS INVESTMENT ADVISOR), as Lender   By   Name:   Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




METROPOLITAN LIFE INSURANCE COMPANY, as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




JOHN HANCOCK LIFE INSURANCE COMPANY, as Lender   By   Name: Title:   JOHN
HANCOCK LIFE & HEALTH INSURANCE CO, as Lender   By   Name: Title:   JOHN HANCOCK
VARIABLE LIFE INSURANCE COMPANY, as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




AEGON USA REALTY ADVISORS, INC. (A/K/A “TRANSAMERICA LIFE INSURANCE COMPANY”),
as Lender   By   Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Lender   By     Name: Title:


 

 

 

 

 

 

 

 

CREDIT AGREEMENT
SIGNATURE PAGE

--------------------------------------------------------------------------------




EFFECTIVE DATE LOANS
AND LETTER OF CREDIT SCHEDULE

Revolving Loans None   Term B-1 Loans $204,880,240.56   Term B-2 Loans
$205,218,797.20   Letters of Credit Letter of Credit Stated Amount Number
00615523 $1,750,000.00 00615578 $22,900,000.00 00615901 $5,000,000.00


--------------------------------------------------------------------------------